SEPTEMBER 1992

COMMISSION DECISIONS AND ORDERS
09-02-92
09-03-92
09-09-92
09-16-92
09-22-92

Roy Farmer and others v. Island Creek Coal Co. VA
91-31-C
Pg.
sec. Labor for Robert w. Buelke v. Santa
Fe Pacific Gold Corporation
WEST 92-544-DM Pg.
Sec. Labor for Michael Price & Joe John
Vacha & UMWA v. Jim Walter Resources
SE
87-128-D Pg.
D J and M Coal Company, Inc.
KENT 91-1109
Pg.
Ricky Hays v. Leeco, Inc.
KENT 90-59-D
Pg.

1537
1545
1549
1565
1567

ADMINISTRATIVE LAW JUDGE DECISIONS
09-01-92
09-03-92
09-03-92
09-11-92
09-11-92
09-14-92
09-17-92
09-17-92
09-22-92
09-23-92

Bruce A. Williams v. Cimetta Engineering
Gary Honaker v. Clinchfield Coal Company
Sec. Labor for Wayne & Roger Kizziah v.
C & H Mining Company
Mountain coal Company
Energy West Mining Company
Roger Vogt v. N.A. Degerstrom, Inc., et al.
Sec. Labor for Joseph A. Smith v. Helen
Mining Company
Ronald Weaver emp. by Consolidation Coal
Meador Energy, Incorporated
Sec. Labor for Billy B. Taylor v. Old
Ben Coal Company

WEST 91-553-DM Pg. 1569
VA
92-108-D Pg. 1570
SE
92-420-D Pg.
WEST 92-64
Pg.
WEST 91-251
Pg.
WEST 91-225-DM Pg.

1571
1572
1595
1625

PENN 92-57-D
WEVA 92-814
WEVA 92-743

Pg. 1626
Pg. 1647
Pg. 1654

LAKE 92-131-D

Pg. 1656

MASTER 91-1
MASTER 91-1
MASTER 91-1

Pg. 1675
Pg. 1679
Pg. 1683

ADMINISTRATIVE LAW JUDGE ORDERS
09-08-92
09-16-92
09-18-92

Contest of Respirable Dust Samples
Contest of Respirable Dust Samples
Contest of Respirable Dust samples

SEPTEMBER 1992

Review was granted in the following cases during the month of September:
Asarco, Inc. v. Secretary of Labor,
Morris, August 25, 1992)

MSHA,

DocketNo. WEST 92-624-RM.

(Judge

Secretary of Labor, MSHA v. DJ & M Coal Company, Inc., Docket No. KENT 91-1109.
(Chief Judge Merlin, Default Decision, August 11, 1992)
Secretary of Labor, MSHA on behalf of Donald L. Gregory and Loy D. Peters v.
Thunder Basin Coal Company, Docket Nos. WEST 92-279-D and WEST 92-280-D. (Judge
Lasher, September 14, 1992)
Secretary of Labor, MSHA v. Consolidation Coal Company, Docket No. WEVA 91-1965.
(Judge Weisberger, September 21, 1992)
There were no cases filed in which review was denied.

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

tember 2, 1992
ROY FARMER AND OTHERS

v.

Docket No. VA 91-31-C

ISLAND CREEK COAL CO.
BEFORE:

Ford, Chairman; Backley, Doyle, Holen, and Nelson, Commissioners
DECISION

BY THE COMMISSION:

This complaint for compensation, arising under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C § 801 et seq. (1988) ("Mine Act"), is before
the Commission a second time. Respondent, Island Creek, seeks interlocutory
review of Commission Administrative Law Judge Gary Melick's September 27,
1991, decision denying the operator's motion to dismiss the complaint for
compensation as untimely filed. 13 FMSHRG 1564. Judg~ Melick's decision was
issued pursuant to the Commission's May 9, 1991, decision (13 FMSHRC 1226) 1
vacating an earlier order of dismissal issued by Commission Administrative Law
Judge James Broderick (12 FMSHRC 2641 (December 1990)) and remanding the
matter to determine "whether appropriate circumstances exist to excuse the
late filing of the compensation complaint and to allow this matter to go
forward." 13 FMSHRC at 1233. 2 For the reasons that follow, we.affirm the
judge's denial of Island Creek's motion to dismiss.
I.

Factual and Procedural History
Island Creek operates the Virginia Pocahantas No.3 Mine in Southwest
Virginia. On April 17, 1990, a representative of the Department of Labor's
Mine Safety and Health Administration (MSHA) issued a section 107(a), 30
U.S.C. § 817(a), imminent danger order alleging excessive methane
concentrations in the mine's bleeder system and also issued a section 104(a),
30 U.S.C. § 814(a), citation alleging a violation of the mine's ventilation
plan. All miners were withdrawn from the mine until the order was terminated
l

The decision appears in the August 1991 Volume of Commission decisions.

2

Following remand, the case was reassigned from Judge Broderick to Judge

Melick.

1537

on April 20, 1990. Under section 111 of the Act, 30 U.S.C. § 821, if miners
are idled by a section 107(a) order issued for a failure to comply with a
mandatory standard, they are entitled to compensation for the time they are
idled, up to one week. 3
Roy Farmer, a miners' representative, filed a "Request for Compensation
per section 111 of the Coal Mine Safety and Health Act of 1977," by letter
dated October 29, 1990, and received by the Commission on November 2, 1990.
The request indicated the dates for which compensation was sought, stated that
Island Creek had refused to provide the compensation, and included a list of
approximately 275 miners alleged to have been idled by the imminent danger
order.
Island Creek filed an answer on November 28, 1990, wherein it asserted
two affirmative defenses: that the complaint was not filed within the time
period (90 days) set forth in Commission Procedural Rule 35, 29 CFR § 2700.35
("Rule 35") and that Island Creek did not violate any mandatory standard that
would give rise to a claim for compensation. On November 30, Island Creek
filed a motion to dismiss the complaint for compensation as untimely filed,
which Judge Broderick granted by order of December 20. In his order of
dismissal, the judge noted that the_compla:int was filed 198 days after the
idlement and 108 days beyond the time allowed in Rule 35. He also noted that
Farmer's November 2, 1990 filing lacked any explanation for the delay. 12
FMSHRC at 2641.
On January 4, 1991, Farmer, acting pro se, filed a petition for review
of Judge Broderick's order of dismissal, in which he alleged that he had been
told by an Island Creek representative that the miners would be compensated
for their idlement once the contest of the citation was resolved and if the
operator was found to have violated the ventilation plan. Farmer also
asserted that he had been told by ~epresentatives of both MSHA and this
Commission4 that there was no time limit on filing such a complaint but that,
even if there were a limit, it would not begin to run until the contest of the
citation was resolved against Island Creek. Farmer asserted, additionally,
that the local union's financial inability to retain counsel, coupled with
Farmer's own lack of knowledge of procedural matters, justified the late
filing of the complaint. 5
3

Island Creek has contested the section 104(a) citation in a separate
proceeding, Secretary v. Island Creek Coal Co., Docket No. VA 91-2, pending
before Judge Broderick. By order issued October 10, 1991, Judge Melick stayed
this compensation proceeding pending disposition of the contest proceeding.
4

The record clearly establishes that Farmer did not speak with an attorney
in this Commission as he once believed; rather, he spoke with an attorney in the
Solicitor of Labor's Office. Tr. 118-120.
5

The United Mine Workers of America ( "UMWA") filed a "Supplement" to
Farmer's petition, which asserted that Farmer appeared to have been misled by
Island Creek and government officials.
The UMWA argued that, under those
circumstances, Farmer's late filing of the complaint for compensation and his

1538

In vacating Judge Broderick's order and remanding the matter for further
proceedings, the Commission noted that, unlike section lOS(c) of the Act, 30
U.S.C.§ 81S(c), section 111 does not specify a time period within which
complaints for compensation must be brought. Rather, the 90-day limit is
derived solely from Rule 35 of the Commission's Procedural Rules. 13 FMSHRC
at 1229. The Commission further noted that the 60-day limit in section 105(c)
is not jurisdictional and that Congress specified that the time limit could be
extended in justifiable circumstances. Citing Loc. U, 5429. UMWA v,
Consolidation Coal Co., 1 FMSHRC 1300 (September 1979) ("Consol"), the
Commission concluded that the 90-day requirement in Rule 35 also could be
waived in appropriate circumstances. 13 FMSHRC at 1230-31. 6
The Commission recounted the assertions made by Farmer in his petition
and concluded that "[i]f true, those allegations could possibly establish
adequate explanation or justification for the late filing." 13 FMSHRC at
1232. However, since the Petition was unsworn and contained no details as to
relevant dates and persons involved, the Commission remanded the matter to the
judge to allow him to "assess the merits of [the] allegations". Id. The
Commission indicated that, even if Farmer could establish an adequate excuse
for the late filing, the complaint might nevertheless be dismissed if the
delay resulted in material legal prejudice.to Island Creek. Id.
On remand, Judge Melick first determined that good cause existed for
Farmer's failure to respond to Island Creek's motion to dismiss.. He based his
conclusion on the fact that Farmer had made reasonable efforts to obtain
copies of the Commission's procedural rules but without success. The judge
also concluded that Farmer "testified credibly" that he thought there would be
a hearing on the motion to dismiss, thus obviating the need for a written
response. 6 FMSHRC at 1566.
The judge found that there was "adequate justification" for Farmer's
late filing. The judge stated that there was "credible evidence" that Farmer
was ignorant of the filing requirements. The judge also concluded that
despite Farmer's undergraduate degree in business and his "reading the law"
for the Virginia bar, "it cannot reasonably be inferred that he should have
had or should even be expected to have such esoteric knowledge" (of the filing
requirements of Rule 35). Id.
Additionally, the judge found "sufficient credible evidence" that Farmer
had conversed with mine manager Eddie Ball about compensation and that, at the
very least, Ball advised Farmer that nothing would be done about compensatiop
until the contest of the underlying citation was resolved. The judge further
subsequent failure to file a response to the motion to dismiss should be excused.
'.fhe UMWA cited Commission precedent allowing for relief from judgements rendered
below in default cases. See,~. Secretary v. J.R. Thompson. Inc., 12 FMSHRC
1194 (June 1990).
6

In Consol, the Commission determined that Commission Interim Rule 29, the
forerunner to Rule 35, which required complaints for compensation to be filed
within 30 days of idlement, could be extended in appropriate circumstances.

1539

found that Farmer had contacted MSHA officials on the compensation issue but
was not provided sufficient information to file a timely complaint with the
Commission. Id. Lastly, the judge found insufficient evidence of "'legal
prejudice' to otherwise warrant dismissal of these proceedings". Accordingly,
the judge denied the motion to dismiss and ordered the case to proceed on the
merits. Id.
II.

Disposition of Issues
Island Creek argues that the judge's decision should be reversed on
three general grounds: (1) that it is contrary to Commission precedent; (2)
that it is not supported by substantial evidence; and (3) that it does not
comply with Commission Procedural Rule 65(a), 29 CFR § 2700.65(a).
The operator contends that, in light of Farmer's experience and
education, the judge was bound to dismiss Farmer's complaint by Commission
precedent established in Hollis v, Consolidation Coal Co., 6 FMSHRC 21
(January 1984) aff'd mem., 750 F. 2d 1093 (D.C. Cir. 1984) (table). Island
Creek notes that Farmer was both lo_cal union president and chairman of the
union safety committee, that he has an undergraduate degree in business from
the University of Virginia and is currently "reading the law" for the Virginia
bar under the tutelage of an attorney specializing in workers' compensation
cases.
In Hollis, the Commission affirmed the dismissal of a section 105(c)
discrimination complaint filed four months after the 60-day deadline by a
union safety committee chairman with two years of college education. Island
Creek contends that the Commission "endorsed an AW's finding that the
claimant 'should have known of his rights under the Act' in light of his
education and experience as a local union official". Br. 6, quoting 6 FMSHRC
at 25. Island Creek argues that Farmer should be held to the same or higher
standard of knowledge as the complainant in Hollis, and his complaint must,
accordingly, be dismissed. The operator further contends that Farmer's
education and experience constitute, at least, constructive knowledge of the
requirement to file a written response to a motion to dismiss.
Island Creek has inaccurately interpreted the Commission's holding in
Hollis.. In that case the judge simply did not believe the claimant's
assertion that he was unaware of his rights under section 105(c) of the Act
and, consequently, was unaware of the filing requirements therein. The fact
that Hollis was an active safety committee chairman and had completed two
years of college were considered by the judge as indicators of Hollis' ability
both to understand his rights and to waive them in order to pursue alternative
remedies outside the Mine Act. 6 FMSHRC at 24-25.
On review, the Commission upheld the judge's credibility determinations:
When reviewing a judge's credibility
resolutions, as here, our role is
necessarily limited. The judge observed

1540

Hollis as a witness and did not believe
his testimony of ignorance concerning
his Mine Act rights. We discern nothing
in the record that would justify our
taking the extraordinary step of
overturning this credibility resolution.
6 FMSHRC at 25.
While the Commission concluded that substantial evidence supported "the
judge's inference that Hollis did know of his Mine Act rights during the 60day time period", the Commission made no mention of Hollis' educational
background as a factor in its determination that the judge's inferences
supported his disbelief of the complainant's assertions that he was ignorant
of the filing requirements of section 105(c). Thus, Island Creek's contention
that the Commission in Hollis, "endorsed an AL.J's finding that the claimant
'should have known his rights under the [Mine] Act' in light of his education
and experience as a local union official" (Br.6) is incorrect. We reject the
operator's argument that Hollis dictates dismissal of Farmer's complaint for
compensation. On the contrary, we are reluctant to disturb the judge's
credibility determinations here as-we.were reluctant to disturb the same
judge's credibility determinations in Hollis. The Commission has often stated
"a judge's credibility resolutions cannot be overturned lightly." Hall v,
Clinchfield Coal Co., 8 FMSHRC 1624, 1629 (November 1986).
In arguing that the judge's decision is not supported by substantial
evidence, the operator first contends that the judge failed to address an
issue remanded to him by the Commission. Island Creek notes that, at the start
of the hearing Farmer withdrew his contention that the local union was
financially unable to retain counsel to pursue the compensation claim. The
operator argues that, since the local union's financial inability to retain
counsel was a factor the Commission focused on in its decision to remand, it
was incumbent on the judge to address the issue if only in terms of evaluating
Farmer's credibility. Island Creek further contends that the·judge erred in
ignoring the fact that Farmer had access to local and international UMWA
counsel.
Financial inability was only one of several allegations that, as we
stated in our earlier decision, "could possibly establish adequate explanation
or justification for the late filing." 13 FMSHRC at 1232. We conclude that
the judge found sufficient additional justification to excuse the late filing.
We further note that in its brief on review Island Creek concedes that
Farmer's withdrawal of his assertion of financial inability to retain counsel
"might only reflect his confusion about the financial status of his UMWA
local." Br. 14.
As for Farmer's access to UMWA counsel, in its brief on review the UMWA
argues that Farmer had no reason to think he needed legal advice since he had
been "lulled" by mine manager Ball into believing that the miners would be
paid. In a somewhat similar vein, the judge concluded that Farmer and Ball
did discuss the compensation issue and that "Ball at the very least advised

1541

Farmer that nothing would be done about compensation until' the contest of the
underlying citation was resolved." 13 FMSHRC at 1566. Given the judge's
conclusion on that issue as well as his earlier conclusion that Farmer was
ignorant of the filing requirements for compensation claims, we infer that the
judge did not find it relevant that Farmer had not sought legal advice from
sources within the UMWA.
Island Creek's other challenges to the judge's decision on substantial
evidence grounds are, in large part, based upon its argument that Farmer, by
reason of his education and experience, should have been charged with actual
or, at least, constructive knowledge of the procedural requirements for filing
complaints for compensation. This argument is, in essence, a reiteration of
Island Creek's contention that Hollis compels dismissal of Farmer's complaint,
an argument that we have rejected.
The relative rarity of compensation complaints in litigation before the
Commission may have led the judge to characterize knowledge of the procedural
requirements relating to such complaints as "esoteric" in nature. 13 FMSHRC
at 1566. Further, unlike section lOS(c) of the Act, which sets a 60-day
deadline for filing discrimination complaints, section 111 is silent as to a
filing deadline. That time constraint:. is s.et forth in the Commission's
Procedural Rules, which are published in Title 29 of the Code of Federal
Regulations. All other standards and regulations applicable to the Mine Act
are in Title 30 of the Code.
Island Creek's third argument is that the judge failed to comply with
the requirements of Commission Procedural Rule 65(a). The operator contends
that the judge's "summary conclusions" lacked "reasons or bases ... on all
material issues of fact, law or discretion presented by the record." Br. 24.
Essentially, Island Creek argues that, although the judge repeatedly refers to
"credible evidence" supporting his decision, he does not address unrebutted
evidence that contradicts Farmer's testimony.
It is important to focus on what the judge concluded on the basis of the
evidence presented. Farmer's petition for discretionary review indicates that
he believed he was misled, intentionally or otherwise, by officials of both
Island Creek and MSHA. The judge found that mine manager Ball said that
"nothing would be done about compensation until the contest of the underlying
citation was resolved" (13 FMSHRC at 1566), a characterization of the BallFarmer conversation that both Ball and Island Creek share. Tr.193-194; Br.
19. The judge found that Farmer "was not provided sufficient information to
file a timely complaint with this Commission." 13 FMSHRC at 1566. Our
reading of the judge's decision with respect to Farmer's contacts with Island
Creek and MSHA is that he concluded that Farmer could reasonably have
believed, on the basis of those contacts, that no action on his part was
necessary while resolution of the underlying citation was still pending. We
find that substantial evidence supports the judge's conclusion.
As for the operator's additional contention, that the judge did not
explain his conclusion that there was "insufficient evidence of 'legal
prejudice' to otherwise warrant dismissal of these proceedings" (13 FMSHRC at
1566), we conclude that no explanation was necessary. At the close of the

1542

hearing, the judge asked whether Island Creek had anything to say with regard
to the legal prejudice issue. Counsel for the operator replied, "Just that we
aren't going to present any evidence in that re_gard, your Honor." Tr. 203204.
In response to the Commission's remand order the judge determined that
Farmer produced "credible evidence" that he was ignorant of Commission
procedures and that he had made reasonable efforts, after filing his complaint
but before Island Creek filed its motion to dismiss, to secure a copy of the
Commission's procedural rules. 7 The Commission's remand order noted that "a
miner's genuine ignorance of applicable time limits may excuse a late filed
discrimination complaint." 13 FMSHRC at 1231, citing Yalter A. Schulte v.
Lizza Indus. Inc., 6 FMSHRC 8,13 (January 1984). The Commission stated that
this principle was "correspondingly valid in the compensation complaint
context". 13 FMSHRC at 1231. Thus, we find that Farmer's reasons for his
untimely filing, which were credited by the judge, meet the "genuine
ignorance" requirement of Schulte, supra.

7 Island Creek's own Exhibit 4

is a November 6, 1990, letter from Farmer to
the Commission requesting party status in the contest proceeding on the
underlying citation and requesting a copy of the Commission's Procedural Rules.
The letter indicates that it was received by the Commission on November 14, 1990,
eleven days prior to the date of Island Creek's motion to dismiss.

1543

Accordingly, the judge's order denying Island Creek's motion to dismiss
is affirmed and the matter is remanded to the judge for further proceedings
pending disposition of the issues in Secretary v, Island Creek Coal Co.,
Docket No. VA 91-2.

J yc:e A. Doyle,

~e~Sioner
L. Clair Nelson, Commissioner

Distribution
Timothy 11. Biddle, Esq.
Thomas C. Means, Esq.
Crowell & Moring
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004
Michael Dinnerstein, Esq.
UMWA
900 15th St., N.W.
Washington, D.C. 20005
Hr. Roy Farmer
Miners Representative
Island Creek Coal Company
P.O. Box 63
Swords Creek, VA 24649
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1544

FEDERAL MINE SAFETY AND. HEALTH .REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

September 3, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA), on behalf
of ROBERT W. BUELKE
v.

Docket No. WEST 92-544-DM

SANTA FE PACIFIC GOLD CORPORATION
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and. Nelson, Commissioners

DECISION
BY THE COMMISSION:
In this discrimination proceeding arising under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("the Mine Act"), Santa
Fe Pacific Gold Corporation ("Santa Fe") has filed a petition for review of
Commission Administrative Law Judge August Cetti's August 19, 1992, order of
temporary reinstatement issued under Commission Procedural Rule 44, 29 C.F.R.
§ 2700.44 (1986).
We grant Santa Fe's petition for review and, for the
reasons that follow, we affirm the judge's order.
Section 105(c) of the Mine Act, 30 U.S.C. § 815(c), prohibits mine
operators from discharging or otherwise discriminating against miners who
exercise their safety rights under the Act. If a miner believes that he has
been discriminated against in violation of section 105(c), he may file a
complaint with the Secretary. If, after a preliminary investigation, the
Secretary finds that the complaint is "not frivolously brought," she is
authorized to apply to the Commission for an order of temporary reinstatement
of the miner pending full resolution of the complaint. 30 U.S C.
§ 815(c)(2).
If the Commission finds that the complaint is "not frivolously
brought," it must issue an order of reinstatement on an expedited basis.
29 C.F.R. § 2700.44(b).
Complainant Robert W. Buelke was employed as an electrician by Santa Fe
at its Rabbit Creek Mine from June 6, 1990, until July 1, 1991, when he was
discharged. Buelke filed a complaint of discrimination with the Secretary
under section 105(c)(2) of the Mine Act, 30 U.S.C. § 815(c)(2). Following a
preliminary investigation, the Secretary filed an application for temporary
reinstatement with the Commission on February 7, 1991. Judge Cetti issued an

1545

order of reinstatement on February 27, 1992, after hearing: 1 Buelke
returned to work on March 9, but was discharged for a second time on April
13. It is this second discharge that is the subject of this proceeding.
The Secretary once again filed an application for temporary
reinstatement. At the close of the ensuing hearing on August 5, Judge Cetti
issued a bench order, granting temporary reinstatement. The bench order was
reduced to writing and issued on August 19. 2
The Secretary alleges that Buelke, on several occasions, made safety
complaints relating to the installation, maintenance and repair of the Rabbit
Creek Mine's electrical system and that Santa Fe retaliated for those
complaints through harassment, intimidation and, ultimately, discharge. The
Secretary further asserts that Buelke's second discharge on April 13, 1992,
was motivated by the filing of his initial complaint of discrimination and
that it was the result of disparate treatment.
Santa Fe responds that Buelke was discharged a second time for
unexcused absences from April 4 through April 7, 1992. The operator further
contends that it has a strict, evenhanded policy on absenteeism and that the
record supports its arguments that Buelke's discharge was not the result of
disparate treatment.
"The scope of a temporary reinstatement hearing is narrow, being
limited to a determination by the judge as to whether a miner's
discrimination complaint is frivolously brought." Secretary o.b.o. Price and
Vacha v. Jim Walter Resources. Inc., 9 FMSHRC 1305, 1306 (August 1987),
aff'd, Jim Walter Resources Inc. v. FMSHRC, 920 F.2d 738 (11th Cir. 1990).
In his decision below, Judge Cetti concluded, "I am satisfied from the
present record ... that the evidence presented on behalf of Mr. Buelke made a
strong showing and established for purposes of the present proceeding for
temporary reinstatement only that Buelke engaged in protected activity and
that a viable non-frivolous issue exists as to whether or not either or both
discharges were motivated by Respondent's desire to retaliate against him for
1

This earlier complaint and temporary reinstatement are the subject
of a separate Commission proceeding, Secretary on behalf of Robert W. Buelke v.
Santa Fe Pacific Gold Corp., Docket No. WEST 92-243-DM.
2

Santa Fe filed a petition for review of the judge's bench order on
August 12, 1992, to which the Secretary filed opposition on August 19. After
the judge's written order was issued, Santa Fe filed a second petition, which
incorporated the initial petition by reference.
The Secretary filed a
supplemental response in opposition to the petition. Commission Procedural Rule
44(e), 29 C.F.R. § 2700.44(e), requires that a judge's order granting or denying
an application for temporary reinstatement include "findings and conclusions
supporting the [judge's] determination." Thus, the rule contemplates a written
order. Accordingly, for purposes of the time periods set forth in Rule 44, we
deem the judge's written order of August 19, 1992, to be the starting point of
the review process. All documents, including those filed before August 19, have
been considered on review.

1546

his protected activity." Order pp. 4-5.
Having carefully reviewed the evidence and pleadings, we conclude that
the judge's order is supported by the record and is consistent with
applicable law. We intimate no view as to the ultimate merits of this case.
The only issue before us is whether Buelke's complaint of discrimination was
not frivolously brought.
Accordingly, the judge's order of temporary reinstatement is affirmed.

Richard V. Backley, Commissioner -

~-~·d.~

Joyce A. Doyle, CommiSSiOne

~£/~le~

L. Clair Nelson, Commissioner

1547

Distribution
Charles W. Newcom, Esq.
Sherman & Howard
3000 First Interstate Tower North
633 Seventeenth Street
Denver, Colorado 80202
Gretchen M. Lucken, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge John ·Morris
Federal Mine Safety & Health Review Conunission
280 Federal Bldg.
1244 Speer Blvd.
Denver, Colorado
80204

1548

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

Septenber 9, 1992

SECRETARY OF LA.BOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of MICHAEL L. PRICE
and JOE JOHN VACHA
and
UNITED MINE WORKERS OF AMERICA
Docket No. SE 87-128-D

v.

JIM WALTER RESOURCES, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY:

Backley, Doyle, Holen and Nelson, Commissioners

This matter involves the Secretary of Labor's discrimination complaint
against Jim Walter Resources, Inc. ("JWR"), alleging that it discharged
complainants Michael L. Price and Joe John Vacha in violation of section
105(c) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et
seq. (1988)("Mine Act" or "Act"), 30 U.S.C. § 815(c), after they failed to
provide urine samples as required by JWR's Substance Abuse Rehabilitation and
Control Program ("Drug Program"). This is the fourth time that this
discrimination proceeding has been before the Commission on review. In its
earlier decision on the merits, Secretary on behalf of Price and Vacha v, Jim
Walter Resources. Inc., 12 FMSHRC 1521(August1990)("Price and Vacha I"), the
Commission reversed Commission Administrative Law Judge Broderick's finding
that the Drug Program was facially discriminatory in violation of section
lOS(c) of the Mine Act (10 FMSHRC 896 (July 1988)(ALJ)), and remanded the case
to the judge to determine whether JWR's Drug Program had been discriminatorily
applied against Price and Vacha.
On remand, Judge Broderick found that the Drug Program had been
discriminatorily applied against Price and Vacha, and that JWR had not shown
it would have discharged Price and Vacha for unprotected activity alone. 12
FMSHRC 2635, 2639 (December 1990)(ALJ) ("Decision on Remand"). The judge
ordered the reinstatement of Price and Vacha. Id. Both JWR and intervenor
United Mine Workers of America ("UMWA") filed petitions for discretionary
review, which the Commission granted. For the following reasons, we affirm
the judge's Decision on Remand.

1549

I.

Factual and Procedural History
A.

Factual Background

The factual background of this proceeding is set forth in Price and
Vacha I, 12 FMSHRC at 1522-28, and is incorporated by reference. JWR operates
five underground coal mines in Alabama, employing over 2,800 employees,
including 2,200 hourly workers represented by the UMW"A. Each JWR mine has a
local uni~n affiliated with District 20 of the UMW"A. At all times relevant to
this proceeding, the UMW"A and JWR were signatories to a collective bargaining
agreement governing labor relations in the JWR mines. 10 FMSHRC at 897-98;
12 FMSHRC at 1522. That bargaining agreement establishes a mine health and
safety committee at each mine composed of miners selected by members of the
local UMW"A. Both Price and Vacha were members of such a committee.
At the time of the incidents, both Price and Vacha had worked for JWR's
No. 4 Mine for approximately nine years. 12 FMS.HRC at 1524. Price and Vacha
and the safety committee had the reputation of being "safety activists." 10
FMS.HRC at 903; 12 FMS.HRC at 2636. I:nsix years on the safety committee, Vacha
had filed from 75 to 100 section 103(g) complaints and participated in 50 to
75 safety grievances against JWR. In his eight and one-half years on the
committee, Price had annually filed approximately 25 section 103(g)
complaints, and handled approximately 70 safety grievances against JWR
management.
In 1987, JWR initiated its Drug Program. Most directly involved in this
matter is section II.E. of the program, dealing with random drug testing,
which states:
Any employee whose duties, whether by job title or by
reason of elected office, involve safety, shall be
subject to random testing for substance abuse up to
four times per calendar year. Physicals for hoistmen
shall also include testing for substance abuse. All
provisions of the program shall apply to employees in
this category.
12 FMS.HRC at 1523.
1Nhen Price and Vacha failed to provide the urine samples required for
testing, they were suspended with intent to discharge and subsequently
discharged. 12 FMS.HRC at 1525. They were later reinstated by order of Judge
Broderick.
B.

Procedural Background

On May 14, 1987, pursuant to section 105(c)(2) of the Mine Act, 30
U.S.C. § 815(c)(2), the Secretary filed an application for temporary
reinstatement of Price and Vacha to their JWR positions. On June 29, 1987, a
temporary reinstatement hearing was held before Judge Broderick. At the

1550

outset of the hearing, the judge orally granted the UMWA's motion to intervene
in this matter. JWR did not oppose the UMWA's participation as an intervenor.
TRH 11-12 . 1
On July 7, 1987, the judge issued an order directing the temporary
reinstatement of Price and Vacha. This unpublished order also confirmed the
UMWA's right to intervene. JWR appealed the reinstatement order to the
Commission. See 29 C.F.R. § 2700.44(e). The Commission affirmed the judge's
order of temporary reinstatement. 9 FMSHRC 1305 (August 1987). JWR appealed
the Commission's order to the United States Court of Appeals for the Eleventh
Circuit (~o. 87-7484, filed 8-7-87). The Eleventh Circuit subsequently
affirmed the Commission's order requiring Price and Vacha's temporary
reinstat~ment.
Jim Walter Resources. Inc. v. FMSHRC, 920 F.2d 738 (11th Cir.
1990).
In March 1988, Judge Broderick heard the merits of the case. In his
decision of July 13, 1988, the judge ordered the permanent reinstatement of
Price and Vacha. 10 FMSHRC at 911. He determined that paragraph II.E. of the
Drug Program was facially discriminatory under section 105(c) of the Mine Act
because it targeted safety committeemen, but no other rank-and-file miners,
for random testing and that the complainants' discharges pursuant to the Drug
Program were discriminatory. 10 FMSHRC at 906-08. As to whether the Drug
Program, assuming facial validity, had been discriminatorily applied to the
complainants, the judge concluded that Price and Vacha had established a prima
facie case of discrimination in that their discharges were motivated, in part,
by their protected activity. 10 FMSHRC at 909-10. Nevertheless, the judge
held that JWR had affirmatively defended against the discrimination claims in
that it had discharged Price and Vacha for insubordination, i.e., violation of
a valid "work order," the Drug Program. 10 FMSHRC at 910. The Commission
granted JWR's petition for discretionary review, which challenged only the
judge's determination that the Drug Program was facially discriminatory.
In its decision on the merits in Price and Vacha I, the Commission
reversed the judge's conclusion that the Drug Program was facially
discriminatory under section 105(c) of the Mine Act. 12 FMSHRG at 1531-33.
Concerning the application of the Drug Program, the Commission affirmed the
judge's determination that Price and Vacha had established a prima facie case
of discriminatory discharge. 12 FMSHRC at 1533-34. However, the Commission
remanded the case to the judge for reconsideration and further findings on the
issue of whether JWR had established an affirmative defense, given certain of
the judge's other findings. Those findings included the pre-testing
supervisory harassment of Price and Vacha; the complainants' inability to
urinate because of "genuine physical and psychological difficulties"; the
different testing procedures at other JWR mines; and the evidence of
accommodation of other miners who had experienced urination difficulties.
12 FMSHRC at 1534-35. The Commission held:

1

The Transcript of the Temporary Reinstatement Hearing of June 29, 1987,
is referred to herein as "TRH."

1551

[A]n operator does not establish a Pasula-Robinette
affirmative defense if a work rule or policy that the
miner is alleged to have violated, was applied
discriminatorily to the miner or in a manner
deliberately calculated to render his compliance
difficult or impossible. In such cases, the claimed
"independent" basis for discipline is actually an
extension of the operator's discriminatory conduct.
12 FMSHRG at 1534.
The Commission instructed the judge as follows:
We find that the judge did not fully examine and
explain, in the context of ruling on JWR's affirmative
defense, the impact of the evidence summarized above.
If, in fact, Price and Vacha were fired for failing to
comply with discriminatorily applied drug testing
procedures or "if those procedures were deliberatively
manipulated to contribute to such failure, a PasulaRobinette affirmative defense based on those ~
procedures cannot stand. In other words, a discharge
for failure to comply with a discriminatorily
implemented work order would not satisfy the
affirmative defense requirements of Commission
precedent.
12 FMSHRC at 1535-36. Accordingly, the Commission remanded the case to the
judge, with instructions that the parties should be permitted the opportunity
to brief the merits of the remanded issues. 2

2

In Price and Vacha I, only JWR filed a petition for review. JWR did not
Ghallenge the judge's "as applied" findings nor had the Commission sua sponte
directed that: issue for review. The UMWA raised the "as applied" issue in its
response brief. JWR moved to strike that portion of the UMWA's brief as being
outside the Commission's direction for review. A majority of the Commission
denied that motion (Commissioners Backley, Doyle, and Nelson). See 12 FMSHR.C
at 1529 ("[W]e hold that ... the ~appellee' [in Commission review proceedings]
may urge in support of the judgment below any matter or issue appearing in the
record, even if it: involves an objection to some aspect of the judge's reasoning
or issue resolution, so long as the appellee does not seek to attack the
judgment itself or to enlarge its rights thereunder, in which case it would be
obliged ·to file a cross-petition for discretionary review."
(Emphasis in
original)). Chairman Ford voted to grant JWR's motion to strike. 12 FMSHRC at
1542-43. Commissioner Lastowka voted to grant the motion to strike, but would
have remanded the matter to the judge for a "final, appealable order" concerning
the "as applied" issue.
12 FMSHRC at 1538-41.
JWR summarily repeats its
argument that the UMWA' s "as applied" contentions were outside the proper scope
of Commission review. For the reasons set forth in Price and Vacha I, 12 FMSHR.C
at 1528-29, we again reject JWR's argument on this issue.

1552

JWR unsuccessfully moved the Commission for reconsideration. 12 FMSHRC
2418 (November 1990). On December 20, 1990, Judge Broderick issued his
Decision on Remand. He evaluated the evidence concerning "pre-testing
supervisory joking directed at Price and Vacha, and the differences in
procedures followed at other [JWR] mines." 12 FMSHRC at 2635. The judge
found that:
Price and Vacha were made to feel nervous and
upset by the manner in which the testing was
conducted. They did not refuse to submit the samples
but were physically or psychologically unable to do
so. I conclude that the fact that the procedure was
supervised by those who often had an adversarial
relation to them in safety disputes, contributed to
their discomfort. I also conclude that the past
safety activities of Price and Vacha were part of the
motivation of these supervisors in their conduct of
the drug testing program.
12 FMSHRC at 2637.

Judge Broderick also found that:

The procedures followed in testing Price and
Vacha which differed from those followed in other
mines contributed to their inability to comply with
the request for urine samples. They were in part
related to Price and Vacha's prior safety activities
in that they were conducted by those who bore an
adversarial relationship to Price and Vacha in mine
safety matters.
12 FMSHRC at 2638-39.
The judge concluded that the drug testing program had been
discriminatorily applied to the complainants and could not se:i;ve as an
independent nondiscriminatory justification for their discharges.
Accordingly, he held: "JWR has not established that it would have discharged
Price and Vacha for unprotected activity alone, i.e., without reference to the
implicated drug testing program. Therefore, their discharges were in
violation of section lOS(c) of the Mine Act." 12 FMSHRC at 2639. The judge
directed the permanent reinstatement of Price and Vacha and ordered JWR to pay
them back pay and benefits.
The Commission granted JWR's petition for review, which, essentially,
attacks the judge's conclusions that Price and Vacha established a prima facie
case and that JWR failed to defend affirmatively against that case. For the
first time, JWR also challenges the standing of the UMW'A to represent the
individual claims of Price and Vacha. The Commission also granted the UMW'A's
petition, which asserts pro forma that the Drug Program is facially
discriminatory.

1553

IL

Disposition of Issues
The petitions raise four issues:
(A)
Whether Price and Vacha established a prima facie case of
discrimination; (B) Whether JWR established an affirmative defense to the
discrimination claims; (C) Whether the UMWA has the standing to bring an
individual claim of discrimination on behalf of Price and Vacha; and
(D) Whether JWR's Drug Program is facially discriminatory under section
105(c)(l), 30 U.S.C. § 815(c)(l).
We dispose of issue D summarily. That issue was decided by the
Commission in Price and Vacha I, and the UMWA has presented no new arguments
with respect to that issue. In Price and Vacha I, the entire Commission
determined that section II.E. was not facially discriminatory under the Act.
12 FMSHRC at 1531-33, 1538 (Lastowka opinion), 1542 (Ford opinion). The
Commission reasoned that the Mine Act does not bar operators from adopting
substance abuse programs and that "JWR advanced adequate and reasonable
business justifications for including safety committeemen, along with other
employees whose job duties involved safety matters, in the pool of miners
subject to the drug testing provision of section II. E." 12 FMSHRC at 1532-33.
The Commission concluded that safety committeemen were not "singled out" from
all other miners, because JWR reasonably targeted all safety positions for
drug testing. 12 FMSHRC at 1532. We reaffirm the Commission's holding that
section II.E. of the Drug Program is not facially discriminatory under section
105(c) of the Mine Act.
A.

Whether Price and Vacha established a prima facie case of
discrimination

The Commission also considered issue A in Price and Vacha I. There, a
majority of the Commission concluded that Price and Vacha established a prima
facie case of discrimination. We reaffirm that determination here. In its
petition, JWR raises additional arguments that we will briefly discuss.
To establish a prima facie case of discrimination, a complaining miner
must prove that he engaged in protected activity and that the adverse action
complained of was motivated in some part by that activity. Secretar.:y on
behalf of David Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800
(October 1980), rev 1 d on other grounds, 663 F.2d 1211 (3d Cir. 1981);
Secretary on behalf of Thomas Robinette v. United Castle Coal Co., 3 FMSHRC
803, 817-18 (April 1981). See also,~. Donovan v. Stafford Construction
Co,, 732 F.2d 954, 958-59 (D.C. Cir. 1984); Jim Walter Resources, 920 F.2d at
750, citing with approval Eastern Associated Coal Corp. v. FMSHRC, 813 F.2d
639, 642 (4th Cir. 1987).
The judge found in his first decision on the merits that "the discharge
of Price and Vacha was motivated in part because of protected activity, i.e.,
because of their activities as safety committeemen." 10 FMSHRC at 909-10. He
based that holding on the following evidence: Price and Vacha had engaged in

1554

considerable protected activity as safety committeemen; Kelly was "clearly
aware" that Price and Vacha were "notorious" for filing safety complaints; the
supervision of the urine collection at No. 4 Mine was delegated to Andrews and
Hendricks, company safety inspectors, rather than remaining in the Industrial
Relations Department, as in other mines; JWR offered no accommodation to Price
and Vacha when they were unable to urinate, although some accommodation was
given to others involved in the Drug Program; and, Price and Vacha did not
refuse to provide samples but were unable to do so. 10 FMSHRC at 909.
The thrust of JWR's present argument is that Kelly's decision to
discharge· Price and Vacha was not connected to their safety activities. 3 JWR
argues that neither direct nor circumstantial evidence demonstrates JWR's
(i.e., Kelly's) discriminatory intent. On questions of a judge's fact
finding, the focus of JWR's contentions on review, the issue before the
Commission is whether substantial evidence on the record as a whole supports
the judge's findings. Donovan on behalf of Chacon v. Phelps Dodge Corp., 709
F.2d 86, 92 (D.C. Cir. 1983). Substantial evidence means "such relevant
evidence as a reasonable mind might accept as adequate to support [the
judge's] conclusion. u See, ~. MidwContinent Resources. Inc., 6 FMSHRC
1132, 1137 (May 1984), quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,
229 (1938). Applying the substantialevidence test, the foregoing evidence
shows protected activity, company knowledge of protected activity, and
sufficiently disparate treatment of Price and Vacha during the drug testing
procedures to support the judge's inference of discriminatory motivation.
JWR contends, however, that discriminatory intent must be proven by
direct evidence and that there is no such evidence in this case. The
Commission has made clear that such direct evidence is rare and that
discriminatory intent may be established by the kind of indirect evidence
involved here. .lL..&..... Secretary on behalf of Johnny Chacon v. Phelps Dodge
Corp., 3 FMSHRC 2508, 2510 (November 1981), rev'd on other grounds, 709 F.2d
86 (D.C. Cir. 1983). We note further that much of the evidence of
discriminatory application of the Drug Program, which we discuss below in the
affirmative defense analysis, bolsters our conclusion that a prima facie case
has been established by Price and Vacha.
JWR has added nothing on review that causes us to depart from the
Commission's prior holding affirming Judge Broderick's finding that Price and
Vacha established a prima facie case. Thus, we reaffirm the judge's
determination that the complainants established a prima facie case that the
Drug Program was discriminatorily applied to them.
B.

Whether JWR established an affirmative defense

The issue here is whether JWR established an affirmative defense under
the Fasula-Robinette analysis, which allows an operator to defend
affirmatively against a prima facie case by showing that: (1) the adverse
3

JWR raised the same argument in challenging the judge's finding that JWR
had not affirmatively defended. As discussed here and below, we reject JWR's
argument on both counts.

1555

action was also motivated by the miner's unprotected activity and, (2) the
operator would have taken the adverse action in any event for the unprotected
activity alone. Pasula, 2 FMSHRC at 2800; Robinette, 3 FMSHRC at 817;
Stafford, 732 F.2d at 959. See also Jim Walter Resources, 920 F.2d at 750,
citing Eastern Associated Coal, 813 F.2d at 642. An operator must prove this
affirmative defense by a preponderance of the evidence. ~. Eastern
Associated Coal, 813 F.2d at 642.
JWR contends that it could legitimately discharge Price and Vacha solely
on the unprotected basis of their refusal or failure to provide the required
specimens, As noted, the Commission made clear in Price and Vacha I that if
the Drug Program were discriminatorily applied to Price and Vacha, JWR could
not legitimately raise the complainants' failure to comply with the Drug
Program as justification for their discharges. We conclude that substantial
evidence in the record as a whole supports the judge's conclusion that JWR
applied the Drug Program in a discriminatory manner against Price and Vacha.
Rayford Kelly, the Industrial Relations supervisor at the No. 4 Mine,
testified that Price and Vacha were "notorious" for filing safety complaints
against JWR management. TRH 362, 411, 421-23; 10 FMSHRC at 903, 909; 12
FMSHRC at 2636. Price had been disciplined.and discharged for performing his
duties as a safety committeeman; the discharge was reversed by an arbitrator.
TRH 155, 157; 10 FMSHRC at 903. JWR Deputy Mine Manager Donnelly allegedly
told Vacha that the Drug Program was a way of getting rid of Price and him.
TRH 64. Another safety committeemen, Thomas Wilson, testified that Price and
Vacha were "constantly targets of discipline" and that the mine foremen stated
that "they [were] after Mr. Price and after myself." TRH 222, 223. Mr.
Wilson testified that he attended meetings where JWR upper management, "Bill
Carr, Buck Piper, complained about myself, Mr. Price and Mr. Vacha as to
filing 103 G's, filing safety grievances, the way we took care of business."
TRH 222; ~ generally 10 FMSHRC at 903, 909; 12 FMSHRC at 2636.
Both Price and Vacha were subjected to joking by supervisors concerning
their participation in the upcoming drug testing program. TRH 63-65, 68-75,
152-155, 162-165; 10 FMSHRC at 900; 12 FMSHRC at 2636. On several occasions
both Price and Vacha were given "practice cups," such as Coke cans with the
tops cut off. 10 FMSHRC at 900. A urine specimen bottle with "UMWA, Mike
Price" written on it was displayed on the desk of Wyatt Andrews, head of the
safety department at the No. 4 Mine, for two days before it was finally
removed. TRH 63, 70; 10 FMSHRC at 900. Kelly was aware of the displayed
specimen bottle. TRH at 399-400; 10 FMSHRC at 900; 12 FMSHRC at 2638. Andrews
also handed Vacha an empty self-rescuer container and said, "Here, practice
up. This is your practice p--s cup." TRH 63-64, 162-164; 10 FMSHRC at 900.
Kelly delegated the testing of Price and Vacha to Andrews and Hendricks,
management safety officials. TRH 387-91; 10 FMSHRC at 901; 12 FMSHRC at 2638.
At the No. 4 Mine, Kelly personally administered and observed the specimen
collection of the management safety officials. TRH 385; ~ 12 FMSHRC at
2637. At all other JWR mines, the Industrial Relations Supervisors
administered the testing of all miners. 10 FMSHRC at 901; 12 FMSHRC at 2637.
When Hendricks accompanied Vacha to the bathroom, Hendricks stood next to him
in the toilet stall, tapping on the divider, singing and humming. TRH 62,

1556

129-30.

See 10 FMSHRC at 901, 909; 12 FMSHRC at 2637.

Price and Vacha attempted to provide urine specimens every half hour,
for four hours. TRH 61; 10 FMSHRC at 901. They asked Kelly if they could
return in the morning to provide specimens. TRH 89, 181-83. Kelly refused.
TRH 89, 181-83. Price testified that he offered to strip naked if he would be
permitted to enter the restroom by himself. TRH 177-78. This request was
rejected. TRH 177-78. Vacha testified that he was taking medication that
could inhibit urinating. TRH 81. See 10 FMSHRC at 901, 909; 12 FMSHRC at
2637, 2638. The next morning, Price took a drug test at the company's medical
facility, .and Vacha did so at a local hospital. They submitted the results,
which were negative, to JWR. TRH 111, 183-184, 88; 10 FMSHRC at 901.
In contrast, JWR accommodated other miners having difficulty urinating.
See Tr. 730 (miner tested for cause permitted to return the next day to
provide sample); Tr. 92 (miner who could not produce sample at beginning of
his shift allowed to provide it at end of shift) 10 FMSHRC at 902, 909; 12
FMSHRC at 2637, 2638.
The foregoing constitutes substantial evidence to support the judge's
conclusion that JWR applied its dr~g testing in a discriminatory manner
against Price and Vacha. We regard as particularly important the evidence of
the notoriety of Price and Vacha's safety efforts when combined with JWR's
failure to accommodate them, while others were accommodated. We also find
telling the delegation of testing of Price and Vacha to those same supervisors
who had engaged in pre-testing joking, and who had often assumed an
adversarial role in safety matters against Price and Vacha. However, the
judge's Conclusion of Law II, which states that "[t]he evidence does not
establish that the pre-testing joking and harassment directed toward Price and
Vacha were related to their ... safety activities" (12 FMSHRC at 2638), is not
supported by substantial evidence and, further, is inconsistent with the
balance of the judge's decision. For example, the record is clear, and the
judge so found, that a few months before the Drug Program began, a urine
sample bottle labelled "Mike Price UMWA" was exhibited on supervisor Wyatt
Andrews' desk in che safety office. 10 FMSHRC at 900; see also 12 FMSHRC at
1535. Thus, the reference to the UMWA on the urine bottle and its location in
the safety office demonstrate that the pre-testing "humor" was linked, at
least in part, to the complainants' safety activities on behalf of the UMWA.
JWR also contends that Kelly possessed no unlawful motive when he
discharged Price and Vacha. JWR cannot escape liability by focusing on the
motivation of supervisor Kelly while overlooking the actions of Hendricks and
Andrews, the other supervisors involved. Even assuming that Kelly did not
possess discriminatory motive, the record is clear that JWR's other
supervisors applied the Drug Program in a discriminatory manner. Under such
circumstances, the supervisors' discriminatory motive and behavior must be
imputed to the company even though the officer who actually makes the firing
decision may not share the animus. JMC Transport. Inc. v. NLRB, 776 F.2d 612,
619 (6th Cir. 1985); Allegheny Pepsi-Cola Bottling Co. v. NLRB, 312 F.2d 529,
531 (3d Cir. 1962).

1557

In sum, the record supports Judge Broderick's holding that JWR applied
the drug testing in a discriminatory manner, in violation of section lOS(c),
and that JWR failed to affirmatively defend against Price and Vacha's prima
facie case.
C.

Whether the UMWA has the standing to bring an individual claim
of discrimination on behalf 0£ Price and Vacha

JWR now asserts, for the first time in this proceeding, that the UMWA
lacks standing to represent the complainants' individual claims. JWR's
contention is based on principles of constitutional standing, drawn from
Article III, Section 2 of the Constitution, which defines the scope of the
federal Judicial power. As the Commission has recognized, "the Article III
'case or controversy' requirement does not literally apply to federal
administrative agencies like the Commission." Mid-Continent Resources. Inc.,
12 FMSHRC 949, 955 (May 1990), citing Climax Molybdenum Co. v. Secretary of
Labor, 703 F.2d 447, 451 (10th Cir. 1983), affirming Climax Molybdenum Co., 2
FMSHRC 2748 (October 1980).
In any event, miners' representatives, such as the UMWA, have standing
to participate in Mine Act proceedings on behalf of miners, because the Act
expressly confers such standing upon them. The Supreme Court in Warth v.
Seldin, 422 U.S. 490 (1975), pointed out:
Congress may grant an express right of action to
persons who otherwise would be barred by prudential
standing rules .... [P]ersons to whom Congress has
granted a right of action, either expressly or by
clear implication, may have standing to seek relief on
the basis of the legal rights and interests of
others ....
422 U.S. at 501. The Mine Act authorizes miners' representatives to
participate in a number of proceedings under the Act and section 105(c)(l)
protects them from discrimination in so participating. Indeed, the Act
expressly permits miners' representatives to take part in Commission
discrimination actions:
The rules of procedure prescribed by the Commission
shall provide affected miners or representatives of
affected miners an opportunity to participate as
parties to hearings under this section.
30 U.S.C. § 815(d). Commission Procedural Rules expressly authorize that
"representatives of miners 4 may intervene and present additional evidence" in
4 29

C.F.R. § 2700.2 defines representatives of miners as follows:
(a) Any person or organization that represents two or
more miners at a coal or other mine for the purposes of

1558

discrimination proceedings instituted by the Secretary. 29 C.F.R.
§ 2700.4(b)(2).
The Rules also authorize representatives of miners to
practice before the Commission. 29 C.F.R. § 2700.3. Moreover, 29 C.F.R.
§ 2700.l(c) provides: "These rules shall be construed to ... encourage the
participation of miners and their representatives." (Emphasis added).
UMWA. District 31. v. Clinchfield Coal Co., 1 IBMA 31, 1 MSHA (BNA) 1010, 1015
(May 1971); Peabody Coal Co., 1 FMSHRC 1785, 1791(November1979)(UMWA as the
representative of miners at the subject mine was authorized to bring
compensation proceeding on behalf of individual miners under 30 U.S.C. § 821).
Furthermore, as pointed out by the UMWA and the Secretary on appeal,
JWR's argument as to standing was not first raised to the judge below.
Section 113(d)(2)(A)(iii) of the Act, 30 U.S.C. § 823(d)(2)(A)(iii), provides:
"Except for good cause shown, no assignment of error by any party shall rely
on any question of fact or law upon which the administrative law judge had not
been afforded an opportunity to pass." See
Commission Procedural Rule
70(d), 29 C.F.R. § 2700.70(d). This statutory review limitation precludes JWR
from raising the UMWA's standing at this late stage.
The UMWA moved to intervene on June 29, 1987, just prior to the
temporary reinstatement hearing. The UMWA specifically requested intervention
on behalf of Price and Vacha, individually, as well as on its own behalf as an
organization. As noted earlier, that motion was not opposed by JWR. (At the
temporary reinstatement hearing, JWR merely requested that the UMWA not be
permitted, for purposes of that hearing, "to offer evidence beyond that and
through individuals other than those identified as witnesses by the
Secretary." TRH 11.) The judge granted the motion to intervene. TRH 12;
Temporary Reinstatement Order, July 7, 1987, at 2. Since then, the UMWA has
actively participated in every aspect of this case, without previous challenge
from JWR.
Because JWR never provided the judge with an "opportunity to pass" on
this issue, we dismiss JWR's challenge to the UMWA's standing in accordance
with section 113(d)(2)(A)(iii) of the Mine Act.

the Act; and
(b) Representatives authorized by the miners, miners or
their representatives, authorized miner representative,
and other similar terms as they appear in the Act.
The UMWA falls under this definition of a miner's representative.

1559

III.

Conclusion
For the foregoing reasons, we reaffirm the Commission's prior ruling
that section 11.E. of the Drug Program was not facially discriminatory. We
reaffirm the judge's finding of a prima facie case of discrimination and
affirm his holding that JWR failed to establish an affirmative defense.
Finally, we dismiss JWR's challenge to the UMWA's standing in this matter.
Accordingly, we affirm the judge's decision on remand.

~~
Richard V. Backley, Commission

. . Q~tf,~
Joyce A. Doyle, Commis~

Arlene Holen, Commissioner

1560

Chairman Ford, concurring in part and dissenting in part:
I concur with the majority's reiteration of the prior ruling in Price and
Vacha I, that section II. E. of Jim Walter Resources 1 (JWRs 1 ) Drug Program is not
facially discriminatory. Furthermore, if this matter were properly before the
Commission, I would agree to affirm the judge's finding of a prima facie case of
discrimination and his rejection of the operator's affirmative defense.
Notwithstanding my agreement with the majority's substantive conclusion that the
Drug Program was discriminatorily applied, I continue to hold the view, first
expressed in my earlier dissent (12 FMSHRC at 1542), that the "as applied" issue
is not pr9perly before the Commission.
In Price and Vacha I, the judge found that the Drug Program was facially
discriminatory but went on to hold that it had not been discriminatorily applied
to Price and Vacha. Only JWR filed a petition for discretionary review and that
petition was limited to issues with respect to the judge's conclusion that the
Drug Program was facially discriminatory. A£ter the deadline for petitions for
discretionary review had passed, the United Mineworkers of America (UMWA), in a
reply brief, challenged the judge's conclusion that the Drug Program had not been
discriminatorily applied.
JWR filed a motion to strike that section of the
UMWA's brief, arguing that since the."a,s applied" issue had not been raised in
JWR's petition, it could not be raised by the UMWA except in a petition of its
own.
A majority of the Commission denied JWR' s motion to strike by "adopting the
general federal rule of appeal ... that ... the 'appellee' may urge in support of the
judgement below any matter or issue appearing in the record, even if it involves
an objection to some aspect of the judge's reasoning or issue resolution, so long
as the appellee does not seek to attack the judgement itself or to enlarge its
rights thereunder, in which case it would be obliged to file a cross-petition for
discretionary review." 12 FMSHRC at 1529. In relevant part, I dissented from
that holding as follows:
Although general federal appellate procedure may
permit an appellee to offer alternative grounds to
support an ultimate judgement- even those rejected by
the judge below
the Mine Act by its clear terms
constricts that option here. Section 113(d)(2) of the
Act states that "review shall be limited to the
questions raised by the petition" and that "the
Commission shall not raise or consider additional issues
in such review proceedings" unless it has complied with
the procedures and criteria for granting ™
sponte
review. (Emphasis added). The issue of whether JWR's
Drug Program was discriminatorily applied to Price and
Vacha was not raised in JWR' s petition for discretionary
review, nor was it directed for review™ sponte. It
arose solely as a component of the UMWA's reply brief
filed well outside the 30 day time limit for filing
petitions under the Act.

1561

The UM.WA and the Secretary argue that they were
not "adversely affected or aggrieved by [the] decision"
of the judge so that there was no reason for them to
file a petition for discretionary review.
There is,
however, a distinction here between a "judgment", i.e.,
a favorable outcome for the appellees, and the
"decision" itself, and it is the term "decision" to
which section 113(d)(2) refers. In this instance the
judge's decision is composed of two distinct parts, each
involving separate allegations of discriminatory
treatment, separate legal theories to support those
allegations, and separate modes of analysis to resolve
the issues raised. Indeed, one might argue that within
the single docket the judge was deciding two discrete
cases: one generic case brought in the names of Price
and Vacha on behalf of all safety committeemen against
the
Drug
Program
as
designed
(the
"facially
discriminatory" case), and one brought exclusively by
Price and Vacha and involving only their particular
relationship to and interaction with JWR and its Drug
Program (the discriminato.~Jly applied"case). In that
context it cannot be said that the judge's decision with
respect to the latter case was not adverse to Price and
Vacha.
11

The two matters were even tried somewhat
separately.
Price and Vacha did not testify at the
hearing on the merits.
Testimony at that hearing on
behalf of the Secretary and the UM.WA was predominantly
provided by safety committee members or potential
members who were not disciplined but who testified to
the inhibitive effects of the Drug Program generally and
its impact upon their decisions to continue serving as
committeemen or to run for committee office.
That
testimony went only to the "facially discriminatory"
issue. The "discriminatorily applied" issue was tried
in the June 29, 1987 hearing on temporary reinstatement
wherein Price and Vacha testified to the specific
circumstances under which they were subjected to random
drug testing under the Drug Program, their history of
activism as safety committeemen, and their perceptions
of retaliatory link between the two. Secreta;i;:y/Price
and Vacha v. Jim Walter Resources. Inc., 9 FMSHRC 1305
(August 1987).
Appellees also object on practical grounds to the
filing of "protective" petitions for discretionary
review by prevailing parties, characterizing such a
requirement
as
"meaningless" ,
"cumbersome, "
and
"nonsensical." Given the time and treasure expended in
this case, the odds of JWR's appealing the "facially
discriminatory" issue so as to place the judge's

1562

determination thereon at risk were extremely high. In
such
circumstances
a
protective
petition
for
discretionary review would not have been meaningless but
would have been prudent.
Furthermore, the judge's
decision was issued on August 26, 1988 and JWR' s
petition was filed on September 20, 1988, thus leaving
the Secretary, the UMWA, or both, five days to file a
pro forma petition on the "discriminatorily applied"
issue. In any event, the procedural fault at issue lies
with the restrictive review scheme devised by Congress
and both the Commission and the parties are bound by it.
In summary, Part III of the UMWA's brief raises
important
issues
and
compelling
arguments.
Unfortunately, at this juncture, I find no means by
which the Commission can resurrect the "discriminatorily
applied"
charge
when
the
statute
limits
our
consideration to those issues contained within the four
corners of the only petition for discretionary review
before us. Chaney Creek Coal Corp. v. FMSHRC, 866 F.2d
1424, 1429 (D.C. Cir. 1989).
As noted above, my views on the tightly circumscribed scope of review set
forth in section 113(d)(2) of the Act have not changed, 1 and I am therefore again
constrained to dissent.

1

For example, if this case were properly before the Commission, I would
agree with the majority that section 113(d) (2) would preclude the Commission from
entertaining JWR' s challenge to the UMWA' s standing on the grounds that the judge
had not been given an "opportunity to pass" on that issue.

1563

Distribution
John W. Hargrove, Esq.
Robert K. Spotswood, Esq.
Bradley, Arant, Rose & White
1400 Park Place iower
Birmingham, AL 35203
Patrick K. Nakamura, Esq.
Longshore, Nakamura & Quinn
2101 City Federal Bldg.
Birmingham, AL 35203
Colleen A. Geraghty, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Mary Lu Jordan, Esq.
UMWA
900 15th St., N.W.
Washington, D.C. 20005
Administrative Law Judge James A. Broderick
Federal Hine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1564

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

September 16, 1992

SECRETARY OF I.ABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. KENT 91-1109

D J AND M COAL COMPANY, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, and Holen, Commissioners 1

ORDER

BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et gg. (1988)("Mine Act"). On August 11,
1992, Commission Chief Administrative Law Judge Paul Merlin issued an Order of
Default, finding respondent D J and M Coal Company, Inc. ("DJ&M") in default
for failure to answer the civil penalty proposal of the Secretary of Labor
("Secretary") and the judge's Order to Show Cause. The judge assessed the
civil penalty of $1,000 proposed by the Secretary. The judge's jurisdiction
over this case terminated when his decision was issued. 29 C.F.R.
§ 2700.65(c).
Dexter Music, president of DJ&M, filed a letter with Judge Merlin on
August 28, 1992, seeking relief from the judge's default order. Mr. Music
requests that "the default order be withdrawn and that I be allowed the
opportunity to state my position in this matter." As grounds for relief, Mr.
Music states that upon receipt of the "original notice of the proposed
assessment from MSHA in June of 1991, I immediately returned the blue card and
asked for a hearing." He states that DJ&M did not receive "an answer to this
request nor a hearing" and did not receive the judge's Order to Show Cause.

1

Commissioner Nelson
disposition of this matter.

did not

participate

1565

in

the

consideration or

Under the Mine Act and the Commission's procedural rules, relief from a
judge's decision may be sought within 30 days of its issuance by filing a
petition for discretionary review with the Commission. 30 U.S.C. § 823(d)(2);
29 C.F.R. § 2700.70(a). We deem DJ&M's letter to be a timely filed Petition
for Discretionary review. 29 C.F.R. § 2700.70. We are unable to evaluate the
merits of DJ&M's position on the basis of the present record. In the interest
of justice, we will permit DJ&M to present its position to the judge, who
shall determine whether relief from the default order is warranted.
Accordingly, we vacate the judge's default order and remand this matter
for further proceedings.

·v~d.~

?lk:oy~

Arlene Holen, Commissioner

Distribution
Dexter Music, President
DJM Coal Company
P.O. Box 478
Hager Hill, KY 41222
Douglas N. White, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1566

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 22, 1992

RICKY HAYS

v.

Docket No. KENT 90-59-D

LEECO, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
ORDER

BY THE COMMISSION:
This discrimination case arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act"), is on remand
to the Commission from the United States Court of Appeals for the District of
Columbia Circuit. Leeco. Inc. v. Ricky Hays & FMSHRC, 965 F.2d 1081 (1992),
aff'g, 13 FMSHRC 670 (April 1991)(ALJ). (The judge's decision became a final
decision of the Commission through operation of the statute. 30 U.S.C.
§ 823(d)(l).) The Court remanded the case to the Commission "for
reconsideration and, if appropriate, an explanation of how Hays' conduct
qualifies as a protected activity under section lOS(c) of the Mine Act." 965
F.2d at 1085. On July 27, 1992, the Commission received a certified copy of
the judgment from the Court, in lieu of a formal mandate, remanding this
proceeding to the Commission.
On August 3, 1992, counsel for complainant Ricky Hays filed a motion
requesting that this proceeding on remand be dismissed on the basis that "Hays
and Leeco have entered into a settlement agreement of this matter." Oversight
of proposed settlements is an important aspect of the Commission's
adjudicative responsibilities under the Mine Act and is, in general, committed
to the Commissionvs sound discretion. Birchfield Mining Co., 11 FMSHRC 1428,
1430 (August 1989); UMWA v. Utah Power and Light Co., 12 FMSHRC 1548, 1554
(August 1990).

1567

Accordingly, we remand this matter to Judge Koutras to consider Hays'
Motion to Dismiss and, if necessary, for further proceedings consistent with
the Court's opinion.

~<LA,

Arlene Holetr:c<>ID1Ilissloner

Commissioner

Distribution:
Timothy Joe Walker, Esq.
Reece, Lang and Breeding, P.S.c.
P.O. Box 5087
London, KY 40745
Tony Oppegard, Esq.
Appalachian Research & Defence
Fund of Kentucky, Inc.
630 Maxwelton Court
Lexington, KY 40508
Administrative Law Judge George Koutras
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1568

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C.

20006

SEP 1 1992
BRUCE A. WILLIAMS,
Complainant

DISCRIMINATION PROCEEDING
Docket No. WEST 91-553-DM

v.

ASARCO Hadenplant

CIMETTA ENGINEERING
CONTRACTORS,
Respondent
ORDER OF DISMISSAL

Before:

Judge Merlin

On July 25, 1991, the c'6mplainant, Bruce A. Williams, filed
with this Commission a complaint ot discrimination under section
105{c) of the Federal Mine Safety and Health Act of 1977. On
July 25, 1991, a letter was sent to Mr. Williams directing him to
provide information regarding his complaint. On January 17,
1992, my law clerk attempted to contact Mr. Williams by telephone
to ascertain whether the information had been sent, but the phone
had been disconnected. On January 24, 1992, an order was issued
directing Mr. Williams to submit the information or show cause
why the complaint should not be dismissed. The order was sent by
certified mail, return receipt requested and was returned to the
Commission marked unclaimed. Mr. Williams has failed to·respond
and comply with the show cause order. The Commission has no
alternative but to dismiss his complainto
Accordingly, this case is DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Mr. Bruce Williams, Box 25, Winkelman, AZ
"Mail)

85292

{Certified

Cimetta Engineering Contractors, 6701 s. Wilmoth, Tucson, AZ
85706 (Certified Mail)
/gl
1569

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 3
GARY HONAKER,
Complainant

DISCRIMINATION PROCEEDING

.

Docket No. VA 92-108-D

.•:

v.

NORT CO 92-03

CLINCHFIELD COAL COMPANY,
Respondent
ORDER OF DISMISSAL
Upon the request of Complainant, based upon a settlement,
this proceeding is DISMISSED.

tJ)~~v~

William Fauver
Administrative Law Judge

Distribution:
Mr. Gary Honaker, Rt. 2, Box 123, F. Clintwood, VA
(Certified Mail)
Mark E. Fryeu Esq.u Pennu Stuartu Eskridge & Jones,
P. o. Box 2009u Bristol, VA 24203 (Certified Mail)
Hilary K. Johnson, Esq., Clinchfield Coal Company,
P. O. Box 4000u Lebanonu VA 24266 (Certified Mail)

/fas

1570

24228

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 3 1992
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION on behalf
of WAYNE KIZZIAH AND
ROGER KIZZIAH
Complainants

DOCKET NO. SE 92-420-D
BARB-CD-92-12
BARB-CD-92-13

v.

Poplar Springs Mine
:

I.D. No. 01-02863

C & H MINING COMPANY, INC.,
Respondent
ORDER OF DISMISS.AL

Complainants, in essence, request approval to withdraw
their complaint in the captioned case for the reason that the
parties have reached a settlement agreement approved by the
individual miners and full payment under the agree ent has been
made. Under the circumstances herein, permission o withdraw is
granted. 29 C.F.R. § 2700.11. This c se is there ore
dismissed.).

Distribution:
William Lawson, Esq., Office of the Solicitor, U.S. Department of
Labor, 2015 Second Avenue North, Suite 201, Birmingham, AL 35203
(Certified Mail}
James J. Jenkins, Esq., Phelps, owens, Jenkins, Gibson and
Fowler, P.O. Box 20848, Tuscaloosa, AL 35402 (Certified Mail)
/lh

1571

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

SEP 111992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

CIVIL PENALTY PROCEEDINGS

:

:
:

Docket No. WEST 9 2-64
A.C. No. 42-01211-03582

:
:

Docket No. WEST 92-317
A.C. No. 42-01211-03589

.

v.

."
..: Trail Mountain Mine

MOUNTAIN COAL COMPANY,
Respondent
MOUNTAIN COAL COMPANY,
(Successor to BEAVER CREEK
COAL COMPANY) ,
Contestant

.: CONTEST PROCEEDINGS
:

Docket No. WEST 91-489-R
Citation No. 35825291 6/20/91

.
. Docket No. WEST 91-490-R

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.
0

0

Withdrawal Order No.
35824661 6/27/91

:
. Trail Mountain Mine

:

Mine I.D. 42-01212

DECISION
Appearances~

Susan Jo Eckertu Esq,, 11 Office of the Solicitoru
U.S. Department of Labor, Denver, Colorado,
for Pe ti tioner/Responden t;
David Mo Arnolds 17 Esq. /1 Scott Wa Anderson,. Esqa /1
Denver 11 Coloradou
for Respondent/Contestanto

Beforeg

Judge Lasher

These consolidated contest/civil penalty proceedings came on
for hearing in Salt Lake City, Utah, on Ma.rch 3 and 4, 1992.
Penalty Docket WEST 92-64 involves only the Citation (Np.
3582529) involved in Contest Docket WEST 91-489-R.
The Section 104Cd)(l) Withdrawal Order (No. 3582466) involved in Contest Docket WEST 91-490-R had not been the subject

1572

of a penalty proposal issued by MSHA's Office of Penalty Assessments for a sufficient time before hearing to permit creation of
a penalty docket therefor ( T. 4). It is the subject of WEST
92-317 which docket was created after the hearing.
Stipulation
The parties entered on the record of hearing CT.12-14) the
following general stipulations having applicability to both the
citation and the withdrawal order (T. 289):
1. Mountain Coal Company (herein "MCC") is engaged in mining and selling of coal in the United States, and its mining
operations affect interstate commerce.
2. MCC is the owner and operator of Trail Mountain Mine,
MSHA I.D. No. 4201211.
3. MCC is subject to tti~ jurisdiction of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801, et~, referred
to as the "Act" in the rest of the stipulations.
4o
matter.

The Administrative Law Judge has jurisdiction in this

5.
The subject citation and order were properly served by a
duly authorized representative of the Secretary CMSHA) upon an
agent of MCC on the date and place stated therein, and they may
be admitted into evidence for the purposes of establishing their
issuance and not for the truthfulness or relevancy of any statemen ts asserted thereino
60
The exhibits to be offered by MCC and MSHA are stipulated to be authenticu but no stipulation is made as to their
relevance or the truth of the matters asserted therein.

70 The proposed penalties will not affect MCC's ability to
continue in businesso
80

MCC demonstrated good faith in abating the violations.

9o MCC is a mine operator with 501,306 tons of production
in 19900 1

1

MCC is found to be a medium-sized coal mine operator.

(T. 20).

1573

10. The certified copy of the MSHA assessed violations history accurately reflects the history of the mine for two years
prior to the date of the Citation and Order. 2
11. The penalty (proposed by MSHA) for Order No. 3582466 is
$700.00. 3
The Standard
Both the Citation and Order which are the subject of these
proceedings were issued pursuant to the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § _801, et~ (herein the "Act")
and both allege an infraction of 30 C.F.R. § 75.400 4 which
provides:
Coal dust, including float coal dust deposited
on rock-dusted surfaces, loose coal, and other
combustible materials, shall be cleaned up and
not be permitted to accumulate in active workings, or on electric e:;rutpment therein.
Section 75.400-1, containing pertinent definitions,
provides:
§

75.400-1

Definitions.

(a) The term "coal dust" means particles of
coal that can pass a No. 20 sieve.
Cb)
The term "float coal dust" means the
coal dust consisting of particles of coal that
can pass a Noo 200 sieveo

2
Based on this information~ it is concluded that MCC had
a history of 18 prior violations in the pertinent two-year period
prior to issuance of the Citation and 92 prior violations in the
two-year period preceding issuance of the Withdrawal Ordero
(To 17-20)

3

MSHAus

proposed penalty for the Citation was $2,000.00.

(To 4-5)o

4 Section 75.400 entitled "Accumulation of combustible
materials" is contained in Subpart E entitled "Combustible
Materials and Rock Dusting."

15 74

( c) The term "loose coal" means coal fragments larger in size than coal dust.
Issues and Contentions
MCC concedes the occurrence of both violations charged (T.
289-290) but as to the Citation contends that the accumulations
were not as extensive as the Inspector described therein. MCC
challenges both the "Significant and Substantial" designations on
both the Citation and Order, and also contends that neither violation resulted from an "Unwarrantable Failure" to comply with
the infracted regulation.
(T. 289-291).
General Findings - Citation No. 3582529
MSHA Inspector Donald E. Gibson issued Section 104(d)(l)
Citation No. 3582529 on June·20, 1991, charging a violation of 30
C.F.R. § 75.400 as follows:
Accumulations of loose coal, coal pieces, and
pulverized coal fine were permitted to accumulate
on the 3d left working section. The accumulations
were along the travel-road entry from the feeder
breaker to the miner in the No. 4 entry and ranged
from 3-10 inches deep x 11-12 feet wide x 400 feet
long.
There was accumulations in the outby entries
and cross-cuts from cross-cut 31 to 33. These accumulations ranged when measured 3-10 inches deep x
11-12 feet wide x 700 feet long. The back entries
were in the return air course.
These accumulations ranged from damp to dry
in the travelroad and in the return entries was
dry and powdery. The accumulations in the travelroad were being run over by diesel and electric
equipmento The accumulations in the return had
been run over ey mobile equipment as cables had
been installed through the area. Also, isolation
stoppings had been installed in the return entry
to isolate the 4th left section from the 3d left
sectiono
Numerous discussions and violations have been
issued for this condition. Management is aware
of running over rib sloughage, coal spillings, and

1575

clean-up of initial "first" cuttings.
Tne section
foreman was present on the section and had made
examination of the section during this shift but
failed to clean these accumulations. Spot sample
taken in the return for rock dust content. In this
condition, poses the hazard of adding to any force
or a fire should an occurrence happen.
Accompanying Inspector Gibson on his inspection of the mine
on June 20, 1991, were his immediate supervisor, William Ledford,
other MSHA officials, and several management personnel of MCC
including Maintenance Superintendent Steven D. Jewett who on the
day in question was acting mine manager CT. 26-28, 85, 112, 124,
260) and George Perla, Mine Manager.
(T. 27).
The accumulations in the Third Left working Section of the
mine were in two general areas, along the travel road (roadway)
from the feeder/breaker to the continuous miner, and in the outby
entries and crosscuts from crosscuts 31 to 33.
( T. 85-90, 122,
138-140, 145, 154, 250; Ex. G-4)·• Inspector Gibson, who had the
responsibility to issue citations for any violations detected,
and Ledford both observed accumulations of loose coal, coal
fines, etc., in these outby entries, active roadways and travelways (T. 28, 36, 42, 60, 62, 87-93, 95, 113, 155; Ex. G-4). 5
Loose coal was being allowed to accumulate in the haulage roads
after being spilled or mined (T. 35, 151) and there was rib
sloughage (coal which has fallen off the ribs onto the roadway)
which was being run over by shuttle cars.
CT. 30-31, 59, 67, 95,
189, 268). In the roadway area where accumulations were observed
(Ex. G-4; T. 34, 64), the roadway was "being run over and pulverized by shuttle cars" in the process of hauling coal.
( Tr o 3 4-3 5 u 3 6 u 61-6 6 u 6 8 , 15 5) o

5

Ledford did not personally observe all the areas cited
by Gibsono
(To 37)o In the are:i. where he personally observed
accumulations being run over by shuttle cars, he testified that
i t was 11 dry"o
(To 36 0 37)o He indicated the travel road was
uuaamp 11 in other areaso
( T 4 9)
0

0

Ledford felt Gibson's "evaluation" was correct in view of
the amount of accumulations, the areas that were involved, the
fact that mining was continuing and that "there was no evidence
of any work being done to clean up the section."
CT. 42).

1576

As to the extent and amount of the accumulations observed on
the travel way, there were substantial accumulations of coal,
loose coal fines, and pulverized coal. The travel way is indicated in orange on the mine map.
(Ex. G-4; T. 88, 90). At point
A on the map, near the feeder breaker, there were three to ten
inches of coal accumulations.
CT. 90-91). Gibson measured the
overall dimensions of the accumulations in the travel way and
determined that they were 3 to 10 inches deep, 11 to 12 feet
wide, and 700 feet long.
(T. 91). The volume of these accumulations would be 38 tons (at 3-inches depth) and 127 tons (at
10-inch depth) of coal, filling up between 3 to 10 shuttle cars
of coal.
CT. 94-95). Gibson stated that this was a violation of
section 75.400 because:
••• the accumulations were excessive[;] I mean a
person with normal mining background ought to
recognize, and as many discussions as I have personally had with the company and citations that
I've written for accunulations, this constitutes
an excessive amount;· It's on an active roadway.
We had electrical equipment[;] we had di es el, rnobi le equipment running over these accumulations.
(T. 95).
The second general area of accumulations was crosscuts 31-32
and the five cutby entries.
In crosscut 32, there were accunulations throughout the crosscut and into the No. 5 entry down to
crosscut 31. According to Inspector Gibson "[t]he majority of the
accumulations was in crosscut 31, but it was loose coal in 32,
coal fines that had been left, some rib sloughage."
CT. 113) Ledford confirmed that there were accumulations in piles and scattered all over the entrieso
This area was marked in yellow on the
mine map [Government Exhibit 4] o (To 36) o The volume of the accumulations in the ~ yellow area based on Gibson 1 s measurements
was 3 to 10 inches deep, 11 feet wide, and 400 feet long, totaling
between 22 to 77 tons of coal accumulations.
(T. 122, 123).
These accumulations were "dry, powdery coal accumulations," i.e.,
finev pulverizedo
There were coal piecesf but for the most part
it was powderyv dryv black coal dusto
(T. 124)0
1

10

Significant and Substantial
Both enforcement documents (Citation and Order) were designated as "Significant and Substantial."

1577

A violation is properly designated "Significant and Substantial" if, based on the particular facts surrounding that violation, there exists a reasonable likelihood that the hazard contributed to will result in an injury or illness of a reasonably
serious nature. Cement Division, National Gypsum Co., 3 FMSHRC
822, 825 (April 1981). In Mathies Coal Co., 6 FMSHRC 1, 3-4
(January 1984), the Commission explained:
In order to establish that a violation of a mandatory safety standard is significant and substantial under National Gypsum, the Secretary
of Labor must prove:
(1) the underlying violation of a mandatory safety standard~ (2) a
discrete safety hazard--that is, a measure of
danger to safety--contributed to by the violation1 (3) a reasonable likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury
in question will be of a reasonably serious
nature.
Accord, Austin Power v. Secretary of Labor, 861 F.2d 99, 103
(5th Cir. 1988).
The third element of the Mathies formula re:;iuires "that the
Secretary establish a reasonable likelihood that the hazard contributed to will result in an event in which there is an injury,
and that the likelihood of injury must be evaluated in terms of
continued normal mining operations. U.S. Steel Mining Co., 6
FMSHRC 1573, 1574 {July 1984). See also Monterey Coal Co., 7
FMSHRC 996 9 1001-1002 (July 1985). The operative time frame for
determining if a reasonable likelihood of injury exists includes
both the time that a violative condition existed prior to the
citation and the time that it would have existed if normal mining
operations had continued. Halfway, Inc., 8 ,FMSHRC 8, 12 (January
1986); U.S. Steel Mining Co., 7 FMSHRC 1125, 1130 (August 1985}0
The question of whether any particular violation is significant
and substantial must be based on the particular facts surrounding
the violationv including the nature of the mine involved.
Texasgulf v Inc.v 10 FMSHRC 498v 500-501 (April 1988)~ Youghiogheny and
Ohio Coal Company, 9 FMSHRC 2007, 2011-2012 (December 1987) o
The
Commission has emphasized that it is the contribution of a violation to the cause and effect of a hazard that must be significant
and substantial. U.S. Steel Mining Co., 6 FMSHRC 1834, 1836
(August 1984).

1578

With respect to the violation described in the Citation, it
is found that it was reasonably likely that if normal mining had
continued in the areas cited that the hazard posed by the accumulations, i.e., fires or explosions, would have occurred resulting
in fatalities or serious injuries to miners since the three elements for the propagation of such--oxygen, fuel (ignitable coal),
and ignition sources--were all present.
(T. 52-53, 54, 55, 59,
61-64, 95-97, 106-109, 115-119, 120, 126-129, 138-140, 159-163,
165, 178, 183, 189, 192, 231-232, 262, 286).
The ignition sources in the cited section were numerous,
i.e, electric shuttle cars, 950-volt cables which could fault,
roof bolters, a continuous miner, auxiliary fans, and dieselpowered equipment.
(T. 53-55, 56, 64-66, 67, 73, 96, 110, 169,
178) .
The electrical equipment operating on June 20 was in permissible condition (T. 244-245) and no "permissibility" violations
were cited on that day.
CT. 55, 57, 70, 265).
Nevertheless, in
the perspective of there being continued mining in the section, it
was reasonably likely that a'n ignition or fire could occur since
failures in cables do occur even though not planned, and all
equipment is "not maintained permissible at all times." Also,
failures occur in electrical equipment.
(T. 57, 58, 64-66, 102103u 170-178, 189, 268-269).
While MCC contended there was no actual cutting of coal from
the face being carried on on the day of inspection, it conceded
that the continuous miner and shuttle cars were being operated.
Since Mr. Ledford crisply and credibly testified he personally
observed active mining going on at the face, I choose to accept
his version of the facts on this issue.
(See T. 59).
In addition to the proliferation of ignition sources in the
section" the likelihood of an ignition or fire was increased by
the fact that shuttle cars were running over and pulverizing coal
(rib slough) in the roadway"
(T. 64, 95, 105). Since pulverizing
the accumulation puts such into a powder form, it is made more
volatile and easier to ignite.
(To 64-66, 95-97u 103-105). There
were ignition sources in the areao
(To 104-106) o
Inspector Gibsonus ex:planation why it was likely that the
coal dust in the area where the roof bolter was operating would
ignite was highly detailed and persuasive.
CT. 96-98). He
pointed out that there were various ways a fault could occur

1579

(T. 97) and that the area behind the roof bolter was "very dry,
powdery, pulverized, etc."
(T. 98) 6
Likewise, he credibly explained how even the areas which were
damp or wet could dry out (T. 98-101). He considered it "very
likely" that a trailing could become damaged CT. 102) and pointed
out that there were already splices in the trailing cable to the
continuous miner.
CT. 103). MCC, in many areas, was not cleaning
up the accumulations.
CT. 42, 50-51, 59, 71, 91, 120, 132-133,
141-142, 150, 151, 157, 232).
Had an ignition of coal dust or a fire caused b'j the accunulations occurred, it was likely that injuries would occur to
miners working on the section.
(T. 53, 108 ) • Such miners, approximately eight in number, would be exposed to burns, smoke inhalation injuriesf possible permanently disabling injuries, and
fa ta 1 in j ur i es •
( T • 1 0 8-1 0 9 , l 3 6-13 7 , 1 7 8, 1 B9-1 91) •
MCC introduced evidence that on June 19 and the morning of
June 20 it did some cleanup, that the roadway, which had a coal
bottom CT. 227), was wet and rutted, and that there were no accumulations in the roadway CT. 207-211, 212, 250). MCC's witness,
then section foreman Brent Migliaccio, claimed that the material
cited by Inspector Gibson in the roadway was material that had
been turned up from the road itself, rather than material which
had been spilled from ram cars.
CT. 213). He conceded that the
condition of the outby entries was "dry" and that there was a lot
of "floor heave," i.e. , floor that has buckled.
( T. 213-214) •
He said the rib sloughage in the crosscuts was no worse than
normal. 7 Based on his testimony, it is found that MCC has no
history of fires resulting from coal accumulations.
(Tr. 224).
There was no methane in the section on the day of inspection.
(To 224) o

Do

6
See also, Testimony of MCC's acting mine manager, Steven
Jewettv at To262-263o
7

On direct examination, it appears that this witness's
testimony resulted from leading questions in some important areas.
(To 209u 210u 211, 213) o
This witness 1 s testimony was not particularly persuasive in the areas contradictory to Petitioner's
MSHAgs witnesses (see To 231-231, 241, 242, 247) and it is not
credited as to the presence, nature, and extent of the accunulations observed and reliably described b'j Petitioner's witnesses.

1580

John Perla, who was MCC's general mine foreman at pertinent
times CT. 249) testified that in his "opinion" the accumulations
observed by Inspector Gibson in the roadway was a mixture of fire
clay, shale, and coal which was pushed up from the floor of the
roadway by the tires of the ram cars traveling through, and was
not actually coal spilled from the ram cars.
(T. 251). He also
stated his ''opinion" that there were no first cut tings from mining
in the area 11 months previously because, in his words, "We would
clean the place."
(T. 252). He felt that there were no ignition
sources in the area because the equipment was in permissible condition and that such equipment has fire suppression devices and
fire extinguishers.
CT. 255; see also T. 266).
He said that
while there was a cable running to the continuous miner, he had
never seen a fire started by a cable and that there was no methane
in the section above l/lOth of 1 percent.
CT. 254-256).
He did
not know all the places which had been cleaned on the day of the
inspection.
CT. 256-257). In other respects, he was unable to
remember or did not know, and some of his testimony on factua 1
matters was qualified by the statement that he was giving his
"opinion. 11 His testimony was not as certain or convincing as that
of the MSHA witnesses.
-.
While MCC's witnesses all felt that some areas of the section
which were cited for accumulations were wet or damp, or muddy, one
witness indicated that there were areas which were dry and powdery
CT. 262-263) and there was evidence from MCC's own samples of the
roadway material that "many of the samples" had combustible
content above 50 percent.
CT. 286).
I conclude that the testimony and description of violative
conditions of MSHA's witnesses, Inspector Gibson and Mr. Ledford,
are entitled to acceptance in this matter.
In terms of the Commission's formulae for determining whether
elations are significant and substantialv the violation of the
mandatory standard here has been conceded and also otherwise
clearly established by the evidence of record.
'lb.is violation
contributed to the hazard of fire and/or explosion described
hereinabove.
'Ihe primary question raised is whether there was a
reasonable likelihood that the hazard contributed would come to
fruition and cause an injuryu there being no question that if the
hazard envisioned did occur that serious injuries and even fatalities would occur.
'Ihis eva lua ti on of "reasonable likelihood" is
to be made in the perspective of the continuance of "normal mining
operations. 0' '.rhere was strong evidence that active mining including the cutting of coal from the face CT. 59) was actually ongoing
at the time of inspection. See U.S. Steel Mining Co., Inc.,
supra.

1581

There are presently at least two analytical processes for determining the "reasonable likelihood" question.
The first is a
general, broad system of setting forth the conditions or practices
which might lead to the occurrence of the contemplated hazard and
then a reaching of the conclusion whether or not the hazard is
v'reasonably likely" to come about.
'Ihe second approach is one
which first appeared in Secretary v. Texasgulf, Inc., 9 FMSHRC 748
(April 1987) where the concept of "substantial possibility" (9
FMSHRC at page 7 64) was first raised.
This test was urged as a
refinement of "reasonable likelihood" for the reasons stated in
the decision, including avoidance of confusion with the 11 imminent
danger" concept, and also because it appeared as a practical matter to be the test actually being used by both tribunals, judges,
and laymen involved at the various levels of mining safety enforcement and administrative and judicial review.
Its strength is
in its being less mysterious since it can be compared to other understandable concepts such as "remote possibility," "strong possibilityv" "probability,u' etc.
Since understanding what a law means also is consistent with
increased faith in American justice ahd £airplay, I adopt the
1
' substantial
possibility" test, although the end result in the
instant matter would be the same whichever method of analysis were
used.
Judge William Fauver, in his Decision in Secretary v. Coal
Mac Incorporated, 9 FMSHRC 1600 (September 25, 1991) succinctly
states the test as follows~
Analysis of the statutory language and the Commission's decisions indicates that the test of
an S&S violation is a practical and realistic
question whether, assuming continued mining operations the violation presents a substantial
possibility of resulting in injury or disease,
not a re:;ruirement that the Secretary of Labor
prove that it is more probable than not that injury or disease will result.
See my decision in
Consolidation Coal Company, 4 FMSHRC 748-752 (1991) ~
The statute, which does not use the phrase "reasonably likely to occur'' or ' 0 reasonable likelihood"
n defining an S&S violation, states that an S&S
violation exists if uthe violation is of such
nature that an S&S violation exists if "the violation is of such nature as could significantly
and substantially contribute to the cause and
effect of a coal or other mine safety and health
hazard'' (§ 104(d) (1) of the Act; e:nphasis added).
Alsov the statute defines an "imminent danger" as
any condition or practice
which could reasonably be expected to cause death or serious
physical hann before [it] can be abated, 11 and
expressly places S&S violations below imminent
o

1582

••

dangers.
It follows that the Commission's use
of the phrase "reasonably likely to occur" or
reasonable likelihood" does not preclude an S&S
finding where a substantial possibility of injury or disease is shown by the evidence, even
though the proof may not show that injury or
disease was more probable than not.
A remote possibility of the violation's resulting in injury
(or disease) is not sufficient.
01 the other hand, to meet the
11
11
S&S requirements, MSHA would not seem to be required to show a
"strong" possibility, a probability, or a certainty of a resultant
injury.
If, for example, one of the various ignition sources
present here had been in impermissible condition, the Inspector
might well have been justified in finding an imminent danger
existed.
In relating the 11 substantial possibility" test to the conditions present in the mine which constituted the violation and aggravated the potential of hatm to miners, it is clear that the
accumulations were extensive in terms of depth, distance, and
areas involved, 8 oxygen was present, the volatile conditions were
on an active roadway as well as other places, the accunulations
(even limited to the areas conceded by MCC's witnesses) were combustible and ignitable and there was not just one--but nunerous-potential ignition sources in the areas involved.
The contribution of the violation cited to the cause and effect of the contemplated fire or explosion hazard was clearly significant and substantial. Had normal mining continued there existed a substantial possibility and reasonable likelihood that the hazard contributed to would result in an injury or injuries of a reasonably
serious nature or fatalitieso
The "Significant and Substantial"
designation on the Citation is AFFIRMEDo
Unwarrantable Failure
Unwarrantable Failure" means u1 aggravated conduct, constituting more than ordinary negligencef by a mine operator in relation
to a violation of the Act. u Emery Mining Corporation 0 9 FMSHRC
01

8
'Ihese accunulations are found to be dangerous.
The
greater the concentration, the more likely it is to be put into
suspension or propagate an explosion. See, Pittsburg and Midway
Coal Mining Co., 6 FMSHRC 1347, 1349 (1984); Mettiki Coal Corporation, 11 FMSHRC 331, 343 (1989).

1583

1997, 2004 (Decanber 1987), Youghiogheny and Ohio Coal Company,
supra. An operator's failure to correct a hazard about which it
has knowledge, where its conduct constitutes more than ordinary
negligence, can amount to unwarrantable failure.
Secretary v.
Quinland Coals, Inc., 10 FMSHRC 705 (June 1988). While negligence
is conduct that is 11 thoughtless," "inadvertent, 11 or "inattentive, 11
conduct constituting an unwarrantable failure is "not justifiable"
or is "inexcusable."
MSHA Supervisor Ledford said that MCC's conduct amounted to
more than ordinary negligence and was aggravated conduct, stating:
A.

What I seen was large amounts of accunulation with no
effort to clean it up.

Q.

How do you know there was no effort being made?

A.

I seen that.

Q.

So there was none bein'g made at the time?

A.

There was none being made at the time, and they continued to mine coal at the face.

Q.

Do you know that they were mining coal at the face?

A.

Yes, sir.

Q.

They weren't cleaning up at the face?

I was looking.

I watched them mine coal.

(T. 59).

As noted in prior findingsv MCC had failed to clean up the
accumulationso
This was a repeated failure.
Thus 0 Inspector
Gibson testified:
A.

Numerous occasions I 1 ve spoken to the president of the
company u Richard Pick. At one time the mine manager
was Dan Manners. On one particular occasion, I had the
safety director, Dan Lucyv brought to the section o••
to let him see firsthand what I was talking about as
far as accumulation.
I 8 ve spoken to section foreman
Doug Cox, who at one time worked at the mine. Section
foreman, Mr. Peacock •e• I talked to John Perla. I've
talked to Gary Curtis who was the maintenance foreman.

Q.

What did you talk to than about in relation •••

1584

A.

Cleanup, running over of rib slough. We've discussed
that numerous, numerous times. And I had just recently
conducted an electrical inspection at the mine and issued violations for this same condition, running over
rib sloughage.
{T. 132-133).

Mr. Ledford testified that he "observed from the breaker
itself all the way up to the face areas," and saw no evidence of
any cleaning being done.
CT. 71) 9
There is no credible tasis to conclude that any of the accumulations--which were observed and cited by Inspector Gibson--were
being cleaned up by MCC.
CT. 42, 54, 59, 61, 95, 149-151).
Neither Gibson nor Ledford saw any cleanup during the hour to
hour and a half that they were present.
{T. 42, 54, 59, 61-62,
71, 95, 132-133, 149, 151, 179-180).
The amount of the accumulations in the general areas cited
demonstrates that they existed a considerable period of time, and
constituted an obvious violation of which MCC's management should
have been aware.
(See T. 95). Inspector Gibson on the day of inspection did not see a scoop (used for cleanup) or shovels on the
section.
(T. 150-151, 180).
MCC should have known, indeed must have known, of the existence of the accwnulations and failed to clean them up. In view of
the obvious nature of this problem, the repeated warnings and effort of MSHA to bring about compliance in the past, and the tendency of MCC's responsible management to persist in allowing such
conditions to exist, I find such conduct inexcusable, aggravated,
and sufficient to justify the Inspector's conclusion that it constituted an unwarrantable failure to comply with the pertinent
standarda
Withdrawal Order No. 3582466
Inspector John Ra 'furner issued Section 104(d) (1) Withdrawal Order NOo 358246 6 (originally issued on June 2 7 u 1991 as a
104Ca) Citation) alleging an infraction of 30 C.F.Ro 75.400, to
wib
MSHA

9

179)

See also Transcript at pages 42, 54, 142-143, 149, 151,
0

1585

Accumulation of float coal dust and loose coal
and coal fine were found to exist on and around
all of the electical compartments of the continuous mining machine in the 1st South working Section.
There was coal arched in back of the tram
motors and around other electrical compartments
up to eight inches deep.
On June 28, 1991, Inspector Turner issued the modification
changing the Citation to a Withdrawal Order basing it on underlying 104Cd)(l) Citation No. 3582529, and showing that the Order
affected the Continuous Mining Machine in the 1st South Working
Section.
'lllis modification from Citation to Order was issued at
10 a.m. and was terminated at 3 p.m. on the same day, June 28,
1991.
CT. 293).
As above noted, MCC concedes the occurrence of the violation,
but contests the "Significant and substantial" designation on the
basis that the condition was netther "reasonably, nor highly likely
to cause injury," and also contends that the violation was not the
result of an "unwarrantable failure" because the violative condition did not result from a high degree of negligence.
On June 20, 1991 (seven days prior to the issuance of this
Withdrawal Order and on the inspection previously discussed in
connection with the Citation), Mr. Ledford examined the mine's new
continuous haulage system.
'llle subject continuous miner was not
in operation at the time, but Ledford observed that it was "quite
dirtyn CT. 297, 315) explaining that:
there was accumulations on the machineo
Some of the plates that have small holesu you
can see excessive accumulations of float coal
dustu coal finesQ some grease and oil that need
to be cleaned from the machine.
CT. 297-298).
coo

Mr. Ledford advised Mro Jacobsu MCC 9 s maintenance foreman,
that 9'the machine should be cleaned up prior to putting it back
into operation, any production. 00
(T. 298) o He also advised acting mine manager Steve Jewett later the same day that the machinery should be cleaned.
(T. 310) o
After the Withdrawal Order was
issued ~ Inspector Turner seven days later 0 Mr. Ledford felt that
MCC had not complied with his instructions to clean the continuous
miner.
(To 300-301, 335-336}. Mr. Ledford indicated that some of
the accumulations he observed on the miner on June 2 0 were both
non the exterior" and "under some compartments" (T. 302-304, 307),

1586

contrary to MCC' s allegations.
(See MCC' s Post-hearing Brief,
p. 31). Mr. Ledford did not believe that the extent of accumulations found on June 27 could have reoccurred during the seven-day
interim from the time he observed such had the miner been cleaned
as he had instructed.
(T. 304-306, 307, 308, 310, 311). He had
advised Mr. Jacobs that coal fines were "under the covers"
(T. 308). When the accumulations get "into the cracks and crevices and around the electrical compartments and motors and areas
that just gather up loose coal and float coal dust and coal fines"
it can cause the motors to overheat and if there is a failure in
the electrical components, a "very serious fire hazard" is created.
( T • 311, 312 , 313 , 315- 31 6 , 3 4 5 ) •
Inspector Turner issued the Withdrawal Order (then a Citation) while on a regular inspection on June 27, 1991. He was
accompanied on this inspection by Lavon L. Turpinu a safety adviser for MCC.
(T. 320). He issued a Citation for a permissibility violation on the subject continuous miner during this same
inspection.
(T. 323-324; Ex. G-1). He also issued a Citation
(No. 3582464) for a violation involving the same continuous miner
for not having proper fire-fighting e;iuipment, to wit:
The fire-fighting e:;i:uipment was not being maintained in a usable and operable condition on the
continuous mining machine on the first south
working section.
The fire suppression water ou.tlet above the left flange motor for the machine
was inoperable.
(Ex. G-2; T. 325-326).
Inspector Turner described the situation as follows:
The top of the machine was pretty much cleano
As I get into the other components of the machineg
the machine was very, very filthyo
I could not
get to the back side of the tram motors, the control motors and other areas with my feeler gauge
and tools that I work in my tradeu because it was
too dirtyo
So I informed Mro Turpin that he had
an S&S Citationu definitely that the machine was
filthy, and he agreed, and we would have to agree
on a time to abate.
(To 327) o
000

Inspector Turner specifically described ntnnerous electrical
compartments on the miner, including in the operator's cabu on the
main control box on the framework of the miner, the auxiliary
lighting systems and light boxes, the tram motors on the sides of
the miner and the pump motors.
He said that nunerous electrical

1587

components had coal packed around them.
CT. 327-328). The extent
of such accumulations was up to "eight to ten inches of loose
coal, float coal dust, coal tines and coal particles" which were
packed around and on top of the compartments.
(T. 328, 330).
He discussed the matter with Mr. Turpin who said it would
take a significant amount of time to remove the accumulations
because it would be necessary to pull off the covers and to "get
somebody in here to clean it ofL"
( T. 3 28-329) • The accumulations were dry and were visible without removing the covers.
( T. 3 2 9, 3 4 2-3 4 4) •
While the continuous miner was not being operated at the time
it was observed by Inspector Turner, it had been in operation
earlier on the day of inspection.
(T. 322).
Numerous sources of ignition were present (T. 331, 332, 333,
345, 346-347) including overheated motors, "blown up cable," "bits
off of the machine," and from "rock spars or cut ting of the coal"
CT. 345) and sparks off a cutting head.
(T. 346). '!he existence
of so much potential ignition increased the likelihood that a fire
would be started or that an ignition would occur.
(T. 346-347).
After being cited for the violation, it took MCC over four
hours to clean the continuous miner.
CT. 329, 339).
The hazards posed 1:::¥ this violation, taking into consideration the background factors in which they occurred (including the
fire suppression system inadequacy and the impermissibility violations) were fire and a coal dust ignition.
( T. 3 31-3 34). Inspector Turner's analysis and rationale concerning the existence of
these hazards, the reasonable likelihood that such would occur in
the context of continued miningu and the serious injuries which
would likely ensue had the hazards come to fruition were wellstated credible, and convincing.
(T. 331, 332, 332-334).
After pointing out that MCC's practice was not to remove the
accumulations (T. 331) he said:
Left in this state, the hazard involved there
would be the heating scenario from the motors
which are pulling 950 volts from this particular machine, which is the highest voltage that
we have on any piece of equipment therein, and
the amperage there and the current flow that
can get out of those electrical motors, for
ex.ample, the auxiliary lighting box, and if we

1588

were to ignite the float coal dust and the
amounts that we had there, and with the little
effect that the fire suppression would have had
over that particular tram motor, that thing
would have went rapidly.

Q.

Why wouldn't the fire suppression system have
any effect on the motor?

A.

The fire suppression couldn't have no effect
over that one tram motor because it was inoperable.
There was no water coming out of it when
we activated it.

Q.

was there any connection between the gap that
you found for the permissibility violation and
the accumulations?

A.

Just the fact that they were within four inches
of one another.
Th'e permissibility viola ti on
that I found on the one auxiliary box was on
top of the machine.
This is the only permissibility that I completed on this machine because
I could not get to the other compartments, they
were too filthy.
(Tr. 331).

Inspector Turner considered it highly likely that serious
injuries CT. 334) would occur from the fire hazard:
The contributing factor would have been the
amount of accumulations that we had on the tram
motors and things that existed at the time of
my observationo
The permissibility gap that we
could expose an arc to the outside atmosphere
and these accumulations, and the fact that the
fire suppression system would not help you, in
factv if those things were to happenv and normal
cutting procedures in there. We have rock bars
in that mine, and all tied together, it would
have made it very highly likely that it would
occuro
(To 332) o
It is noted that Inspector Turner on June 28, 1991, modified
the Order to change the likelihood f rorn "Reasonably Likely" to

1589

"Highly Likely." At hearing he appeared to back off this modification CT. 351) and there is not sufficient explanation therefor
to justify the "Highly Likely" determination.
There is more than
adequate support for a determination of 11 Reasonably Likely, 11 however, and the Withdrawal Order will be subsequently modified to
reflect this.
I conclude that it was reasonably likely that injuries such
as severe burns, smoke inhalation, and possibly fatalities would
have occurred had the contemplated hazard happened.
CT. 334,
3 38).
'lbere was also a reasonable likelihood of a coal dust ignition had mining continued.
(T. 331, 334, 336-·337, 345-347). As
the Inspector explained:
The coal dust ignition could occur from the normal mining cycle of the machine.
The machine
generates coal dust which it extracts from the
coal from the faces. We have the water sprays,
but if the other dust that is suppressed around
the machine and the amount of float coal dust
and stuff that was on the machine, if an arc
were to come out of that control panel and ignite the coal dust, then it would ignite the
whole area wherever the coal dust was to exist.
(T. 334).
'lbe violation occurred as a result of MCC's high degree of
negligence and unwarrantable failure to comply with the infracted
safety standardo
(To 336, 331u 339, 340) o MCC's history of preous violations indicates a persistent pattern of violations of
this standa.rdo
Inspector Turner pointed out that on June 20 9
Mr o Ledford had told MCC i 1 that the machine needed cleaning" and
that it was wobvious that all they did was sprayed off the top of
the machine; they did not spray off the motors or get any integral components of the machine and make any effort to clean i to"
To 336) o He also persuasively indicated that~
From my m1n1ng experience~ I know that the
amount of accumulations that were on that machinev cannot accumulate in a day or two or
three dayso
That amount of accumulations has

1590

to occur over several shif ts days, possibly a
week or better.
(T. 336). 1 6
Inspector Turner's l:::e.sis for determining "unwarrantable
failure" was because of the negligence involved, and "because of
what the coal company has been made aware of in the past and six
days prior by my supervisor, and on many occasions on pre-inspection and post-inspection on accumulations, and our concern for the
accummulations on the working section and the a:;iuip:nent is the
number one priority •••• 11
(T. 339).
Respondent's Evidence
Steven D. Jewett, MCC's maintenance superintendent, indicated
that he accompanied Mr. Ledford on June 20 and that there aren't
11
openings" on the miner that one could see through to determine if
there were accumulations under the covers.
(T. 359). He said he
was "not aware" that Mr. Ledf'ord moved any of the hoses or peered
down to look closely so as to be able to see holes and determine
if there were accumulations.
CT. 358-359). He denied that Ledford mentioned accumulations, other than some "oil spillage"
CT. 358, 361). He indicated that the machine would be cleaned on
the outside after each entry was cut, but that it would be cleaned
under the covers on a weekly basis.
(T. 361, 362, 372). Mr. Jewett•s testimony was for the most part brief and general and it in
no way approached the detail and specificity of MSHA's witnesses.
He was not present on June 27 when Inspector Turner issued the
withdrawal order.
CT. 368). He did not know about the permissibility citation and the "fire suppression" citation "until this
started" (To 3 71) , nor did he know when the last time the covers
on the miner were ra:noved for cleaning or if such were cleaned
during the period from June 20 to June 270
(To 372) o 11

10
See also To 337v where the Inspector testified the negligence was high because .•
"Mr. Ledford's notifying six days before.
They had a weekend there.
So youvre talking a minimum of three
days or four days where there must not have (been) no effort to
clean the machine.
They cleaned the top of the machine."
o

11 As to whose responsibility this was, there was some
ambiguity in his testimony.
(T. 369-370).

1591

MCC's second witness, safety adviser Lavon Turpin, testified
that the accumulations violation was discovered when he and Inspector Turner pulled one of the covers on the machine to see if
a hose to the fire suppression system was broken.
(T. 374). He
felt it would be "very difficult" for a person to look through the
"holes" and see the accumulations four to eight inches deep under
the covers.
( T. 381). He said the accumulations were 11 somewhat a
damp compact condition" CT. 375) under the first cover pulled (T.
383) but did not know the condition of the accumulations under the
covers subse:;ruently pulled.
CT. 383).
As with Mr. Jewett, Mr. 'l\lrpin's testimony was brief and not
of a sutticiently probative nature to rebut the more positive,
reliable testimony of MSHA's witnesses, whose accounts and opinions I credit in determining the issues of reasonable likelihood
("Significant and Substantial") and "Unwarrantable Failure."
In conclusion, the extent of the accumulations and the amount
of time it took to achieve abatement (cleanup) are strong evidence
in support of the expert opinions of MSHA's witnesses that they
existed a considerable length of time and had not been cleaned up
during the interim between June 20, 1991, and June 27, 1991.
The
lack of knowledge and generality of MCC's witnesses on this point
certainly in no way weakened the prima facie presentation of MSHA
that MCC's failure to clean up constituted inexcusable, aggravated
conduct, particularly in view of its less than commendable history
of violations of this standard, and the frequent (and proximate)
warning it had received concerning such, and the fact that these
accumulations were present in dangerous amounts for a long period
of time with obvious ignition sources extant.
It is therefore concluded that MSHA has established that the
violation resulted from MCC's unwarrantable failure to comply with
the standard and from a high degree of negligence on the part of
MC Co

'l"he violation was both proven and conceded and, in addition,
MSHA established that it contributed a measure of danger of safety
by the hazards it posed and contributed too
It has previously
been determined at some length that there was a reasonable likelihood and a substantial possibility that the envisioned hazards
would occur in the event of continued mining and that such would,
upon occurrence, result in serious injuries or fatalities.
'lhe
contribution of the violation to the hazards of fire and or ignition was significant and substantial.
The Commission's four prere:;ruisites to the existence of a "Significant and Substantial"
violation are found to have been established by MSHA and these
special findings are here AFFIRMED. Mathies Coal Company,
supra"

1592

Penalty Assessment
Based on the parties' stipulations and information of record
it is found that MCC is a medium-sized coal mine operator CT. 20)
which proceeded in good faith to promptly achieve compliance with
the standard in question after notification of the two violations.
The penalties assessed will not affect MCC's ability to continue
in business. During the pertinent two-year periods preceding the
issuance of the Citation and Order, MCC had a history of 110 and
92 violations, respectively.
CT. 17-19). MCC had committed numerous violations of the pertinent safety standard involved in
this matter during the two-year period in question.
Its history
of violations is not commendable.
'lhe violations involved in both
the Citation and the Order resulted from a high degree of negligence on MCC's part, were inexcusable and since aggravated conduct
was involved were also found to have resulted from MCC' s unwarrantable failure to comply with the standard. Further, both violations were very serious in nature, both in terms of the gravity
of the hazards they created and contributed to and the likelihood
of such hazards occurring and'··causing serious injuries or
fa tali ties.
In Black Diamond Coal Company, 7 FMSHRC 1117, 1120 (August
1985), the Commission stated as follows:
We have previously noted Congress's recognition
that ignitions and explosions are major causes
of death and injury to miners:
'Congress included in the Act mandatory standards aimed at
eliminating ignition and fuel sources for explosions and fires.
[Section 75.400] is one of
those standards. 0 Old Ben Coal Co.v l FMSHRC
1954, 1957 (December 1979). We have further
stated [i]t is clear that those masses of combustible materials which could cause or propagate a fire or explosion are what Congress intended to proscribe.~ Old Ben Coal Co., 2
FMSHRC 2806, 2808 (October 1980). The goal of
reducing the hazard
fire or explosions in a
mine by eliminating fu
sources is effected cy
prohibiting the accumulation of materials that
could be the originating sources of explosions
or fires and ~ also prohibiting the accunulation of those materials that could feed explosions or fires originating elsewhere in a mine.

1593

Substantial penalties are warranted. Accordingly, a penalty
of $3,000.00 is assessed for Citation No. 3582529 and penalty of
$1,500.00 is assessed for Withdrawal Order No. 3582466.
ORDER
1. Withdrawal Order No. 3582466 is MODIFIED to change
paragraph 10 A thereof from "Highly Likely" (as shown in Inspector
Turner's modification thereof dated June 28, 1991) to "Reasonably
Likely" and this Wi thdrawa 1 Order in eluding the special findings
theron is otherwise AFFIRMED.
2. Citation No. 3582529 (Docket No. WEST 91-489-R and WEST
92-64) including the special findings thereon is AFFIRMED.
3. Contestant/Respondent MCC, within 40 days from the date
of this decision SHALL PAY to the Secretary of Labor the total
sum of $4,500.00 as and for the civil penalties assessed herein.

~A:'-6.!~· ~ ~pt.
Mi cha el A. Ia sher, Jr.
Administrative Law Judge

Distributiom
Susan Jo Eckertv EsqoQ Office of the Solicitorv U.S. Department
cf Labor 0 1585 Federal Office Building, 1961 Stout Street,
Denver" CO 80294 (Certified Mail)
David l\L Arnolds, Esqeu Scott W. Anderson, Esq., 555 - 17th
Streetu 20th Floorv Denver, CO 80202 (Certified Mail)
ek

1594

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
( 303) 844-5266/FAX (303) 844-5268

SEP 11 J992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
~

v.

:

Docket No. WEST 91-251
A.C. No. 42-01944-03586
Docket No. WEST 91-256
A.C. No. 42-01944-03585

. Cottonwood Mine

ENERGY WEST MINING COMPANY,
Respondent

DECISION
Appearances:

Robert J. Murphy, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Thomas c. Means, Esq., Claire Brier, Esq.,
CROWELL & MORING, washington, D.C.,
for Respondent.

Before:

Judge Lasher

In
origina
tions
Withdrawal
Safety and

proceedings, the Secretary of Labor (MSHA)
penalties for a total of eight alleged violaeight enforcement· documents (Citations and
) pursuant to Section 110(a)
the Federal Mine
Act of 1977u 30 U.S.C. § 820(a) 1977.

Prior to hearing, citations numbered 3413895 (in Docket West
91-251) and 3413829 (in Docket WEST 91-256) were severed (To 6-7)
from the
ect docketsr processing thereof was stayed, and
these two Citations were placed
ancillary "A" dockets for
separate processing (To 7-8) since they involved so-called
on excess
storyw 1 questions.
After
adm.inistrati ve action,
two Citations remained in Docket WEST 91-251 and four remained in
Docket WEST 91-256. Of the four in this last docket, two were
settled when the partiesr prior to hearing, filed their written
motion for approval of an amicable resolution concerning such. 1
This motion, which was approved on the record of
hearing (T.5-6), indicated that the violative conditions described in the two citations (3414063 and 3415064) were not
"reasonably likely to cause serious injury or illness" that the
"significant and substantial" designations thereon should be
1595

Four enforcement documents remained and were litigated, numbers 3413898 and 3414071 in Docket No. 91-251, and numbers
3414062 and 3413883 in Docket No. 91-256.
stipulation

At the commencement of the proceedings, the parties stipulated to the following:
1.
Energy West is engaged in mining and selling of bituminous coal in the United States, ·and its mining operations affect
interstate commerce.
2.
Energy West is the owner and operator of the Cottonwood Mine, MSHA I.D. No. 42-01944.
3.
Energy West is subject to the jurisdiction of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801, et
seq. (the "Act 11 ) •

4.

The Administrative Law Judge has jurisdiction in this

matter.
5.
The subject Citations were properly served by duly
authorized representatives of the Secretary upon agents of Energy
West on the dates and places stated therein; and may be admitted
into evidence for the purposes of establishing their issuance,
and not for the truthfulness or relevancy of any statements asserted therein.
6.
The exhibits offered by Energy West and the Secretary
are stipulated to be authentic but no stipulation is made as to
their relevance of the truth of the matters asserted therein.

lo
abi~ity

The proposed penalties will not affect Energy West's

to continue in business.

Sc
Energy West demonstrated good faith in abating the
violations.

removedu that the g'gravity'' designation of such should be modified to 99 unlikely, 9 and that the proposed penalties therefor
should in such circumstances be reduced to $20 each. My bench
order approving this disposition is here AFFIRMED and appropriate
execution of such appears in tbe "Order" at the end of this
decision.
@

1596

9.
Energy West is a large mine operator with 3,317,397
tons of production in 1989.
10. The certified copy of the MSHA Assessed Violations
History (Ex. G-1) accurately reflects the history of this mine
for the two years prior to the dates of the citations. 2

Docket No. WEST 91-256
Citation No. 3414062

(T. 12-90).

This Citation was issued by Inspector Marietti on October
16, 1990, and described the alleged violation as follows:
The fire-fighting equipment at the No. 20
Crosscut in the 16 West Section belt return
entry was not beirig maintained in a usable
and operable condition. The fire hose nozzle
for the two lengths of fire hose, located at
this location, was missing and could not be
located in the area.
MSHA seeks a $20 penalty for this alleged infraction of 30
C.F.R. S 75.1100-3 which provides:
All fire-fighting equipment shall be maintained in a usable and operative condition.
Chemical extinguishers shall be examined
every six months and the date of the examination shall be written on a permanent tag
attached to the extinguisher.
Although it concedes that there was no nozzle present with
the cited fire equipment 0 Respondent questions the occurrence of
2

The computerized history shows 277 "Paid" violations
during the two-year period from 10-18-88 to 10-17-90.
The four
citations were issued at different times during the period 10-3-90
through 11-8-90. I thus find a.nd infer from this evidence and the
stipulation that Energy West had a previous history of approximately 277 violations.

1597

a violation with respect to this Citation, which was not characterized as "Significant and Substantial" by the Inspector.
(T. 13-14). 3 Respondent contends that it has installed "two to
three times" the amount of fire hose that MSHA required, that
nozzles were available in other locations, that a nozzle is not
required for every hose at a mine, and that a nozzle is not
necessary for a hose to be "usable and operative."
(T. 14-15).

Findings
Inspector Marietti spotted the alleged violation (hose without a nozzle) while on inspection accompanied by Energy West's
safety representative Dixon Peacock. He was in the 2 Entry
section and was walking the belt return when he examined a 30gallon garbage can {where Energy West stores the fire hoses) and
could not find the nozzle "in the storage area."
(T. 24, 25).
The nearest nozzle was 1000 feet away.
{T. 25, 61).
The Inspector did not assert that the hose itself was faulty
or damaged.
It would have ope~~ted properly when attached to a
hydrant or to another hose.
(T. 38, 47, 58).
The regulations do not mention or specifically require fire
hose nozzles.
(T. 25, 36, 68).
The regulations require at least 500 feet of fire hose to be
at strategic locations along the belt conveyor." 30
C.F.R. § 75.1100-2(b) (T. 66). The regulations also specify that
enough fire hose to reach the working face must be provided at
each section loading point and 500 feet of fire hose must be
stored within 300 feet of the belt drive. According to MSHA's
interpretation of the regulations, this means that, altogether,
Energy West was required to have a total of 600 feet of fire hose
along the belt line and at the belt drive in the section in ques~ion.
(T. 34, 66, 67). Since Energy West stored 500 feet of
hose at the tailpiece and 500 at the belt drive, in addition to
the 200 feet every tenth crosscut, Energy West actually had 2000
feet of hose (more than three times the amount required by the
regulations) along the 16 WEST belt line on the date the citation
~•stored

was issued.

(T.

53u

54u

69).

4

3

Hearing was held on two days, March 5 and 6, 1992, and
the two sections of transcript (one for each day) begin with page
1. Accordingly u the transcript references will be shown as "T.
"
and II-T. _ 00 , respectively.
4

Further, al though the two lengths of hose at crosscut No.
20 did not have a nozzle stored with them there were eight nozzles
stored along the belt line.
(T. 51, 69).

1598

Although Inspector Marietti conceded that there is no requirement in the regulations that a hose be at the location in
question with the nozzle (T. 25), he explained that he issued 'the
citation:
Because 1100-3 says that all tire-fighting
equipment at the mine will be maintained
usable and operable. And it's just prudent
that if it's not going to be maintained as
such for people to rely on it in the event
they need to use it would create a problem
for the users and possibly a serious fire for
the mine.
(T. 26-27).
Although a fire hose could be used without a nozzle to fight
a fire, it would generally be more effective if the hose had a
nozzle.
(T. 26, 27, 35-38, 46, 47). Without a nozzle, as much
water would be supplied, but the water would shoot out from the
hose 20-25 feet; with a nozzle, water would propel from the hose
approximately 60-70 feet.
(T. 45, 46). However, a hose without
a nozzle could be used to fight a fire by flooding the area.
(T. 35-36, 38).
While Inspector Marietti testified that he interprets 30
C.F.R. § 75.1100-3 as requiring each hose to have a nozzle stored
with it (T. 51), the alleged violation was considered abated by
providing a single nozzle in the can, even though two hose
lengths were stored there.
(T. 55-56). Moreover, in his view,
if only one long hose were stored along the belt line or if several pieces of hose were connected together to form one long
hose, then MSHA's regulations would be satisfied by only a single
nozzle for all of the hoses along the entire belt line (To 51,
56); and even though the fire hydrants, located at 300-foot intervals along the belt line, did not have fire hose stored with
them, Inspector Marietti considered the hydrants to be fully
usable and operative within the meaning of S 75.1100-3.
(T. 54, 57).
Randy Tatton 0 Chief Safety Engineer for the Cottonwood Mineu
testified that since the hose at crosscut 20 was extra hose that
was intended to be used as a part of one long hose, he did not
believe that nozzles were required by regulation to be stored
with the hoses at all"
(T. 69-70, 71, 87}" Mr" Tatton testified
that if a piece of hose from crosscut 20 had to be used alone to
fight a fire, not only could the hose be used to fight a fire
without a nozzle, but a nozzle could also be obtained from another nearby location along the belt line.
(T. 70, 71, 73, 87).

1599

The hose could be kinked to simulate the spray a nozzle would
produce, or a miner could place his fingers or part 'of his hand
over the mouth of a hose.
(T. 70, 78, 87). Mr. Tatton conceded
that the hose is usually more effective with a nozzle, but in
some circumstances, such as if a small smoldering fire occurred,
the hose would be more effective without a nozzle.
(T. 70).
Mr. Marietti agreed with this assessment.
(T. 47).
Energy West's practice at the Cottonwood Mine was to store
two 100-f oot lengths of fire hose at every tenth crosscut along
each of its belt lines.
(T. 24, 25, 34, 68, 72).
Conclusion
Although not required by law to provide this hose or store
it in these locations, Energy West adopted this practice so that
miners would have extra lengths of hose available and readily
accessible if needed and know where to find it, as part of a
policy of supplying fire protection in excess of MSHA's requirements.
(T. 25, 27, 38, 50, 51, 52, 53, 66-70, so, 88). MSHA
concedes that, by providing thgse hoses at every tenth crosscut,
Energy West went "way beyond the requirements of the law."
(T.
53) .
When Energy West instituted this practice, it anticipated
that these extra pieces of hose would be used as segments of a
longer hose.
(T. 70, 71, so, 87). However, it is also possible
that a piece of this hose could be used alone to fight a fire if
the fire happened to break out near a cache of extra fire hose,
although this was not Energy West's intention in storing the hose
in these locations. (T. 70, 71, 87). Energy West also has adopted the practice of storing one fire hose nozzle with each of the
caches of hoses.
(T. 50 1 52v 68). Cottonwood has never experienced a belt fire and thus has never had reason to use the hose
or nozzles stored in these caches.
(T. 48-50 1 52, 68-72 1 87)c
The fire hose at issue here was extra fire hose, not required by the regulations, which Energy West stored in this location in order to provide additional firefighting equipment in
readily accessible locations. The extra hoseu because it was in
good working orderu was usable and operative even though a fire
hose nozzle was not stored with it.
Because the hose itself was maintained in good working order u it was usable and operative. Energy West stored this extra
hose at crosscut 20 so that it would be readily available to a
miner if it were needed.
(T. 50, 52, 53, 70, 80, 87, 88). It
was intended for the extra pieces of hose to be attached to other
pieces of hose to form one hose to fight a fire in the area or in
another part of the mine.
(T. 69-70, 80, 81, 88). The hose,
being vastly in excess of what was required, was thus fully
usable and operative even though a nozzle was not stored with it.

1600

The regulations required Energy West to store 600 feet of
hose along the belt line in 16 West.
(T. 51, 54, 66, 67).
In an
exercise of caution and as a matter of safety policy, Energy West
stored l.Q_QO teet of fire hose along this belt line - 1400 feet
more than required.
(T. 53, 54, 69). As Energy West argues, it
could have stored this extra 1400 feet of hose anywhere (for
example, in a storage room or in one central location in the
mine}.
(T. 86-87). Instead, it chose to spread out the 1400
feet of hose along the belt line in specific, evenly spaced
locations so that a piece of hose could be located and obtained
quickly if it were needed.
(T. 50, 52, 53, 70, BO, 87, 88).
In this matter, Energy West, for the purpose of enhancing
safety, stored extra hose (in good usable and operative condition) without nozzles in amounts beyond that required by the
regulations.
In such pursuit of safety, Energy West should not
be penalized because it stored such extra hose along the belt
line rather than in some remote area, such as (as Energy West
points out) in a storage area. This is particularly true, where
the regulations do not speak of any requirement for hose nozzles,
where the extra hose potentfally had beneficial purposes in the
event of a fire, and where this hose was in excess of the regulation's requirements.
Accordingly, it is concluded that no violation occurred.
It is noted in reaching this determination that no intimation
was made or intended that as to required hose, i.e., that which
is not in excess of the regulations' requirements, hose nozzles
are not required.
It may well be that in a given situation "required" hose, to be in "usable and operative condition," must be
stored with a nozzle.
Docket No. West 91-251
Citation Noe 3414071

(To 95-196)0

This citation 0 issued by MSHA Inspector Fred L. Marietti on
November 8 0 1990 0 charges an infraction of 30 C.F.R. § 75.316 0
and describes the violative condition as follows:
The approved ventilation and methane and dust
control plan was not being complied with in
the 2 North double-split miner sections. The
belt was moved up to 42 crosscut on graveyard
11-8-90. The brattice installed between the
belt and the 2 N.E. and the 2 N.W. designated
intake escapeways was not installed in a
workmanlike manner and maintained in the
condition to serve the purpose for which they

1601

were intended. The 41 crosscut, west side
next to the roadway was open on the outby
side six feet at the top and tapered down to
one foot at the bottom for a distance of sixf oot high. The 40 crosscut, west side, the
brattice was gapped down from the roof four
inches for 15 feet. The inby side was open at
the top one foot and tapered out for three
feet at the bottom for a distance of 6.5 foot
high. The outby side was open 30 inches by 6
feet high. The 40 crosscut, east side, was
gapped open at the top from 4 inches to 5
inches for 12 feet. The inby side was open 3
feet by B feet high. The outby side was open
4 feet by B feet high. There was coal running out on the belt and the section was
mining. Refer to Citation Nos. 3414072 and
3414073.

The standard infracted,

30-c~F~R.

§

75.316, provides:

A ventilation system and methane and dust
control plan and revisions thereof suitable
to the conditions and the mining system of
the coal mine and approved by the Secretary
shall be adopted by the operator and set out
in printed form on or before June 28, 1970.
The plan shall show the type and location of
mechanical ventilation equipment installed
and operated in the mine, such additional or
improved equipment as the Secretary may require 1 the quantity and velocity of air
reaching each working face, and such other
information as the Secretary may require.
Such plans shall be reviewed by the operator
and the Secretary at least every 6 months.
The pertinent provisions (Par. E, Subparagraphs 1(a) and (b)
of Respondentus plan (Ex. G-2) provide:
Ventilation Controls
a.

All ventilation controls such as
stoppings, overcasts, undercasts,
doors, regulators, shaft partitions, etc., shall be of substantial and incombustible construction; installed in a workmanlike
manner and maintained in the condi-

1602

tion to serve the purpose for which
they were intended.
b.

Permanent stoppings shall be erected between the intake and return
air courses, a minimum of 8 11 thick,
and shall be maintained to and including the third connecting crossoutby the faces of the entries.
Whenever the third connecting
crosscut is broken through, work
shall be started on building the
stopping as soon as possible and
shall be continued in a reasonable
and diligent manner until completed. Similarly, whenever a belt
move is completed, curtains shall
be installed immediately and work
shall be started on building the
permanent stoppings as soon as
possible and-shall be continued in
a reasonable and diligent manner
until completed.

Energy West concedes the occurrence of this violation but contends that it was not "Significant and Substantial."
(T. 10).
Violation of an approved ventilation plan is the same as a
violation of a mandatory safety standard.
Ziegler v. Kleppe, 536
F.2d 398 (D.C. Cir. 1976); Jim Walter Resources, Inc., 9 FMSHRC
903 (1987).
On November 8 1 1990, a belt move was conducted in the 2d
North Section at the end of the graveyard shift which ended at 8
a.m. The temporary curtains in question were installed in
crosscuts 40 and 41 east and west either at the end of the shift
or between the graveyard and day shifts. Materials for the
construction of permanent stoppings had been brought to each
crosscut by the beginning of the day shift and a miner had begun
work on the permanent stopping at crosscut 40 east. Miners were
also working on constructing a permanent stopping across crosscut
41 east. All permanent stoppings would have been completed and
in place by the end of the day shift. At this time, the faces
were approximately 200 to 300 feet inby crosscut 41 and 40.
(T.
141)Q Air was flowing north (inby) up the intakes, across the
faces and then south (outby) down the returns and the belt entry.
(Ex. R-4; T. 142). The ventilation at the faces was 25,967 cubic
feet per minute ("cfm") and 13,000 cfm of air was entering the
belt entry at the feeder breaker.
(T. 143, 178). Because the
volume and pressure of air traveling up the intakes was greater
than that traveling outby in the belt, any air that escaped
through the temporary curtains flowed from the intakes into the

1603

belt entry.
(Tr. 118-119, 120, 142, 146, 177-178}. , That air was
then forced to flow south down the belt entry, outby the cited
curtains, and away from the faces.
(T. 142-143).
At approximately 9 a.rn. on November 8, 1990, while coal was
being produced, Inspector Marietti entered the 2d North section
and found that the temporary brattices installed at crosscut 41
west, crosscut 40 west, and crosscut 40 east were not drawn up
tight against the crosscut ribs, allowing some air to leak from
the intake entries into the belt entry through the curtains.
(T.
108-110). The Inspector did not measure the amount of air escaping through the curtains, but did a smoke test which showed some
leakage from the intakes into the belt entry.
(T. 118, 1199,
177-178). He then issued S 104(a) Citation 3414071 which, as
noted, alleges a significant and substantial ("S&S") violation of
the ventilation plan under 30 C.F.R. § 75.316. The violation was
promptly abated when the gaps in the curtains were closed.
Inspector Marietti felt there were two hazards posed by this
violation:
(1) contaminated air entering the intakes through the
gaps in the temporary curtains lbrattices) should a fire have
occurred in the belt entry, 5 and (2) "short-circuiting" of air,
i.e., air escaping, which was intended for the face.
(T. 119,
6

12 0) •

It appears that his primary concern was of a fire occurring
in the belt entry (T. 120-121, 126) since the direction of the
air coming through the curtains was away from the face and toward
the belt entry (T. 119, 120):
At the belt drive, if you had a fire there,
for one thing, the air would be corning
through those stoppings to feed the fire.
And in all of the experiences that rvve seen,
which rvve seen many mine fires and more than
I want to see and have been at some of the
investigations, and the fire has a tendency
to follow the oxygen so it gravitates towards
5

This hazard was dependent on the happening of a separate
hazard, a belt entry fire, to which it would have contributed and
worsened.
This is ·why the question narrows on whether there was
sufficient proof that a belt entry fire was reasonably likely.
6

The viability of this contemplated hazard was not dependent on the occurrence of some other separate hazard, and determination of the reasonable likelihood of its occurrence can be
made without reference to some other independent hazard.

1604

the direction that the oxygen is--or the air
is coming in. It'd have a very good tendency
to pull right through there and burn right
out into the intake escapeway.
(T. 121)
(Emphasis added).
As to the first hazard mentioned, the Inspector's basis for
considering that there was a reasonable likelihood that the
hazard contributed to would occur and result in an injury was
general:
a.

Belt entries are the number one cause of fires.

b.

"Fires are expected in mines."

c.

Potential ignition sources were present in
the form of "friction," coal on the belt, a
feeder breaker (electrical source), a pick
breaker, and a conveyor.

d.

The mine has had fires in the past.

(T. 122-123).

7

He said it was "possible" for the hazard to occur but he did not
find specific conditions present which would raise the degree of
0
likelihood, such as:
hot rollers" or accumulations.
(T. 124).
He thought that if there had been hot rollers present, the
situation might have constituted an imminent danger.
(T. 124).
Although there were fire-detecting devices in the area and also
fire-fighting equipment (T. 127), he did not consider the presence of these devices and equipment in determining whether the
violation was "Significant and substantial."
(T. 127-128).
As to the Inspector 1 s belief that air intended for the face
could have been short-circuitedQ his testimony was speculative.
He admitted that a door would have had to be opened outby for
short-circuiting to occur.
(T. 128-131).
Energy Westvs witnessesu Chief Safety Engineer Tatton and

Mro Steve Radmallu the Safety Engineer who accompanied Mro
Marietti on his inspectionu both gave their general opinion that
it was not reasonably likely that a serious injury or illness
would have resulted from the violation"
(To 154, 180). As the
7

He testified that if a fire did occur, a serious injury
would result, which would result in lost workdays or restricted
duty for the injured miner(s) (T. 123) due to smoke inhalation.

1605

smoke test by Mr. Marietti demonstrated and as Mr. Marietti
admitted, the direction of the flow of air in the section was
such that air flowed from the intakes into the belt entry through
the curtains.
(T. 118-119, 120, 142, 146, 177, 178; see Ex. R-4.
Thus, it was unlikely that contaminated air from the belt entry
would have entered the intakes through the curtains.
Had the
contaminated air somehow flowed in the opposite direction, it was
not likely that a fire would have broken out on the belt line at
the location of the curtains before the permanent stoppings were
erected.
(T. 145, 179). 8 The mine has never had a belt fire
(T. 146) and it was not likely that one would have occurred here
and certainly not before the permanent stoppings were completed.
(T. 145-146).
Because the ventilation at the face was 25,967 cfm (T. 178),
such indicates that adequate air was reaching the face and that
intake air was not being short-circuited in any meaningful
amount--in other words, the ventilation system was operating
properly despite the air leaking through the curtains.
Finally,
it appears that the regulator in the section would not have
allowed short-circuiting since'it assured that a constant level
of air circulated through the area.
(T. 150). 9

Significant and Substantial
The Commission's formula, as set forth below, is employed
here to determine this question.
A violation is properly designated "significant and substantial" if, based on the particular facts surrounding that violation1 there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably serious nature.
Cement Division 0 National Gypsum co., 3
FMSHRC 822 0 825 (April 198l)o In Mathies Coal Co., 6 FMSHRC 1,
3-4 (January 1984) 0 the Commission explained:

8

The temporary curtains would have lbeen replaced with
permanent stopping by the end of the day shift.
(T. 138).
9

Nor was it reasonably likely that inadequate ventilation
would have caused a methane ignition since no methane had been detected in the area.
(T. 179).
Ignitable levels of methane have
never been detected in the mine. (T. 145, 163, 172). This finding
is based on the record relating to this Citation.
·

1606

In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary of Labor must prove:
(1) the underlying
violation of a mandatory safety standard; (2)
a discrete safety hazard--that is, a measure
of danger to saf ety--contributed to by the
violation; (3) a reasonable likelihood that
the hazard contributed to will result in an
injury; and (4) a reasonable likelihood that
the injury in question will be of a reasonably serious nature.
Accord, Austin Power v. Secretary of Labor, 861 F.2d 99, 103 (5th
Cir. 1988).
The third element of the Mathies formula requires "that the
Secretary establish a reasonable likelihood that the hazard contributed to will result in an event in which there is an injury,
and that the likelihood of fnjurymust be evaluated in terms of
continued normal mining operations. U.S. Steel Mining Co., 6
FMSHRC 1572, 1574 (July 1984). See also Monterey Coal co., 7
FMSHRC 996, 1001-1002, July 1985). The operative time frame for
determining if a reasonable likelihood of injury exists includes
both the time that a violative condition existed prior to the
citation and the time that it would have existed if normal mining
operations had continued. Halfway, Inc., 8 FMSHRC 8, 12 (January
1986); U.S. Steel Mining Co., 7 FMSHRC 1125, 1130 (August 1985).
The question of whether any particular violation is significant
and substantial must be based on the particular facts surrounding
the violation, including the nature of the mine involved. Texasgulf a Inc.f 10 FMSHRC 498, 500-501 (April 1988); Youghiogheny &
Ohio Coal Company, 9 FMSHRC 2007 9 2011-2012 (December 1987). It
is the contribution of a violation to the cause and effect of a
hazard that must be significant and substantial. U.S. Steel
Mining Co., 6 FMSHRC 1834, 1836 (August 1984}.
This analytical process for determining the "reasonable
likelihood" question is a generalu broad system of setting forth
the conditions or practices which might lead to the occurrence of
the contemplated hazard and then proceeding to the conclusion
whether or not the hazard is reasonably likely to come about and
cause injury. A useful companion method is one which was utilized in Secretary v. Texasgulf, Inc., 9 FMSHRC 748 (April 1987),
where the concept of "substantial possibility" (9 FMSHRC at page
764) was mentioned. This was used as an enhancement of "reasonable likelihood" for the reasons stated in the decision, including avoidance of confusion with the "imminent danger" concept,
and also because it appeared as a practical matter to be the
thinking actually being used by both tribunals, judges, and
laymen involved at the various levels of mining safety enforce-

1607

ment and administrative and judicial review.
Its value is in its
being less ambiguous and at least somewhat more comprehensible.
Since understanding what a law means also is consistent with an
increased faith in American justice and fairplay, I adopt here,
as an aid to the general formula, the "substantial possibility"
test. The end result would be the same whichever method of
analysis were used.
Judge William Fauver, in his Decision in Secretary v. Coal
Mac Inc., 13 FMSHRC 1600 {Sept. 25, 1991) succinctly states the
"substantial possibility" concept as follows:
Analysis of the statutory language and the
Commission's decisions indicates that the
test of an S&S violation is a practical and
realistic question whether, assuming continued mining operations, the violation presents
a substantial possibility of resulting in
injury or disease, not a requirement that the
Secretary of Labor prove that it is more
probable than not that injury or disease will
result.
See my decision in Consolidation
Coal Company, 4 FMSHRC 748-752 (1991).
The
statute, which does not use the phrase "reasonably likely to occur" or "reasonable likelihood'' in defining an S&S violation, states
that an S&S violation exists if "the violation is of such nature as could significantly
and substantially contribute to the cause and
effect of a coal or 6ther mine safety or
health hazard" (§ 104{d) (1) of the Act; emphasis added)
Alsor the statute defines and
00
imminent dangern as ouany condition or practice ... which could reasonably be expected
to cause death or serious physical harm before [it] can be abated," and expressly
places S&S violations below imminent dangers.
It follows that the Commission's use of the
phrase "reasonably likely to occur" or "reasonable likelihood" does not preclude an S&S
finding where a substantial possibility of
injury or disease is shown by the evidence,
even though the proof may not show that in?cury or disease was more probable than not. 0
o

10

The observation is made that the phrase "more probable
than not" has origins from the beginning attempts of the development of construction principles for the Act's "S&S" terminology.
It would seem that substitution of the single word "probable" for
the entire phrase "more probable than not" is a simpler, less

1608

Utilizing the phrase "substantial possibility" for purposes
of analysis seems consistent with the Commission's "reasonable
likelihood" phraseology in Cement Division, supra, and Mathies,
supra, and permits comparing and contrasting such with the commonly understood ideas (T. 97, 101-106) of "remote" possibility,
"strong" possibility, and "probability." See Texasgulf, supra.
Turning to the first alleged hazard, that if a fire developed in the belt entry contaminated air could have entered the
intakes through the curtains (T. 116, 126), the Inspector himself
testified that the air was flowing in the direction from the intakes (the area of high pressure) to the belt entry (the area of
low pressure) through the curtains.
(T. 118, 119, 120). Energy
West's witnesses agreed that this was the direction in which the
air flowed through the curtains.
(T. 142, 146, 177-178). There
was no explanation how contaminated air would have been able to
flow in the opposite direction--from the belt entry into the
intakes.
The Inspector conceded that if a fire had occurred inby the
curtains, the curtains wouldnothave posed a contamination hazard at all since the contaminated air could not have entered the
intakes through the curtains.
(T. 120). And if a fire had occurred outby the curtains, he admitted that the curtains would
not have caused a contamination hazard because the direction of
the flow of air in the belt entry would have sent the air down
the belt entry and "out" of the mine (away from the curtains and
the faces).
(T. 121}. Nevertheless, he concluded that if a fire
occurred at the belt drive (1700 to 1800 feet outby the curtains
(T. 149}, then the curtains would pose a hazard. He believed
that the air coming through the curtains could feed a fire at the
belt drive. He also said - without explanation - that if a fire
had occurred at the belt drive, the fire itself would have entered the intakes through the curtains because fire has a tendency to follow oxygen.
Even under Inspector Marietti's own
theory, the only fire that could have affected the intakes would
have been a fire at the belt drive.
Howeveru there is no evidence to support a finding that
there was a substantial possibility or reasonable likelihood that
a fire would have broken out at the belt drive at any time,
whether or not before the permanent stoppings were completed.
Beyond the broad allegations that a belt entry is "the number one
major cause of fires in mines," that "fires are expected to be in
cola mines,n and that there is "friction" and "coal on the belt,
etc. v 01 there is no basis to conclude that it was reasonably
confusing way to express the same thought.

1609

likely that a fire would occur. See Eastern Association Coal
corporation, 13 FMSHRC 178 (February 1991). No specific conditions were present to indicate that there was increased likelihood of a fire or that such was a substantial possibility.
(T. 124).
To conclude otherwise would require a finding that normal
mining in and of itself involved a substantial possibility of a
fire occurring.
It is found only a remote possibility existed
that a fire could have occurred. Thus the mine has not previously experienced belt fires. Where it is merely "possible" that a
fire hazard "could" occur, a violation is not S&S. Seaver Creek
Coal Co., 12 FMSHRC 153, 157 (Jan. 1990) (ALJ Cetti) (violation
of § 75.316 improperly designated S&S where fire was merely
possible); Beth Energy Mines, Inc., 11 FMSHRC 1999, 2001 (Oct.
1989) (ALJ Weisberger). See Union Oil Co. of California, 11
FMSHRC 289, 298-299 (March 1989).
The second theoretical hazard was that the air leaking
through the leaky curtains migbt have prevented an adequate level
of air from reaching the face.
The Inspector did not measure the
amount of air that was leaking through the curtains, but he
thought that it was enough to deprive the face area of ventilation. However, ventilation at the face measured 25,967 cfm.
(T.
150-151, 178). This indicates that the air leaking through the
curtains was not adversely affecting the ventilation at the face.
Therefore, there is no basis to conclude it was likely that
ventilation at the face would have become inadequate before the
permanent stoppings were completed. 11
Unless the Secretary can
prove that ventilation at the face has been affected or was likely to have been affected by ~ violation of 30 C.F.R. § 75.316,
the violation is not S&S. See Cyprus Emerald Resources Corp.,
12 FMSHRC 2107v 2110-2111 (Oct. 1990) (ALJ Weisberger); Cyprus
Emerald Resources, Corp., 10 FMSHRC 1417, 1421 (Oct. 1988) (ALJ
Melick); Jim Walters Resources, Inc., 7 FMSHRC 2187u 2216 (Dec.
1985) (ALJ Koutras).
conclusion
It is concludedv in the terminology of the 3d prerequisite
of Mathiesv supra, 12 that there was not a"reasonable likelihood"
11

Inspector Marietti did state that if a door had been left
open outby the curtains, that could have triggered short-circuiting.
(T. 130). However, this was not shown to be likely.
12

The first and second evidentiary prerequisites of
Mathies, supra, are clear, the violation having been conceded and
the violation's contributing a measure of danger to safety. These
points are not in issue.

1610

that the hazards contributed to (contaminated air from fire in
the belt entry and short circuiting of air from the face) would
result in injury to miners. 13 It was not established that it
was certain, probable in some degree--or, minimally, that there
was a substantial possibility--that the hazards envisioned and
contributed to by the violation would have occurred.
The "Significant and Substantial" designation on this citation will be
stricken and the penalty adjusted to reflect such.
In connection with the two remaining penalty assessment
criteria,
i t is determined that Energy West was negligent in the
commission of the violation since it was obvious and flagrant,
the gaps in the brattice were visible from 25 to 30 feet away and
existed at least 1 hour and 15 minutes (T. 112, 125-126), and
Inspector Marietti considered it "one of the worst cases'' he had
ever seen "of anyone installing brattices."
(T. 111-115).
(See
also T. 123-124).
Although the violation did not meet the special "Significant
and Substantial" prerequisites, it nevertheless is found to be
serious since had the unlikely event of a fire in the belt entry
actually occurred, the hazard of contaminated air entering the
intakes could have occurred, and as Inspector Marietti indicated,
the fire in the belt drive might have had the "tendency to pull"
through the area "and burn right out into the intake escapeway."
(T. 121).
It is therefore found to be a moderately serious
violation.
In consideration of these findings and the other four
mandatory penalty assessment criteria set forth in the "stipulation" section, a penalty of $400 for this violation is found
appropriate.
Docket No. WEST 91-256

Citation Woo

3~13883

(T. 196 - II-T. 112).

Inspector Donald E. Gibson issued this "Significant and
Substantial" Citation on October 3, 1990, alleging an infraction
of 30 C.F.R. § 75.1725(a), to wit~

13

'!'here is insufficient evidence to determine that had an
injury occurred that such would be of a reasonably serious nature.
Thus, as to both hazards, I also conclude that as to the fourth
prerequisite of Mathies, the burden of proof was not met.

1611

The speed reducer being used on the
stage loader on the 11th East longwall working section was not maintained in safe operating condition. A seal in the speed reducer
was damaged/burst allowing gear oil to leak
from the reducer on to the surf ace of the
tailpiece, the fluid coupling housing and the
electric motor driving the speed reducer.
The motor is supplied 950 VAC.
Oil was observed dripping out of the
fluid coupling housing onto the belt tailpiece. This oil was cleaned periodically but
the leak persisted from the reducer.
In this condition, the hazard of a fire
is present due to the consistent leak and the
power source (motor) in the area. The stage
loader was removed from service immediately
by management after b~ing notified of the
violation.
30 C.F.R. S 75.1725(a), pertaining to "Machinery and equipment; operation and maintenance," provides:

Mobile and stationary machinery and equipment
shall be maintained in safe operating condition and machinery.or equipment in unsafe
condition shall be removed from service immediately
o

Respondent Energy West 8 while acknowledging that there was a
leak in the speed reducer, denies that such leak made it unsafe
(To 198) and further contends that this condition was not reasonably likely to result in serious injury or death and thus, assuming arguendo, there was a violationQ the violation was not "SigIrllificant and Substantial" 00
A speed reducer is a device consisting of gears of different
sizes and configurations that is used to slow down or speed up a
given apparatuso
In this case it was used to reduce the speed of
the stage loader motoro Such equipment is used in long-wall
mining.
(To 206-207)0
Inspector Gibson said oil, which he believed was gear oil,
was running down the shaft of the speed reducer into the coupling
housing guard. He observed oil on the face of the electric motor
of the stage loader. He indicated he was able, from experience,

1612

to identify "gear" oil.
(T. 208-209}. 14 The Inspector also
observed oil "that dripped down on the tail piece out of the
fluid coupling housing" which he identified as gear oil.
(T. 215-216, 249). 15
As Inspector Gibson stated in the Citation, the leak was
caused by a burst seal in the speed reducer of the stage loader.
Energy West contends the leak could not have been fixed at the
mine and that the entire loader would have had to have been taken
to a fabrication shop to replace the seal.
(T. 211; II-T. 8081) •
At the time of his inspection, Inspector Gibson was advised
by the section foreman, Leonard Reid, that he (Reid} was aware of
the leak and that it had been leaking for three days.
(T. 210).
Later on, Chief Safety Engineer Randy Tatton told the Inspector
that he (Tatton) did not believe the condition was a violation
and that it was not "Significant and Substantial."
(T. 211).
According to Inspector Gibson, Mr. Tatton made the following
explanation to him:
And he made me aware at that time that
the mine superintendent and longwall coordinator, Mine Superintendent, Garth Neilson,
and Longwall Coordinator, Bud Warrington, had
approached him a week and a half to two weeks
earlier about this condition - that they had
an oil leak, in fact, on the stage loader and
wanted to know if they should change the oil
- change the speed reducer out or repair it
or could they continue mining and wash the
oil away until they finished or completed
that panel which was at that time 2- to 300feet left
the panel then the long wall
would have been removed off that particular
face recovered this, we determined. And this
stage loader or speed reducer would have been
sent off for repair at that time.
(T. 211212)

0

14

Energy West contends that it was not gear oil, but
hydraulic fluid mixed with coal dust, which was on the fluid
coupling housing and the inside face plate of the motor.
(II-T.
22-25).
15

gear oil.

Energy West concedes that the oil on the tail piece was
(II-T. 24-25).

1613

~he leak was thus allowed to continue for approximately two
weeks.
(T. 212).

The vital question to be determined is whether the combustible gear oil leak from the burst seal constituted an unsafe operating condition mandating that the equipment be removed from
service immediately,
A preliminary question is whether the oil observed by
Inspector Gibson was indeed gear oil from the leak or hydraulic
fluid mixed with coal dust.
Inspector Gibson was quite certain it was gear oil and
Energy West did not question this determination on the day of
inspection or at any time in proximity thereto. . (T. 210, 222;
II-To 47, 104-105).
Frank Zmerzlikar, general maintenance foreman, nevertheless
testified at the hearing that the oil on the fluid coupling
housing and the face plate of the motor was hydraulic fluid and
:not gear oil.
(II-T. 21-27; but see II-T. 46-47).
Mr. Tatton
first mentioned that the oil was hydraulic fluid some 6-7 weeks
before the hearing in this matter.
(II-T. 104). Thus, as MSHA
contends in its brief (p. 12, fn 7):
In August 1991, Energy West in responses to
interrogatories failed to mention its belief
that the oil was fluid coupling oil, however,
in supplemental answers filed in January
1992, seven weeks prior to the hearing and 29
months after the citation was issued, it
first offered its theory that the oil was
fluid coupling and not gear oil.
(II-T. 100104)

0

I find the Inspector's determination that the oil was gear
reliable and consistent, 16 with what he observed on the
inspection day (T. 219) and it
credited.

Ol.l.

Energy West established thatu after learning of the leak,
NielsonJ then the Longwall Superintendent, and Randy Tatton
conferred and decided that it would be safer to finish the panel
as long as the leaking oil was not allowed to accumulate.
(II-T.
27 0

64 0
X6

67 0

84 0

87-90).

Energy West's version is not so found.

48).

1614

(II-T.

46-47,

To prevent the leaking oil from accumulating, Energy West
employed a program of adding gear oil and washing oil which had
leaked on the tailpiece away with a hose at every pass of the
longwall shear (approximately every 35 minutes) and appropriate
personnel, foremen, and miners were instructed in this task.
(II-T. 63-71).
It is noted that this program, however well-intended, did
not alleviate the problem of the oil leak so as to keep oil from
accumulating at the three places observed by Inspector Gibson on
the day of Inspection.
Inspector Gibson described several hazards from the condition he observed as a fire hazard, stating:
"The motor itself is
a source of fire; the speed reducer itself is a source of fire;
and the motor is subject to fail at any time . • . • 0
He also said
that, while the amount of the oil did not constitute an "accumulation," it could "create the fire" if there was a motor or cable
failure and there was some "type of arc to ignite the oil."
(T. 216-217, 234). Such an arc could be created by electrical
component or failure of the'motoror trailing cable. Such fires
are not uncommon.
(T. 217, 234).
The Inspector, in emphatic and convincing contradiction to
Energy West's contention to the contrary, said the motor and the
speed reducer were at the same level and were joined together by
the fluid coupling, thus making it possible for the gear oil to
leak from the speed reducer onto the electric motor.
(T. 218,
269).
Since Energy West's witness Mr. Tatton was not particularly clear with respect to the juxtaposition of the motor and the
speed reducer (II-T. 100-104), and Inspector Gibson's testimony
on this point and throughout was certain and reliable in tenor,
the Inspector 11 s testimony is credited. 17
The Inspector pointed out that if the gear oil (a combustible material; To 272) continued to leak from the speed reducer,
the speed reducer itself was subject to having a bearing go out,
creating another source of fire.
(T. 220; see also II-T. 54).
The tailpiece was another source of fire (T. 226) and two 950volt longwall power cables from the section transformer to the
master controller went through the area (T. 227) which could fail
(To 242-244u 272; II-t. 58-59) or be cut (T. 245) or damaged (IITo 58-59).
17

As I have noted elsewhere in this decision, Energy West's
position that the dripping fluid was not gear oil also seems to
have dawned many months after the Citation was issued. (II-T. 100104).

1615

Inspector Gibson also pointed out that there was a smoke
inhalation hazard because the air was traveling over the equipment (stage loader) in question headed inby to the face about 100
feet away.
He testified:
... So the entire mining crew, consisting of
13 people this particular day, were inby that

location as I observed.them.
So if you had a
fire to occur the smoke would go long--or go
inby or move inby across the people, which
could lead to smoke inhalation of CO (Carbon
Monoxide).
(T. 226).
MSHA's evidence that the condition cited was unsafe is reliable and persuasive. Various hazards to the safety of miners
were created by the oil dripping from the leak. Inspector Gibson
measured the puddle of oil which had dripped down on the tailpiece out of the fluid coupling.J1ousing and it was 1/16th of an
inch deep x 6- to 8-inches wide by 15- to 16-inches long. Oil
was found in two other places. Various potential ignition
sources were present. While the "washing and refilling" program
employed by Energy West may have reduced the likelihood of a fire
occurring, it didn't eliminate the hazard.
It is concluded that
the machinery in question had not been maintained in safe operating condition and that Energy West, by allowing such to remain in
service, violated the safety standard as charged.
The analytical formula for determining "Significant and Substantial" issues has been set forth previously.
I have found
that a violation was established and that such created safety
hazards in the foregoing analysis. The decisive issue, in terms
of the four criteria set forth in Mathies, supra is whether a
reasonable likelihood existed that the hazard contributed to by
the violation would result in an injury.
Although the Inspector considered it "more than likely" that
the possibility of the motor or trailing cable failure could
happen (To 242) he conceded that the shielding of the cables to
prevent arcing or sparking did lessen the possibility of cable
failureo
At the same time he pointed out such would not prevent
cable failure from happening.
(To 243-245)0 18 Should the motor
or cable fail, the voltage was high enough to ~likely" ignite the
oilo
(To 222-223u 243-244)0
18

This distinction is one example of the line to be drawn
between the condition being "unsafe" and its being "Significant and
Substantial."

1616

The question of likelihood thus turns on the initial link in
the chain, i.e., whether the motor or cables would fail in the
first place. As to this issue, the net effect of the Inspector's
testimony is that the occurrence of such failure was merely
possible, not that there was a substantial possibility, even
though he summed up his opinion as being that the occurrence of
motor or cable failure was "likely".
[Compare T. 224, 242 with
T. 228 (possibility) 229 and 234 (motor failure "could" happen);
243-245 (likelihood reduced by protective measures); 247-248,
262, 264, 270].
Energy West established, in diminution of the likelihood of
the occurrence of the hazards that:
1.
The speed reducer was regularly refilled on the graveyard shift (II-T. 29-30);
2.
If the speed reducer started to heat up, a smell and a
noise would be created which would alert miners working in the
area (T. 241; II-T. 29-30);
3.
The warmth of the speed reducer which was noticed by
the Inspector was "normal" (II-T. 34);
4o
The motor is checked a minimum of once a week for
permissibility (II-T. 43);
5.
It was not a common occurrence for electrical cables
to be cut of damaged (II-T. 42, 73).
6.
Had a fire occurred, it was likely that such would have
been detected in its early stages and there were various types of
fire-fighting equipment in the area, ioe•u the washdown hose,
fire hoseu a fire hydrant 0 a foam eductor, and fire extinguishers.
(II-T. 94-96).
In conclusion, the overall evidence of record indicates that
the occurrence of the fire hazard created by the violation (and
contributed to by it) was a possibility but that it was not reasonably likely (there was not a substantial possibility) that the
hazard would come to fruition and result in an injury to miners.
Accordinglyu
is found that the third prerequisite of Mathies
has not been established and that the "Significant and Substantial" designation on this Citation should be strickeno
The violative condition was known to Energy West's management personnel and was allowed to continue for a considerable
period of time (II-T. 50) until the same was detected by Inspector Gibson and abated. As MSHA points out in its brief, Energy
West's general maintenance foreman made a significant concession
in his testimony:

1617

Q . • • . and if this--if this seal had started
leaking, say, when you just began work on the
panel which--would you, as the maintenance
foreman, wait until you completed the entire
panel removal before you stopped production
and fixed the seal or would you just keep
adding oil?

A.
I.would have fixed the seal or changed the
reducer.
(II-T. 56).
It is concluded that Enerqy West was negligent in the
commission of this violation. ~Even though it has been found that this violation was not
"Significant and Substantial," it did create the various hazards
described by the Inspector and indicated heretofore in this
decision. Since the hazards were not "reasonably likely" to
occur, that is, there was only.~ remote possibility of the occurrence of the hazards, the violation is found to be only
moderately serious. A penalty of $300 is assessed therefore.
Docket No. WEST 91-251
Citation No. 3413898

(II-T. 112-166).

This "Significant and Substantial" Citation was issued by
MSHA Inspector Donald E. Gibson on October 24, 1990, charging an
infraction of 30 C.F.R. S 75.503, and describing the following
violation:
The Joy Shear mining machine 2G-3675A-Ov
being used on the 16th West working section
was not maintained in permissible condition.
An opening in excess of .005 inch was observed between the cover lid and the plane
rlange joint on a light ballast box located
at face shield #770 The ballast box is supplied 120 VAC. In this condition 1 poses the
hazard of an ignition source.
30 C.F.R. S 75.503, pertaining to "Permissible electric face
equipment; Maintenance," provides:

19

See also II-T. 48-50.

1618

The operator of each coal mine shall maintain
in permissible condition all electric face
equipment required by Sections 75.500,
75.501, 75.504 to be permissible which is
taken into or used inby the last open crosscut of any such mine.
Respondent concedes the occurrence of this violation (II-T.
115) but challenges that the violation was "Significant and

Substantial" (T. 10) and the propriety of MSHA's proposal of a
$350 penalty.
The ballast box in question is approximately the size of an
8.5 by 11-inch sheet of paper, is 2 inches thick, and is used to
provide power for the lighting system for the longwall section
( I I -T • 11 7 ,

14 3 ) •

Inspector Gibson testified that the hazard posed by the
opening was that it could "emit" w gases or coal dust inside
the box or permit arcs to th'e outside atmosphere (II-T. 125). He
pointed out that since the opening of the flange joint was in
excess of .004 inches (the maximum clearance permitted by 30
C.F.R. § 18.31 for this plane flange joint), and since it was
inby the last open crosscut and within 150 feet of pillar extraction, such created the "potential for an ignition source of
either methane or (float) coal dust" (II-T. 125). He said the
longwall shearing machine generates and puts into suspension coal
dust and that permissibility requirements are the first line of
defense in preventing ignitions of methane and/or coal dust.
(II-T. 125-126, 138).
In support of his conclusion that it was reasonably like
that the violation could cause a serious injury if the ballast
box were left
the condition he found itu the Inspector
testified:
During the normal mining operation methane is
released from the coalo Thatus the process
of coal miningo Methane is there and certain
amounts are emitted as the coal is being
extracted. A lot of dust is put in
suspension sometimes on those long wallso
So
this poses the hazards of an ignition to
either the methane and/or the coal dust that
could be in suspension.

20

I interpret this to mean "admit."

1619

In other words, what you're saying is
that this opening is large enough that either
escaping methane from the coal being cut off
or coal dust in the air could enter this
opening and combine with the flame path to
cause an explosion?

Q.

A.

Yes. Sir.

Q.

And that's why you labeled it S&S violation?

A.

Yes, Sir.

Are there any other factors that you
considered?

Q.

A. Well, there have been instances:where
lighting packages or lighting systems and
components of lighting systems have been
involved with or have been determined by MSHA
through investigations to be the causes of
ignitions. One was in 1981 at Mid-Continent
Resources in which 15 miners were killed.
There·· was another one--I ·was ·trying-to think
where the other one is but it slips my mind
right now where that one is.
(II-T. 129130).
This is a gassy mine and even though the mine had never
experienced ignitable levels of methane (II-T. 133, 139, 140)
methane ·is always 'present"and '·the· Inspector testified that (1)
the "potential for ignitions is always there· in coal mining."
(II-To 139) and since methane is always present, there could be
an occurrence of an e~ignitable amount at any time which the mine
has had 00 even though the Inspector personally had never detected
such (II-To 139-140)0 (Emphasis added)o
Energy West presented two witnesses, Maintenance Foreman
Thomas Kerne. and 7 Chief Safety·Engineer Tatton.·-Mr. Kerns
indicated that for. an ignition to occur inside the ballast box
~-.2u.1Li

;.:.1,;w

-.ti:::._

\/"1!-'·-'!f<,"'.'.

.. ~

:-"j·~·~b

-t.::.-,..j>.!o(:

~

:<.

c~

:C:'* ..:::

··~ •. i,-,,.-<·~-:

..

..:·-.;;_::-.,,;

~sf:.::rc:

s\r-1

5 percent•at r;0h::0f:<v~-,
least and that is 5 to 15 percent air and
methane mixtureu would have had to enter into
the box and then an incendiary spark--that is
a spark with enough energy· to ignite the
o~t

a~combustible·mixture-,·-~being

1620

mixture--would have had to occur within this
box.
(II-T. 144). 21
Energy West established that the ballast box was
"electrically sound" before and after the inspection (II-T. 145);
that the methane level is checked frequently, i.e. at least twice
each production shift by the foreman, and by the Joy Shear mining
machine operators every 20 minutes while in operation.
(II-T.
162-163).
Mr. Kerns who said that it was "highly unlikely" that the
ballast box would have sparked or arced, also indicated that he
carries a methane detector on his shift and he has never detected
an ignitable level of methane (II-T. 145) and that he was not
aware of there ever having been detected an ignitable level of
methane at the Cottonwood Mine (II-T. 146). There is also a
methane sensor detector system in the longwall itself.
(II-T.
146-147).
Mr. Kerns also felt that the approximately 45,000 cfm of air
on the face would have "diluted any methane below explosive
levels" and carried it away.
(II-T. 148). See also II-T. 163.
He also pointed out that there were permissibility checks on
the ballast box - once every weekend - and that there was firefighting equipment in the area involved.
(II-T. 149-152).
Mr. Tatton felt it unlikely that coal dust would get ignited
unless in the presence of methane.
{II-T. 163-164).
The Commission's analytical formula for determining whether
the violation was "Significant and Substantial" has been
previously set forth.
The application of this formula must be
made in the perspective of continued mining operations 1 not as
Energy West seems at times to argueu at or in proximity to the
time
inspection onlyo U.S. Steel Mining Co. 8 6 FMSHRC 1573u
1574 (July 1984).
In terms of the Mathies prerequisites, the violation is
concededo Since the unargued hazard~ however likely one party or
the other views its occurrence, is of a methane and or coal dust
explosionu it is concluded that a measure of danger to safety was
21

Mr. Tattonfs version of what it would take for an
ignition to occur inside the ballast box is / upon analysis,
basically the same as Mr. Kerns'.
See II-T. 161-162.
On crossexamination Mr. Kerns retreated somewhat from his 5 percent methane
level assertion and conceded that a 2 percent level of methane
could ignite although this was "very marginal" or "very slightly."
{II-T. 157-158).

1621

contributed to by the violation. The record reveals that there
would have been miners who worked nearby the area of the
violation with some frequency (II-T. 125, 162-163) so, although
the Petitioner's evidence did not directly address the fourth
Mathies element, I infer and find that if an explosion of methane
and/or coal dust had occurred there would have been serious
injuries or fatalities ensuing from such event (II-T. 128-130,
139-140, 162-163}.
In concluding that there was a reasonable likelihood that
the ignition hazard contributed to would result in an injury, it
is first noted that this is a gassy mine. While there was no
specific evidence of prior high levels of methane having been
detected, nevertheless the essence of the Inspector's testimony,
which was credible and convincing, was that such could occur at
any time. This must be considered in connection with the fact
that the permissibility violation occurred within 150 feet of
pillar extraction and the fact that the longwall shearing machine
also generates and puts into suspension coal dust. The Inspector
testified that the opening in the plane flange joint was large
enough that either methane e escapihgfrom the coal being cut or
coal dust in the air could enter the opening and combine with the
flame path to cause an explosion.
(II-T. 129).
Summing up, there were two kinds of ignitable substances
involved in this situation which could have been ignited. The
Commission has previously recognized that one factor which increases the likelihood of the occurrence of an ignition hazard is
the presence of a "more flammable substance," i.e., methane, and
a mine's classification as "gassy." See Secretary v. Eastern
Associated Coal Corporation, 13 FMSHRC 178, fn. 4 (Feb. 1992).
In this case, where the combustible substance was hydraulic oil,
the Commission contrasted the difference of such with methane~
Methane is ignitable by a spark and is much
more flammable and explosive than hydraulic
oilo
Further 0 the mines in both those
proceedings {cited by the Secretary in urging
an S&S finding) were gassy mines as defined
lby the Mine Act o 00
Inspector Gibson. testified that the subject mine
ignitable levels of methane in the past"

11

has had"

It is therefore determined that there existed a substantial
possibility that the hazard contributed to by the violation would
have resulted in an injury or fatality occurring, and that therefore the "reasonable likelihood" requirement of the third element
of Mathies, supra, has been satisfied.

1622

The Inspector testified that the gap in the plane flange
joint occurred because of rust, which process would have taken a
considerable length of time to develop. I therefore conclude, in
the absence of rebuttal testimony, that Energy West was negligent
in allowing such condition to develop.
(II-T. 123-124). Because
of the seriousness of the ignition hazard which was contributed
to by the violation (II-T. 128-130) and the presence of miners
inby the place of violation (II-T. 162-163), I find this to be a
serious violation.
Considering various stipulations in connection with mandatory penalty assessment criteria and the above findings as to
negligence and gravity, it is concluded that a penalty of $750 is
appropriate and such is here ASSESSED.
ORDER
1.
citations numbered 3414063 and 3414064 (in Docket WEST
91-256) are MODIFIED to change the "Likelihood" characterization
in the "Gravity" section (para. 10 A) from "Reasonably Likely" to
"Unlikely" and to delete the'·"Signif icant and Substantial"
designation thereon.
2.
Citation No. 3413898 (Docket No. WEST 91-251),
including the "Significant and Substantial" designation thereon
is AFFIRMED.
3.
Citation No. 3414071 (Docket WEST 91-251) is MODIFIED
to delete the "Significant and Substantial" designation and is
otherwise AFFIRMED.
4.
Citation No. 3413883 (Docket No. WEST 91-256) is
MODIFIED to delete the 01 significant and Substantial" designation
and
otherwise AFFIRMED.
5o

Citation No. 3414062 (Docket WEST 91-256) is VACATED.

6.
Respondent, within 40 days from the date of issuance of
this decision 0 SHALL PAY to the Secretary of Labor the total sum
$1490 as and for the civil penalties agreed to and/or assessed
($20 each for Citations numbered 3414063 and 3414064; $400 for
Citation No. 3414071u $300 for Citation No. 3413883; and $750 for
Citation No. 3413898).

~d~~~-fo,
Michael A. Lasher, Jr.
Administrative Law Judge

1623

Distribution:
Robert J. Murphy, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, co 80294
(Certified Mail)
Thomas C. Means, Esq., Claire Brier, Esq., CROWELL & MORING, 1001
Pennsylvania Avenue, NW, Washington, DC 20004
(Certified Mail)
ek

1624

FEDERAL MINE SAFETY J\ND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

SEP 141992
DISCRIMINATION PROCEEDING

ROGER VOGT,
complainant

Docket No. WEST 91-225-DM

v.
N.A. DEGERSTROM, INC., and
ZORTMAN MINING, INC.,
Respondent

..
..

RM MD 92-02

ORDER OF DISMISSAL
Before:

Judqe Morris

All parties herein reached an amicable settlement and a
motion to dismiss these proceedings with prejudice was filed.
For good cause shown, the motion to dismiss is GRANTED and
the case is DISMISSED.

Distribution~

Paul Ro Haffeman, Esq., CURE, BORER & DAVIS, P.C., P.O. Box 2103,
Great Falls, MT 59403-2103 (Certified Mail)

Michael D. Cok, Esq., COK & WHEAT, 108 West Babcock, P.O. Box
1105, Bozeman, MT 59771-1105
(Certified Mail)
Thomas E. Hattersley III, Esq., GOUGH, SHANAHAN, JOHNSON &
WATERMAN, 301 First National Bank Building, P.O. Box 1715,
Helena, MT 59624-1715 (Certified Mail)
ek

1625

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 17 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
ON BEHALF OF
JOSEPH A. SMITH,
Complainant
v.

DISCRIMINATION PROCEEDINGS

HELEN MINING COMPANY,
Respondent

PITT CD 91-11

Docket No. PENN 92-57-D
PITT CD 91-04
Docket No. PENN 92-58-D

Homer City Mine
DECISION

Appearances:

Before~

Gretchen Lucken, Esq., Tana M. Adde, Esq.,Office of
the Solicitor, u. s. Department of Labor,
Arlington, Virginia, for Complainant;
J. Michael Klutch, Esq., Polito & Smock, P.C.,
Pittsburgh, Pennsylvania, for Respondent.

Judge Maurer
STATEMENT OF THE CASE

The Secretary brings these cases on behalf of Joseph A.
Smith and claims that Smith was twice unlawfully discriminated
against and discharged (on December 20, 1990 and July 2, 1991)
for engaging in protected safety-related activity. Smith filed a
union grievance concerning the December 1990 discharge and an
arbitrator reduced the discharge to a 60 working day suspension.
He was reinstated to his former position on March 11, 1991. As
regards the latter discharge on July 2, 1991, the Secretary of
Labor applied for and I ordered the temporary reinstatement of
Smith to his previous position on November 5, 1991, where he
remains pending this decision. Secretary v. Helen Mining Co.,
13 FMSHRC 1808 (November 1991) (AIJ ORDER OF TEMPORARY
REINSTATEMENT) .
Pursuant to notice, hearings were held on the merits of
these cases on March 24, 25, 26, and 31, 1992, in Ebensburg,
Pennsylvania, and the parties have filed posthearing arguments
which I have considered in the course of my adjudication of this
matter.

1626

FINDINGS OF FACT

1. At all
relevant to this complaint, Smith was
employed by respondent as a shearer operator on the€longwall at
the Homer City Mine; he has been employed at the He\en Mining
Company for approximate
20 years; he is the UMWA Local Safety
committee Chairman; and he is also a certified mine examiner
( "f ireboss 11 } •
2. At all times relevant hereto, Helen Mining Company, a
Pennsylvania corporation, was engaged in the production of
bituminous coal at
underground mine, known as the Homer City
Mine, and is,
, an "operator" as defined by section 3(d)
of the Federal Mine
and Health Act of 1977 (the "Act"},
30 u.s.c. § 802(d).

3. The Homer c
Mine is located in Indiana County,
Pennsylvania, and is an underground coal mine, the products of
which enter commerce within the meaning of sections 3(b), 3(h},
and 4 of the Act, 30 u.s.c. §§ 802(b), 802(h}, and 803.
4. On October 25, 1990, some 2 months prior to his
December 1990 discharge, Smith filed a section 105(c)
Discrimination Complaint against Thomas Hofrichter, the Mine
Superintendent, Jack Woody, the President, and Jim Slick, the
Mine Foreman, for allegedly denying himself / in his capacity as
the UMWA Safety Committee Chairman, access to the mine to
investigate a safety complaint that men were working under an
unsupported roof. MSHA declined to pursue that case and that was
the end of the section 105(c) action, However, Smith also filed
a grievance under the UMWA Contract, which was subsequently
settled by an agreement stipulating that the Safety Committee has
the right to
the mine and upon giving advance notice,
will not be denied access. Smith and Hofrichter signed this
Statement of Settlement on November 16 1 1990.
5. On November 17 1 1990 Sm
confronted Superintendent
Hofrichter concerning mine management's ability to require Smith
and other UMWA
to perform mine examiner work on an asneeded bas
told Hofrichter that the Pennsylvania
Department of Environmental Resources (DER) had advised him that
his fireboss certification was his to use as he wished and that
he would not
to perform fireboss duties if he did not want
to. Smith all
challenged Hofrichter to issue a direct
order to him to f ireboss so that he could refuse and then
Hofrichter could discharge him for insubordination. Hofrichter
states that
l
Smith 1 s invitation to discharge him
inasmuch as Smith's services as a fireboss were not required on
that particular shift. Hofrichter memorialized his discussion
with Smith in handwritten notes that were made a part of Smith's
personnel file.
(Respondent's Exhibit No. 8).

1627

6. Although firebossing is generally performed by
managerial employees such as foremen, there is an established
practice at the Homer City Mine which permits hourly rank and
file employees, such as Smith, to perform firebossipg work on an
as-needed basis.
7. On De9ember 18, 1990, prior to the commencement of his
shift, Smith engaged Superintendent Hofrichter in a discussion
about two then-pending grievances otherwise unrelated to this
case. During this discussion, Superintendent Hofrichter told
Smith that he did not intend to pay the grievances. According to
Hofrichter, Smith then threatened to shut down the longwall on
his shift in reprisal.
Smith cited Hofrichter to ongoing problems with shearer water pressure and pull key malfunctions on the
longwall as his intended reasons for shutting down the longwall
that evening. Smith, on the other hand, characterizes their
conversation as making safety complaints to mine management
regarding defective emergency pull keys and inadequate water
pressure on the longwall shearer.
Proving, I suppose, that one
man's safety complaints are another man's threat to disrupt
production.
8. Pull keys are a series of emergency stop switches which
are located along the longwall face.
During the 2 weeks prior to
December 18, 1990, two of these emergency stop switches were
taken out of service, sent away for repair, and then subsequently
reinstalled,
Despite the repair of the pull keys, they continued
to malfunction intermittently.
It is also uncontroverted that
problems in maintaining adequate water pressure on the longwall
shearer persisted. These are legitimate reasons to stop operation of the longwall; at least that is the official position of
all concerned. As a matter of practice, however, unless someone
complains, the longwall shearer will operate.
9. Following Smith 1 s aforementioned discussion with
Superintendent Hofrichter, prior to his shift on December 18,
1990, Smith entered the mine and immediately complained to his
foreman regarding the damaged pull keys and, somewhat later,
about low water pressure on the shearer, which complaints
together resulted in the idling of his longwall shearer that
evening for the entire shift.
10. Respondent characterizes Smith 1 s complaints regarding
the defective pull keys and inadequate water pressure as being
selfishly motivated by personal gain, but nevertheless has to
agree that they were legitimate complaints.
I concur that
Smith 1 s motives may not have been entirely pure, but I nonetheless find these complaints to be legitimate safety complaints and
protected activity within the meaning of the Mine Act.

1628

11.
On December 19, 1990, Superintendent Hofrichter had a
discussion with David Hallow, the UMWA Grievance Committee
Chairman and coincidentally, Smith's friend.
Hallow asked
Hofrichter if management intended to produce coal dpring the
coming weekend. Hofrichter replied in an angry ton~ that they
would not load coal on the weekend because they could not even
load coal during the week. Hofrichter also told Hallow that he
was very upset with Smith for following through on his threat to
stop longwall production during the preceding evening's shift
ostensibly because management refused to pay him for his outstanding grievances. Hofrichter also threatened to fire Smith at
this meeting "your buddy won't be around much longer."
12. On December 19, 1990, Assistant Shift Foreman Stanley
DeWitt met with Smith at approximately 3:50 p.m. and instructed
him to perform firebossing duties that evening on the 4:01 p.m.
shift. Smith told DeWitt that he did not want the responsibility
of performing that work on that particular evening.
DeWitt in
turn advised Shift Foreman "Butch" Earnest that Smith did not
want the responsibility of performing fireboss duties that
evening. Earnest told DeWi tt~.to instruct Smith that f irebossing
was the only work available for him on that shift.
DeWitt passed
this information along to Smith, who inquired as to whether
DeWitt•s instruction was a direct work order.
DeWitt indicated
that it was, and Smith replied, "no problem" and complied with
the ordero
13. After receiving his firebossing assignment, Smith confronted Superintendent Hofrichter in the hallway outside his
office. Smith complained to Hofrichter that by virtue of having
been forced to perform mine examiner's work that evening, he
would lose the opportunity to receive 2 hours of overtime pay
that he would have otherwise earned on the longwall as a shearer
operatoro Hofrichter assured him that upon completion of his
fireboss
work 1 he could rejoin his crew on the longwall and
complete
anticipated 10-hour shift, Superint~ndent
Hofrichter then turned and walked away from Smith, at which point
Smith followed Hofrichter into his office. Smith told Hofrichter
that he would be sorry for making him fireboss that evening.
When Hofrichter replied that firebossing was the only work available for Smith on that shift 1 Smith reiterated that Hofrichter
would be sorry since he, Smith, would be looking for imminent
dangers
the mine during his firebossing run. To which I would
only say, so what; that 1 s what he's supposed to be looking for,
amongst other things.
14. After Smith departed, Hofrichter spoke with Shift
Foreman Earnest. Hofrichter warned Earnest that Smith was very
displeased about having to perform the on-shift f ireboss run that
e~ening, and that Earnest should be sure to keep employees available to correct any problems which Smith might report during the
shift.

1629

15. Sometime after beginning his mine examination, he called
Shift Foreman Earnest from the Number 6 Belt Drive and told him
that the Number 6 Belt / where it meets the tailpie,ce of the
Number 5 Belt, was gobbed out and that 1 as a result an automatic
switch had deactivated the Number 6 Belt. Smith al~o reported
that the coal build-up on.the Number 6 Belt had covered the tailpiece of the adjacent Number 5 Belt and caused it to surge and
lurch. Earnest told Smith to shut down the Number 5 Belt and to
attempt to quickly determine what had caused the malfunction of
the Number 6 Belt. Smith reported to Earnest that in his judgment the equipment malfunction was triggered by a stray piece of
discarded belt that had clogged.the dump chute at the juncture of
the Number 5 and Number 6 Belts, although the Belt Foreman later
reported that he didn't find anything in the chute. Respondent
speculates that Smith sabotaged the belt, but there is no
evidence of that in this record.
16. After shutting down the Number 5 Belt, Smith, following
instructions from Earnest, continued with his fireboss run. At
approximately 7:42 p.m., Smith called Earnest from the mine
telephone at the Number 1 Mai-n Belt, which is located at the
outby terminus of the Northwest Passage. Smith told Earnest that
due to the presence of a large amount of coal float dust at the
air lock in that location, he would have to shut down the
Number 1 Main Belt.
17. This is a drastic remedy because all of the belts in
this coal mine operate in sequence,
If the Number 1 Main Belt is
deactivated, all of the other belts in the coal mine automatically disengage in sequence, including those which service the
longwall. Ultimately, deactivation of the Number 1 Main Belt
halts coal production in the entire coal mine since the belt
system, the sole means of removing coal from the mine, is
rendered inoperative,
18, Earnest was leery of doing this. He was mindful of
Hofrichter 1 s earlier warning to him that Smith's firebossing
activity that evening would bear watching.
Earnest disagreed
that Smith should shut down the Number 1 Main Belt and told him
not to. He told him to leave the belt running and go ahead with
his examination.
But smith felt that the condition was too
dangerous to leave the area unattended with the belt running.
It
is generally acknowledged that float coal dust is combustible
when it is suspended in air and can contribute to an explosion if
combined with an ignition source. Right after Smith hung up the
phone with Earnest, he shut down the belt in order to remove the
ignition source posed by the electrical components and also
because he would be underneath and on the tight side of the belt
shoveling the float dust. He then began shoveling and rock
dusting to correct the situation which he believed to be a
hazardous accumulation of coal float dust.

1630

19. Assuming for the moment that Smith was truly concerned
about these accumulations, respondent has raised several very
good issues concerning Smith's lack of safe and/or effective
technique in pursuing a cleanup of the float dust.
Although the Number 1 Main Belt had been turned off, the
circuit breaker, which furnishes power to all electrical
components servicing the Number 1 Main Belt, including nonpermissible Jabco systems, belt take-ups, and sequence timers, had not
been tripped. Rather, the belt had been stopped merely by use of
the "stop" button which controls only the belt itself. Therefore, although the Number 1 Main Belt had been turned off, all of
the other electrical components servicing the Number 1 Main Belt,
both permissible and nonpermissible, remained energized and
constituted potential ignition sources for an explosion.
A rock dusting machine was located near the starter box,
together with 25 to 30 bags of rock dust.
Smith, an experienced
miner who has held virtually every classified position in the
coal industry, was certainly capable of operating this rock
dusting equipment. A rock dusting machine emits crushed limestone with air pressurized to 40 or 50 psi. A rock duster's
effective range is at least 30 feet and, therefore, Smith could
have rock dusted the tight side of the Number 1 Main Belt from
the walkway on the wide side of the belt had he used the rock
duster located at the starter box near the slope bottom.
Furthermore, the primary remedy selected by Smith, i.e.,
shoveling the coal float dust onto the belt and alternately
turning the power off and on to move the belt so as to allow for
more room on the belt for additional float dust, in the opinion
of many would only serve to exacerbate the coal float dust
problem, if it existed, inasmuch as the air veloc
in the air
lock area is such that the coal float dust, even if it could be
shoveled onto the belt (which some witnesses doubt), would be
carried several hundred feet inby that location, and the renewed
suspension of the coal float dust in the high velocity air,
coupled with the sparks potentially created by alternately
turning the belt on and off, could recreate and even worsen the
hazard which Smith alleges he encountered in the first instance,
These all appear to be valid criticisms that make Smithus
reaction to the assumed crisis appear amateurish.
But, whether
or not Smith took the most effective action to correct what he
perceived to be a hazardous condition will not be determinative
of whether he engaged in protected activity in th
instance.
20. Respondent also raises an issue regarding the very
existence of a hazardous accumulation of coal float dust in the
first instance. There is certainly a factual conflict in the
evidence on this threshold issue. Smith, of course, maintains
that there was a hazardous accumulation of deep coal float dust

1631

in the entire area of the air lock. Patrick Shirley, a general
inside laborer at the time, who has since been laid off, testified that DeWitt took him to the air lock area to address the
problem. When he got there, an hour or so after thp belt had
been shut off, he observed black float dust and coal spillage
accumulated more or less all over the whole air lock area to a
depth of 6 or 7 inches. He also observed Smith shoveling on the
tight side of the belt at that time. On the other hand, DeWitt,
the Assistant Shift Foreman, who arrived at the same time as
Shirley, testified that he saw no coal float dust anywhere. He
did see coal spillage, however, which measured approximately
3 1/2 inches deep, 2 1/2 to 3 feet wide and about 40 feet long in
that area. He also estimated that Smith had already cleaned up
about that same amount. He opined that Smith had about half of
it cleaned up when he got there with Shirley. Shift Foreman
Earnest was also of the opinion that there was no coal float dust
found based on his understanding of Dewitt's report to him ---"he
[DeWitt] said the area was gray." Yet his own handwritten notes
admitted into the record as Respondent's Exhibit No. 1 reflect
that DeWitt reported to him that there was float dust in the air
lock area when he arrived to·~elieve Smith.
In fact, on crossexamination that point was driven home [Tr. 107 (3/26/92]:
Q. All right. And so your notes, in fact, say that
you talked to Stanley DeWitt and he told you there was
float dust; isn't that correct?
A.

Yes, ma'am.

An investigative Commission appointed by the State of
Pennsylvania Department of Environmental Resources, Bureau of
Deep Mine Safety, the certification authority for mine examiners
in that state, conducted a special investigation into this
incident as well"
State Coal Mine Inspector Ellsworth Pauley, a
member of the investigative Commission, testified that the
Commission specifically addressed the allegation that Smith had
lied about the amount of float dust that was present and they
found that Smith's report was accurate, as indicated by witness
statements they took, including Foreman Dewitt's telephone report
confirming float dust in the area, plus the amount of clean-up
subsequently required to abate the condition.
Ultimately, the investigative Commission and the Director of
the Bureau of Deep Mine Safety concluded that Smith's action in
stopping the belt was proper, based on the amount of float dust
which he encountered and that he was required by law to take
corrective action under those conditions.
In deciding this issue, I find that the preponderance of the
admissible evidence is to the effect that Smith did find a
substantial and dangerous accumulation of float coal dust as he

1632

reported to his superiors that he had. Respondent's allegation
that Smith exaggerated the extent of the float dust accumulation
is accordingly rejected.
21. The preponderance of the evidence also estl:tblishes that
it was a common practice for mine examiners to stop· belts and
that no other mine examiner has been disciplined for such
conduct. Smith testified that he regularly stopped belts during
mine examinations over the past 15 years, when he felt it was
necessary to correct a hazardous condition, and had never before
been disciplined for stopping a belt. Another certified mine
examiner, Edward Williams, testified that he regularly stopped
belts during mine examinations if he believed corrective action
was required. Williams also testified that there was no policy
requiring permission to stop a belt, and he knew of no other mine
examiner who had been disciplined for stopping a belt. state
Inspector Pauley also concurred that a mine examiner may stop a
belt line, without permission and even has a responsibility to do
so if a hazardous situation exists.
22. The Pennsylvania DER-Bureau of Deep Mine Safety Report
(Complainant's Exhibit No. 4) stated that the mine examiner has
an obligation to report dangerous conditions and take appropriate
action to correct them. They found that Smith had acted appropriately in shutting down the belt in order to begin correcting a
dangerous accumulation of float coal dust.
Furthermore, the
state investigative Commission found that Shift Foreman Earnest
had interfered with Smith's performance of his mine examiner
duties in violation of state law, by attempting to overrule
Smith's decision to shut down the belt without first verifying
the mine conditions reported to him. The investigative
commission opined that since Earnest had not seen the conditions,
he could not have made a sound judgment as to severity. The
Bureau further expressed concern about Earnest making such a
decision without having first verified the presence or absence of
the reported conditions.
23. On or about December 20, 1990, Helen Mining Company
management discharged smith for insubordination, to wit;
disobeying or refusing a direct order from Foreman Earnest to
leave the No. 1 Belt running.
But this is problematical for the
company because Foreman Earnest admits that he never gave Smith a
direct order. He merely "told" him to leave the belt running and
begin abating the condition. And there is a plethora of evidence
in this record that in the union-management environment that
exists in this mine, there is a very real distinction between a
discussion over the proper course of action to take to abate a
hazardous condition which results in an instruction to "leave the
belt running and begin abating the condition" and a direct work
order which utilizes those magic words. When the terminology

1633

"this is a direct order'' is used, an antenna goes. up, the
listener becomes focused and presumably obeys or not at his
perilo
In any event, Smith filed a grievance concernihg this discharge. The arbitrator on February 28, 1991, decided that the
company had shown just cause for disciplining Smith, but believed
discharge to be too harsh a penalty and ordered Helen Mining
Company to reduce the penalty to a 60 working day suspension.
Therefore, Smith returned to work on March 11, 1991, having
served out the time.
Not wanting to put all his eggs in one basket, Smith also
filed a parallel action, a section 105(c) complaint with MSHA,
now docketed at PENN 92-57-D. He seeks an order directing back
pay, interest and expungement of this adverse action from his
personnel records.
The Secretary asks for the imposition of a
civil penalty.
24. Subsequent to his return to work in March of 1991, Smith
had occasion to file another ,section 105(c) complaint with MSHA
on May 7 1 1991. This one was based on an incident in which Smith
was reassigned from his job as a shearer operator on the longwall, allegedly for making safety complaints about defective
equipment on the longwall.
Smith alleged that he was assigned to
work as a mechanic for several weeks and placed at the bottom of
the shaft to wait for assignments. Smith testified that he sat
there idle, with no mechanic work assigned, for several weeks.
MSHA declined to pursue this case because he suffered no loss in
pay, and that is all that was ever done with it.
No findings
were ever made regarding this situation and I don't intend to
make any herein.
As far as ·I am concerned, the only relevance
this complaint has to the case at bar is by the very fact that a
section 105(c) complaint was filed, Smith ipso facto engaged in
'Grotected acti v
250
In late June 1991, Smith filed three section 103(g)
requests with MSHA for hazardous condition inspections.

On June 18f 1991, David Hallow, Chairman of the UMWA Mine
Committee and Smith filed the first of the aforementioned three
section 103(g) complaints or requests for inspection with MSHA at
the local MSHA field office.
It stated as follows:
A 103(g) special investigation is requested this
day 6-18-91,
Circumstances surrounding this issue are
that one J. c. Miller was instructed by maintenance
foreman and belt foreman to hold line starters in with
a cap piece and/or screwdriver (to keep belt operable).
He followed instructions, burst belt in half thus

1634

filling longwall section with smoke. Men evacuated
with SCSRs. J. c. Miller was then off job 6-17-91.
His training on keeping belt running is a dangerous
situation.
MSHA Coal Mine Inspector William Sparvieri conducted an inspection in response to this request on June 19, 1991, and as a
result issued the company six section 104(a) citations. Interestingly, Inspector Sparvieri testified that when he presented
this complaint to mine management, Safety Director Lynn Harding
stated to him that he (Harding) knew that Smith had filed the
complaint, apparently from Smith himself.
On June 25, 1991, Smith filed the second of the three 103(g)
requests.
On or before June 24, 1991, Smith had received complaints
from miners that the longwall track entry which is an escapeway
and a walkway, was unsafe due to obstructions blocking the
shelter holes and water accumulations in the entry. Smith
informed Assistant Safety Director David Turner of the hazardous
condition while traveling in the area with Turner. The following
day, June 25, 1991, Smith inquired of mine management whether
action had been taken to correct the condition. When he learned
that no action had been taken, Smith wrote a 103(g) complaint and
served it to Inspector Sparvieri, who was present at the mine. A
preinspection meeting was held in which mine management asked
Smith why he filed the 103(g) complaint without first notifying
them of the condition, and Smith responded that he had informed
Turner the previous day. This inspection resulted in two
section 104(a) citations being issued to the company.
The circumstances surrounding Smith's filing of the second
103(g) complaint on June 25, 1991, and mine management's
statements during the preinspection meeting demonstrate that
management was aware that Smith filed the complaint. Once Smith
reported the condition to Assistant Safety Director David Turner,
and then inquired about the condition just prior to filing the
103(g) complaint, it was obvious that Smith was the author of the
complaint.
In addition, Inspector Sparvieri testified that prior
to going underground to inspect the area, he met with Smith and
mine management.
In the meeting, mine management asked Smith why
he filed the complaint and there was discussion regarding Smith's
having reported the condition to Turner the previous day.
Accordingly, I find that the evidence clearly shows that mine
management was aware that Smith filed the second 103(g)
complaint.
On June 27, 1991, Smith and Hallow received safety complaints from miners who had worked the previous shift in an
abandoned longwall section removing old longwall equipment. The
miners indicated that they were working under unsupported roof

1635

and were afraid of being seriously injured. The miners also
indicated that they were reluctant to address their complaints
directly to management for fear of retaliation.
Smith and Hallow
proceeded to discuss the miners' complaints with Satety Director
Lynn Harding and Superintendent Thomas Hofrichter ip the hallway
outside the mine offices. Smith and Hallow informed Harding and
Hofrichter of the serious nature of the complaints and requested
permission to inspect the old iongwall section to verify the
conditions. Hofrichter denied the request. After Hofrichter
denied the request, Smith stated that he would write a
section 103(g) complaint to get the area inspected by MSHA if
necessary, due to the serious nature of the complaints. Smith
proceeded to write the 103(g) complaint while sitting on the
stairs in the hallway in front of Harding and Hofrichter, and
served it to MSHA inspectors who were at the mine to conduct a
regular inspection.
The contents of that request, signed by Joseph A. Smith,
were as follows:
103(g) request for 'Special investigation on the
old longwall set up. Men going under chocks that are
not pressurized for 2 or 3 weeks, chocks not against
roof, one shield pulled out at headgate without pressure, bad roof at headgate and down line, men working
on face side of panline without additional roof
support. And the approved roof control plan is not
being complied with.
MSHA inspector Sparvieri closed the area based just on the
contents of the 103(g) complaint, subsequently investigated the
103(g) complaint, and issued a section 107(a) Imminent Danger
Withdrawal Order and several more citations due to unsupported
roof in the old longwall section, including a section 104(d) (1)
citation. The section 107(a) Withdrawal Order had the effect of
stopping recovery operations in the old longwall area. To say
the least, management strongly disagreed with MSHA's conclusions
about the alleged danger posed by the recovery operation, and was
particularly angry with the wording contained in the body of the
withdrawal order.
26.
I find that mine management was aware that Smith filed
the three section 103(g) complaints, based on the surrounding
circumstances and statements made to smith and to MSHA Inspector
William Sparvieri. Smith reported the hazardous conditions to
mine management just prior to filing two of the three complaints,
and he also told mine management that he had filed the three
103(g) complaints.
With regard to the 103(g) complaint filed by Smith on
June 25, 1991, MSHA Inspector Sparvieri testified that during the
preinspection meeting regarding obstructions in the longwall

1636

track entry, someone in mine management, Joe Dunn, asked Smith
why he wanted the longwall shut down.
Inspector Sparvieri
testified that Smith responded that he didn't, he just wanted the
mine to be safe.
Superintendent Hofrichter and President Jack Woody both made
statements during and after the 103(g) inspection on June 27,
1991, indicating that they were angry with Smith for filing the
103(g) complaints.
Smith and Hallow both testified that during this last 103(g)
inspection Hofrichter stated in an angry tone that he was "sick
and tired" of Smith filing 103(g) requests. At this time he was
described as being red in the face and yelling. On June 28,
1991, the day after the third 103(g) inspection, President Jack
Woody made a statement to Hallow threatening to discharge Smith.
Hallow testified that Woody stated in a hostile manner that Smith
was "wrapped up, packaged, and ready for delivery, and I am just
the guy to push the button," after previously indicating during
the meeting that he was furious with Smith for filing the last
103(g) complaint.
The testimony of both Hofrichter and Woody to the effect
that they denied prior knowledge that Smith was responsible for
filing the three section 103(g) complaints, that is, prior to his
July 1991 discharge, is rejected as patently incredible. Rather,
I find as a fact that mine management in the persons of
Hofrichter and Woody, among others, were most definitely aware
that Smith filed all three of these 103(g) requests, prior to his
discharge.
270
Smith called off sick for the 12:01 a.m. shift on
July 1, 1991, with the "flu." He was next scheduled to work the
12~01 a.m. shift on July 2, 1991,
That day he claims to have
been still feeling puny but decided to go to work anyway,
believing that he could handle his regular job as a shearer
operator.
But, meanwhile back at the mine, Shift Foreman John
Burda and Assistant Foreman David Hildebrand were engaged in
scheduling work assignments for various UMWA employees for the
shift that was scheduled to begin at 12~01 a.m., on July 2, 1991.
Burdaus shift was to be short three regularly scheduled foremen
that evening due to vacations and illnesses. One of the foremen
who was going to be off that evening was Gary Fertal, who
regularly performs on-shift firebossing on Burda 1 s shift.

So Burda, knowing that Smith was an experienced fireboss,
told Assistant Foreman Hildebrand to instruct Smith to assume
Fertal's firebossing duties that evening. At approximately
11:20 p.m., Hildebrand spoke with Smith, who was in the bathhouse
dressing for work. Hildebrand told Smith that he was to f ireboss
that evening. Smith stated that he would rather not and was told
to speak to Shift Foreman John Burda regarding his assignment.

1637

Smith went to the foremen's office and spoke with ·Burda.
He told
Burda he didn't want to fireboss and asked if there was any other
work available for him.
Burda advised him that the only work
available for him that night was to f ireboss and thpt if Smith
did not want the assignment to go home.
Burda als~told Smith
that if he was still at the mine at 12:01 a.m., when the shift
started, that the f irebossing assignment would become a direct
work order.
Smith then in rapid succession stated to Burda that:
(1)
he was going home sick or taking a sick day; (2)
he would
fireboss if Burda would write out the assignment and finally (3)
he would take an 11 illegal day, 11 intending to get a medical excuse
the next day, thus converting the unexcused absence to an unpaid
sick day.
It should be noted that in requesting the sick day, Smith
never did tell Burda that he was, in fact, sick.
A sick day is common mine parlance for a 11 sick/personal day"
which is provided for by the National Bituminous Coal Wage
Agreement.
A sick/personal day is a contractual day off that can
be taken for any reason which.may, but does not necessarily,
include sickness.
Well-established practice at the Homer City
Mine requires that management be informed that an employee wishes
to take a sick day before the scheduled commencement of a shift.
Requests for sick days are not granted to employees after the
shift begins.
Shift Foreman Burda, after Smith asked for a "sick
Day, 81 looked at the clock on the wall in his office, noted that
the time was 11:49 p.m. (which was prior to the scheduled commencement of the midnight shift) , and indicated that since the
shift had not yet begun, he could and would grant Smith's request
for a sick day and thus, if. he did not wish to fireboss, he could
go home.
But, other than agreeing to grant Smith's request for a
sick day, Burda never gave Smith permission to leave the mine.
The next question is was it necess
for Smith to have
permission to leave the mine
the shift starts.
I don't
think so,
The National Bituminous Coal Wage Agreement requires that
employees regularly attend worl< and that all of their absences be
accounted foro
i'Illegal days 11 off, as the t.errn itself suggests,
are absences that occur without management 1 s permission or authorization and do not stand on the same footing as contractuallyauthorized holidays, such as graduated and floating vacation days
and sick days.
Because illegal absences are not authorized or
sanctioned by the collective bargaining agreement, employees can,
and are, disciplined by Helen for being away from work for a
period of two or more (2+) consecutive days without authorization, unless the absences are subsequently proven to be related
to illness.
This is exactly what Smith had in mind, and what he
in fact did the following day.

1638

The next day, Smith did in fact go to the hospital emergency
room and was diagnosed as having "gastroenteritis" and advised to
take a couple of days off by the treating physician. However,
Smith was overtaken by events in this regard in that
Superintendent Hofrichter called him at home on Jul~ 2, 1991, to
advise that he was suspended with intent to discharge for
insubordination because he refused the firebossing assignment.
Smith then filed yet another Complaint of Discrimination
under section 105(c) of the Act which is now docketed at
PENN 92-58-D as well as a grievance under the contract.
28.
That grievance concerning Helen Mining Company's suspension of Smith subject to discharge resulted in an arbitration
hearing conducted by Arbitrator Jack I. Lenavitt on July 11,
1991. Arbitrator Lenavitt, in a July 16, 1991 decision sustained
Helen's discharge of Smith for insubordination and interference
with the operation and management of the Homer City Mine, premised upon his refusal upon direction by his foreman to fireboss.
29. There is an establishe.d practice that miners at the
Homer City Mine can and do decline assignments and go home so
long as they leave the mine prior to the start of the shift.
Several miner witnesses testified to that effect and that seems
to be the consensus of the evidence.
Foreman Burda likewise
stated that if Smith had asked for a sick or personal day and
left the premises prior to the start of the shift there would
have been no "insubordination" and therefore no problem.
No
other miner, besides Smith, has been disciplined as a result of
this practice.
FURTHER FINDINGS WITH CONCLUSIONS
The general principles governing analysis of discrimination
cases under the Mine Act are well settled.
In order to establish
a prima facie case of discrimination under section 105(c) of the
Act, a complaining miner bears the burden of production and proof
in establishing that (1) he engaged in protected activity and (2)
the adverse action complained of was motivated in any part by
that protected activity. Secretary on behalf of Fasula v.
Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980),
rev 1 d on other grounds sub nom. Consolidation Coal Co. v.
Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary on behalf of
Robinette v. United Castle Coal co. 1 3 FMSHRC 817-18 (April
1981). The operator may rebut the prima facie case by showing
either that no protected activity occurred or that the adverse
action was in no part motivated by protected activity.
If an
operator cannot rebut the prima facie case in this manner, it
nevertheless may defend affirmatively by proving that it also was
motivated by the miner's unprotected activity and would have
taken the adverse action in any event for the unprotected
activity alone.
Pasula, supra; Robinette, supra.
See also

1639

Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642 (4th Cir.
1987): Donovan v. Stafford Construction co., 732 F.2d 954, 958-59
(D.C. Cir. 1984); Baich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir.
1983) (specifically approving the Commission's Pasllfa-Robinette
test).
Cf. NLRB v. Transportation Management Corp.~ 462 U.S.
393, 397-413 (1983) (approving nearly identical test under
National Labor Relations Act) .
Direct evidence of actual discriminatory motive is rare.
Short of such evidence, illegal motive may be established if the
facts support a reasonable inference of discriminatory intent.
Secretary on behalf of Chacon v. Phelps Dodge corp., 3 FMSHRC
2508, 2510-11 (November 1981), rev'd on other grounds sub nom.
Donovan v. Phelps Dodge Corp., 709 F.2d 86 (D.C. Cir. 1983);
Sammons v. Mine Services Co., 6 FMSHRC 1391, 1398-99 (June 1984).
As the Eighth Circuit analogously stated with regard to
discrimination cases arising under the National Labor Relations
Act in NLRB v. Melrose Processing Co., 351 F.2d 693, 698 (8th
Cir. 1965):
It would indeed be the unusual case in which the
link between the discharge and the [protected] activity
could be supplied exclusively by direct evidence.
Intent is subjective and in many cases the discrimination can be proven only by the use of circumstantial
evidence.
Furthermore, in analyzing the evidence,
circumstantial or direct, the [NLRB] is free to draw
any reasonable inferences.
Circumstantial indicia of discriminatory intent by a mine
operator against a complaining miner include the following:
knowledge by the operator of the miner's protected activities;
hostility towards the miner because of his protected activity;
coincidence in time between the protected activity and the
adverse action complained of; and disparate treatment of the
complaining miner by the operator.
Chacon, supra at 2510"
There can be no doubt that Smith engaged in a plethora of
protected activity just prior to both discharges at issue in
these cases.
See Findings of Fact Nos. 4, 7, 9, 10, 16, 18, 24,
and 25.
In addition to these specific instances wherein Smith
engaged in protected activity under the Act, Smith also served as
the UMWA Safety Committee Chairman in this mine throughout the
period we are looking at.
In this position, Smith was the
primary safety advocate for the miners at the Homer City Mine.
Smith persistently addressed safety complaints to management on
behalf of the miners regarding conditions and equipment in the
mine, and he served as the miners' representative during state
and federal mine inspections, traveling with inspectors on a
regular basis. Smith also regularly attended safety meetings

1640

with mine management to address ongoing safety issues at the
mine. Within just days prior to both discharges, Smith made
safety complaints to management and MSHA regarding equipment and
conditions at the mine based on complaints he received from other
miners.
In a case under the 1969 Coal Act, the Commission recognized
the special status of a union safety committee member in bringing
safety complaints to the Secretary.
Local 1110 UMWA and
Carney v. Consolidation Coal Company, 1 FMSHRC 338 (1979).
If anything, the 1977 Mine Act was intended to broaden and
strengthen the protection against discrimination afforded miners
and their representatives. Sees. Rep. No. 95-181, 95th Cong.,
1st Sess. 35-36 (1977), reprinted in Senate Subcommittee on
Labor, Committee on Human Resources, 95th Cong., 2d Sess.,
Legislative History of the Federal Mine Safety and Health Act of
1977, at 623-624 (1978).
The members of the mine safety committee are given a special
status and added responsibilities under the Union Contract
(Article III(d)) and under the Act. They are the spokesmen for
the miners in safety matters and are responsible for bringing
safety concerns to management and to MSHA. Subject to the
requirements that their actions be taken in good faith and be
reasonable, I conclude that the actions of safety committeemen
such as Smith in bringing safety complaints to MSHA or to the
mine operator, are protected activity as well.
There also can be no doubt that mine management was well
aware of Smith's safety activity in the mine generally and the
aforementioned particular instances of protected activity
specifically. See Findings of Fact Nos. 1, 4, 7 1 9, 16, 18, 24,
25 and 26.
In addition to evidence of knowledge, the Commission's
analysis in Chacon provides that evidence of management hostility
toward the protected safety activity is further proof of discriminatory intent. With regard to both discharges, mine
management made statements demonstrating open hostility toward
Smithns safety complaints and threatened to fire him.
See
Findings of Fact Nos. 11 and 26.
The Chacon analysis also provides that a coincidence in time
between the protected activity and the adverse action is further
circumstantial evidence of discriminatory intent. There is a
close coincidence in time with regard to both discharges of
Smith. With regard to the December 1990 discharge, Smith made
safety complaints about the longwall equipment on December 18,
2 days prior to his discharge on December 20. Additionally,
Smith reported the hazardous accumulation of float dust and shut
down the beltline on December 19, one day prior to his discharge.

1641

With regard to the July 1991 discharge, Smith made the last of
three 103(g) complaints on June 27, just 6 days prior to his
discharge on July 2. Accordingly, the clear coincidence in time
between Smith's safety complaints and his discharg~ on both
occasions strongly suggests that the discharges we~ motivated by
his protected activity.
Finally, the Chacon analysis also provides that evidence of
disparate treatment is indicative of discriminatory intent. The
evidence persuades me that Smith was subjected to disparate
treatment for conduct which was otherwise somewhat routine at the
Homer City Mine. See Findings of Fact Nos. 21, 22, and 29.
I therefore find that the respondent was motivated by
Smith's protected activity in discharging him on both occasions
at bar. Accordingly, it follows that I also find that the
respondent has failed to rebut the government's prima facie case.
Respondent has also failed to prove as an affirmative
defense that Smith would have been discharged in any event for
unprotected conduct alone.
I-nboth. of these cases, respondent
has alleged that Smith was insubordinate and would have been
discharged for that unprotected activity alone.
But with regard to the December 1990 discharge, the evidence
does not support the allegation that Smith was insubordinate by
disobeying a direct order to leave the belt running, because the
person who allegedly~gave that order admitted that no such order
was issued. Rather, the evidence more reasonably establishes
that Smith was discharged after he took what appears to me to be
appropriate corrective action to abate a hazardous condition,
consistent with the common practice of mine examiners at this
mine.
Moreover 1 even if Earnest had issued a direct order to leave
the No. 1 belt running, in spite of Smith's report of a dangerous
accumulation of float coal dust, the State investigative
Commission found that that would constitute illegal interference
with the duties of a mine examiner, and refusal to obey such an
order which potentially jeopardized the safety of himself and
miners working inby the No. 1 airlock area would not justify
Smith 0 s discharge on the basis of insubordination.
In fact,
according to the investigators, Smith was required by law to take
immediate corrective action, in light of the serious hazard of an
explosion posed by the float coal dust, which included
deenergizing the belt to remove the ignition source.
Furthermore, if respondent truly believed that Smith had
made a false report of float coal dust conditions during the mine
examination, Superintendent Hofrichter could and should have
discharged Smith for that reason, rather than fabricating this
insubordination offense out of whole cloth. Of course, there was

1642

a small problem with that; Earnest's own notes reflected that a
float dust accumulation in fact existed in the No. 1 airlock area
as Foreman DeWitt reported, and the State investigative
Commission found that Smith's report accurately despribed the
conditions.
Respondent also failed to prove that Smith would have been
disciplined for unprotected conduct alone with regard to the July
1991 discharge. Respondent alleged that Smith was discharged for
refusing a direct order to serve as a substitute mine examiner
for that shift.
But, the evidence does not support respondent's
claim that Smith disobeyed a direct work order to serve as a
fireboss.
To the contrary, Shift Foreman Burda admitted during
cross-examination that he never stated to Smith that he was
issuing a direct order, and his own notes reflect that he told
Smith to leave prior to the start of the shift or his instructions to fireboss would become a direct work order.
The evidence shows that Smith was given an assignment that
he felt he couldn't perform due to illness, or perhaps just an
assignment he didn't want thatnight as respondent would have it.
He then discussed the assignment with Burda, his foreman,
declined it, and subsequently took the night off as an unexcused
absence.
He thereupon left the mine site prior to the start of
the shift.
Article XXII of the National Bituminous Coal Wage Agreement
of 1988, in effect at respondent's mine during the time relevant
to this case, provides in part that if an employee accumulates
6 single days of unexcused absence in a 180-day period or
3 single days of absence in a 30-day period, he shall be designated an "irregular worker" and will be subject to discipline; or
when an employee absents himself from work for 2 consecutive days
without the consent of the employer, other than because of proven
sickness, he may be discharged.
Smith fits neither of these
categories by
ing a single unexcused day off.
In fact, Smith
and several other witnesses all testified that miners regularly
arrived at the mine, declined an assignment for whatever reason,
and left the mine prior to the start of the shift. These miners
each testified that this is common practice at the mine, that
they had declined assignments and left the mine prior to the
start of the shift, and that they knew of no other miner, besides
Smith, who had been disciplined as a result of doing so.
It
certainly seems clear that the union contract permits this rather
strange practice, so long as a miner does not utilize two
consecutive days of unauthorized absences.
Smith also testified that he believed that he could properly
utilize an unexcused absence which management would later designate as excused, if and when he presented medical documentation
upon his return to work. A memorandum (Complainant's Exhibit
No. 11) issued by respondent to all employees regarding proper

1643

documentation of medical absences also clearly states that
absences due to illness can be later excused by bringing in a
medical release.
I find that Smith's decision to take an
unexcused absence and return when he was no longer pick with a
medical release was reasonably consistent with this company
policy.
In summary, respondent has failed to prove that Smith would
have been discharged in any event for his unprotected activity
alone. Accordingly, the evidence supports a finding with regard
to both discharges that respondent, Helen Mining Company, discharged Smith in retaliation for engaging in protected safetyrelated activity in violation of section 105(c) of the Mine Act.
Respondent attempts to characterize Smith as a selfish,
greedy, vindictive and manipulative employee.
I have no doubt
that Smith regularly and often antagonizes the company with what
might be characterized as "sharp practice," by which I mean using
the union contract to his personal advantage whenever and
wherever he gets a chance.
But that is not sufficient grounds
for the company to discriminate against Smith in violation of
federal law.
Lastly, I am mindful that I have not discussed every
episodic development that is contained in the lengthy record of
trial of these cases, but I have considered everything that is in
the record and discussed those portions which I felt were
necessary to my determination. To a large extent, these cases
turned on credibility choices. The major credibility choice was
of course between Smith and Hofrichter. As between the two,
Smith's version of events was clearly the better corroborated and
also better fit the physical facts contained in the record.
Before I close this decision, a word on the weight or lack
thereof I gave to the two arbitration decisions which were both
very favorable to the respondento
Congress created a unique statutory scheme under
section 105{c) of the Mine Act to preserve a miner's right not to
be discriminated against for engaging in protected activity. The
issues and standards of proofs presented in arbitration proceedings pursuant to collective bargaining agreements are not the
same as those presented in discrimination cases adjudicated
pursuant to the Mine Act.
An employee's rights pursuant to a
collective bargaining agreement are different from the statutorily protected safety rights of miners. Accordingly, the
weight to be accorded arbitrator's decisions is within the sound
discretion of the Commission's trial judge, on a case-by-case
basis.
In these cases, I obviously made vastly different
credibility findings than either of the two arbitrators who ruled

1644

on Smith's grievances previously. Under these circumstances,
therefore, I have given no weight to the arbitration decisions at
issue herein.
CIVIL PENALTY

Because of the egregious discriminatory conduct committed in
these cases, I find that Superintendent Hofrichter knew or should
have known that he was violating section 105(c) of the Act when
he discharged Smith on both occasions complained of herein.
Since superintendent Hofrichter was an agent of the
respondent, the violation was the result of operator negligence.
I find that the violation was also serious in that it could
be expected to have had a chilling effect upon persons willing to
act as union safety committeemen and mine examiners, thereby
seriously diminishing the effectiveness of those personnel and
regulatory enforcement under the Act in general.
In assessing a
penalty herein I have also considered that the mine operator is
large in size and has a moderate history of violations. No
evidence has been presented to indicate that Helen Mining Company
has violated section 105(c) within the previous 2 year period
under facts similar to those herein.
The violative condition has
not yet been abated since Mr. Smith has obviously not yet been
paid for his lost wages.
Under all the circumstances herein I
find a penalty of $10,000 to be appropriate for the two violations found herein, $5,000 to be allocated to each.

ORDER

Respondent is ORDERED:
1.

To pay Joseph A. Smith back pay which was stipulated to

in the amount of $45,450,37, within 30 days of the date of this
order.
2.
To pay Joseph A. Smith interest on that amount from the
date he would have been entitled to those monies until the date
payment, at the short-term federal rate used by the Internal
Revenue Service for the underpayment and overpayment of taxes,
plus 3 percentage points, as announced by the Commission in
Loe. U. 2274, UMWA v. Clinchfield Coal Co., 10 FMSHRC 1493
(1988), aff 1 d, 895 F.2d 773 (D.C. Cir. 1990).

3.
To reinstate complainant to the same position, pay,
assignment, and with all other conditions and benefits of
employment that he would have had if he had not been discharged
from his previous position on July 2, 1991, with no break in
service concerning any employment benefit or purpose.

1645

4. To completely expunge the personnel records maintained
on Joseph A. Smith of all information relating to the December
1990 and July 1991 discharges.
5.
To pay to the Department of Labor a civil J:>enalty of
$10,000 within 30 days of the date of this decision.

This Decision constitutes my final disposition of this
proceeding.
~,·

aurer
trative Law Judge
Distribution:
Gretchen Lucken, Esq., Tana M. Adde, Esq., Office of the
Solicitor, U. s. Department of Labor, 4015 Wilson Boulevard, Room
400, Arlington, VA 22203 (Certified Mail)

J. Michael Klutch, Esq., Polito & Smock, P.C., Four Gateway
Center, Suite 480, Pittsburgh, PA 15222 {Certified Mail)
dcp

1616

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 17 i992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

v.

Docket No. WEVA 92-814
A.C. No. 46-01453-03986-A
Humphrey No. 7 Mine

RONALD WEAVER, employed by
CONSOLIDATION COAL COMPANY,
Respondent
DECISION
Appearances:

Robert A. Cohen, Esq., Office of the Solicitor,
U.S. Department of ·Labor, Arlington, Virginia,
for the Petitioner;
Clark Frame, Esq., Wilson, Frame and Metheney,
Morgantown, West Virginia, for the Respondent.

Before:

Judge Melick

This case is before me upon the petition for civil
penalties filed by the Secretary of Labor pursuant to section
llO(c) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et seq.u the "Act," charging Ronald Weaver as
an agent of a corporate mine operator, Consolidation Coal
Company (Consol)v with knowiugly authorizing, ordering, or
carrying out a violation by the named mine operator of the
mandatory standard at 30 C.F.R. § 75.1001. 1

1

Section llO(c) provides as follows:

Whenever a corporate operator violates a mandatory
health or safety standard or knowingly violates or
fails or refuses to comply with any order issued
under this Act or any order incorporated in a final
decision issued under this Act, except an order
incorporated in a decision issued under subsection (a)
or section 105(c), any director, officer or agent of
such corporation who knowingly authorized, ordered or
carried out such violation, failure, or refusal shall
be subject to the same civil penalties, fines, and
imprisonment that may be imposed upon a person under
subsections (a) and (b).
1647

Order No. 270847 charges as follows:
Based on information gathered from workers and
mgt. it has been determined that on the afternoon
shift of May 18, 1990 and midnight shift on May 19,
1990 proper trolley overcurrent protection was not
provided for the main haulage between the No. 7 set
and the No. 10 set. Approximately block 332+00 to
block 420+00. A distance of 88 blocks or 8,800 feet.
The No. 8 set was out of service due to a shorted
power cable. In order to continue hauling coal the
ITE breaker at 365 block and the bacon dead block
at 405+00 were jumpered by inserting a knife blade
switch handle across the dead blocks. Voltage drop
tests indicate a maximum short circuit current value
of 1902, 2 amps, 75% setting = 1,427 maximum allowable setting. The No. 7 set borehole breaker was
found to be set at 5,000 amps. The No. 10 set breaker
was found to be set at 4,000 amps. Therefore short
circuit protection was not provided while this
condition existed from about 5:00 p.m. May 18
to 1:30 a.m. May 19, 1990. Coal trips were hauled
during this time. Orders were given by mine management to set the power up so coal could be hauled.
Order No. 2896774 was issued on 5-2-90 for a similar
occurrence. A meeting was held on 5-9-90 with mine
management to discuss the practice of jumpering dead
blocks.
Order to be terminated after all persons who work
or travel the main haulage are instructed as to
the hazards involved when dead blocks are jumpered.
The cited standard provides that "[t]rolley wires and
·trolley feeder wires shall be provided with overcurrent
protection."
Ronald Weaver, Mine Superintendent of the Bowers Portal
at the Humphrey No. 7 Minep does not dispute that he was an
agent of the cited corporate mine operator or that a violation
of the cited standard did in fact occur as alleged in Order
Noo 270847. Indeed? at no point in his responsive pleadings
has Mr. Weaver denied the Secretary's charges that he "knowingly
authorized, ordered, or carried out" the cited violation of the
mine operatoro In the absence of such a denial the Secretary's
allegations may be accepted as true. In any event, the Secretary
at hearing produced ample credible evidence to sustain her burden
of proving that Mr. Weaver "knowingly authorized" and, in fact,
"ordered" the commission of the cited violation.

1648

The Corrunission defined the term 11 knowingly, 11 as used
in the statutory predecessor to Section llO(c), in
Kenny Richardson v. Secretary of Labor, 3 FMSHRC 8 (1981),
aff'd 669 F.2d 632 (6th Cir. 1982), cert denied, 461 U.S. 928
(1983) as follows:
~~
'Knowingly,' as used in the Act, does not have
any meaning of bad faith or evil purpose or
criminal intent. Its meaning is rather that
used in contract law, where it means knowing or
having reason to know. A person has reason to
know when he has such information as would lead
a person exercising reasonable care to acquire
knowledge of the fact in question or to infer
its existence . . . . We believe this interpretation
is consistent with both the statutory language and
the remedial intent of the Coal Act. If a person
in a position to protect employee safety and health
fails to act on the basis of information that gives
him knowledge or reason to know of the existence of a
violative condition, he'·ha.s acted knowingly and in a
manner contrary to the remedial nature of the statute.
3 FMSHRC 16.
More recently, the Corrunission stated that in determining
whether the corporate agent knowingly authorized or ordered the
violation the Secretary need prove only that he knowingly acted,
not that he knowingly violated the law. See Secretary of Labor
v. Warren Steen, 14 FMSHRC 1125 (1992).
At hearing, Michael Kalich, an experienced coal mine
electrical inspector for the Mine Safety and Health Administration, a graduate mining engineer, and a certified electrician,
mine foreman and assistant mine foreman, explained the nature
of the underlying violation. This highly qualified expert
based his testimony upon facts established in the record and
upon tests he conducted. He appeared at the Humphrey No. 7 Mine
on May 29, 1990, as a result of an anonymous complaint that
the trolley wires had been 11 jumpered 11 without short circuit
protection. It appears that on May 18, 1990, the number eight
set power cable had burned through thereby rendering a section
of trolley without powero To return power to the trolley to
allow continued coal haulage a switch was installed and the
Nos" 365 and 405 block breakers were jumpered out thereby tying
in other sets" When this occurred short circuit protection
could not be provided in this section of trolley wire. According
to Kalich, if there was an accident in that area and the trolley
wire was broken, it could constitute a serious fire and electric
shock hazard.

1649

Kalich testified that he reenacted these conditions in
the No. 10 set by placing a jumper in at the 365 and 405 blocks
and performed a voltage drop test. He found only 1700.amps and
since the breaker was set at 5,000 amps the breaker could not
be triggered. He noted that by jumpering-out, the mine operator
could continue to haul coal through the area. The evidence
shows that 20 trips of coal were actually hauled during the
time the breakers were jumpered-out.
Kalich noted that only eight days before this incident,
on May 9, 1990, he conducted a meeting for Humphrey No. 7 mine
officials at which the Respondent, Ronald Weaver, was present.
A withdrawal order issued on May 2 for a jumpering violation
was discussed at this meeting, along with the specific hazards
of jumpering out. Kalich testified that in this regard he
told the mine officials, including Weaver, that the fingers
would have to be removed from the dead blocks throughout the
mine to prevent the illegal practice of jumpering. The primary
purpose of the meeting, according to Kalich, was to remind
mine officials of the dangers,,of the impermissible practice of
jumpering dead blocks and not providing short circuit protection.
Dwight Jeffrey, a maintenance mechanic for Consol since
April 1977, generally performed electrical work on the main
line during relevant times. He has an "electrical card" from
the State of West Virginia and is a member of the United Mine
Workers of America. On May 19, 1990, Jeffrey was the main line
mechanic on the afternoon (4:00 p.m.- 12 midnight) shift. His
foreman at the time was Carroll Tingler. At the beginning of
the shift Tingler told Jeffrey that the power was off the
number eight set. Jeffrey was able to restart the power but
later, about 6:00 or 6:30 p.m., it tripped again. Jeffrey was
then unable to reset the power and observed a cable lying at
the bottom of the borehole. Apparently the cable had burned
through preventing power from reaching the set. Jeffrey testified that he notified management of this problem by way of the
dispatcher. At this time he was underground at the number eight
set calling on the mine phone to the dispatcher outside.
Foreman Tinglerp along with Maintenance Foreman Curtis MayoF
then met underground with Jeffrey. They also talked on a phone
line set up through the borehole at the number eight set to the
surface with Doug Strausser and Ron Weaver. Strausser was in
the management hierarchy superior to Maintenance Foremen Mayo.
According to Jeffrey, at one point Ron Weaver was on the phone
and ordered Jeffrey to "put a blade in at 365 and have Curt Mayo
put one in at the bacon ground." Jeffrey testified that he then
inserted the copper blade and jumpered the points. Jeffrey also
conveyed Weaver's orders to Mayo to "jumper" at the 450 block and
those orders were also carried out. By inserting the blades and
jumpering the points the power was returned and coal could be
hauled.

1650

Respondent, Ronald Weaver, testified in his· own defense.
He is a graduate mining engineer with a masters degree in
business administration. During relevant times he was mine
superintendent in charge of the Bowers Portal of the Humphrey
No. 7 Mine. He recalled the problems regarding borehole
number eight on May 18. He told Doug Strausser, the maintenance superintendent, to meet him at the borehole. According
to Weaver he relied on Strausser to provide advice on the
electrical system and was present with Strausser when he was
talking on the mine phone to the men underground. At around
6:30 p.m., according to Weaver, he explained over the phone
to Jeffrey to set the power up and at the same time told the
dispatcher to reduce the load as necessary. He maintains that
he also told Jeffrey that Strausser found the problem and that
he (Jeffrey) could go ahead and set up the power the way
Strausser told him to do it. According to Weaver he would not
know the setup of the breakers and maintains that he did not
in fact order Jeffrey to close the switch. He maintains that
he did not know what Jeffrey would do and did not know what
the settings were that would be appropriate.
On cross-examination Weaver admitted that the dispatcher
advised him that 20 trips were taken while the problem existed.
Weaver maintains that he relied upon his maintenance people,
Mayo and Strausser, regarding electrical matters. According
to Weaver, however, Jeffrey made the ultimate decision and
Strausser was the one who gave the instructions. He denied
knowledge of the mine electrical system claiming that since he
was not a certified electrician he only followed the advice of
his electricians.
I find the testimony of Michael Kalich and Dwight Jeffrey
to be entirely credible and that, accordingly, the Secretary
has sustained her burden of proving that Weaver knowingly acted
within the meaning of section llO(c). With respect to Jeffrey,
no motive has been shown for him to testify other than truthfully. He was a reluctant witness, did not initiate contacts
with the Mine Safety and Health Administration and appeared at
trial under subpoena. It is highly unlikely, moreover, for a
rank and file employee to accuse the highest official of the
Bowers Portal, the person having the ultimate authority to hire,
fire and discipliner of, in essence, lying. Nor would such a
rank and file employee be expected to lightly accuse anyone in
such a high position of giving the orders alleged, absent
certainty that it was indeed the mine superintendent who directed
him on the phone to perform these acts.
I also have difficulty accepting Weaver's testimony.
According to the undisputed testimony of Inspector Kalich he
warned Humphrey No. 7 Mine officials, including Weaver, only
eight days before the instant violation, of the specific dangers

1651

of jumpering out and of using the knife blades to do so.
Indeed, because of this illegal practice in the past, Kalich
warned mine officials, including Weaver, to have all of the
blades in the mine removed or the mine would be cited. Under
these circumstances, where Weaver was himself told of the
illegality of the specific practice of jumpering out with
the knife blades only a few days before the instant violation,
his claims of ignorance regarding mine electrical systems are
essentially irrelevant. In any event, while Weaver attempted
to deny virtually any knowledge of the mine electrical systems,
it is noted that he has had at least one related college level
course in obtaining his degree in mining engineering and showed,
through detailed testimony, that he indeed does have sufficient
knowledge of the mine electrical system to have given the alleged
orders to Jeffrey in the May 18 phone call and to have known that
those orders could result in violative conditions. (See, e.g.,
Tr. 129 and 132).
Finally, I note the failure of Respondent to have called a
material witness, Doug Strausser, in his defense. Strausser
was present with Respondent while the latter was purportedly
giving the critical orders over the mine telephone to Jeffrey,
and would be expected to corroborate Weaver's testimony if
truthful. It is well-established that an adverse inference may
be drawn against a party toward whom the missing witness would
be favorably disposed or against the party who fails to produce
a material witness who is peculiarly available to that party.
See U.S. v. Ariz-Ibarra, 651 F.2d 2 (1st Cir.) cert denied, 454,
U.S. 895 (1981); U.S. v. Nahoom, 791 F.2d 841 (11th Cir. 1986);
2 Wigmore Evidenc~851 (Chadbourn rev. 1979). According to
Weaver himself Strausser still worked for him at the subject
mine and there is no evidence that he could not have been
available to testify. While the adverse inference to be drawn
from Respondent's failure to have called Strausser is clearly
significantv I find? in any event, that there is ample credible
evidence to sustain the Secretary's case, even without this
evidence.
Under the circumstances the Secretary has sustained her
burden of proving that Respondent Ronald Weaver knowingly
authorized and ordered the cited violation. Considering the
relevant criteria under Section llO(i) of the Act, I find that
the Secretary's proposed penalty of $1,500 is appropriate.

1652

ORDER
Respondent Ronald Weaver is hereby direc
penalty of $1,500 within 30 days of the date

a civil
ision.

'

!:
t/ l,'-\
I

lick l' ,
trativ raw Judge
56-6261
I

Distribution:
Robert A. Cohen, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Suite 400, Arlington, VA 22203
(Certified Mail)
Clark Frame, Esq., Wilson, Frame and Metheney, 151 Walnut Street,
Morgantown, WV 26505 (Certified Mail)
/lh

1653

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 92-743
A.C. No. 46-07522-03544

v.

Mine No. 1

MEADOR ENERGY, INCORPORATED,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Javier I. Romanach, Esq., Office of the
Solicitor, U.S. Department of Labor,
Arlington, Virginia, for the Petitioner;
H. Gerard Kelley, Esq., Shuman, Annand and
Poe, Charleston, West Virginia, for the
Respondent

Before:

Judge Melick

This case is before me upon a petition for assessment
of civil penalty under Section 105(d) of the Federal Mine
Safety and Health Act of 1977 (the Act). At hearings,
Petitioner filed a motion to approve a settlement agreement
and to dismiss the caseo
A reduction in penalty from $2g208
to ~1 0 908 was proposed" I have considered the representations
and documentation submitted in this case 0 including the testimony of MSHA Inspector Douglas Smith 9 and I conclude that the
proffered settlement is appropriate under the criteria
set forth in Section llO(i) of the Act.
WBEREFOREv the motion for approval of ~ettlement is
GRANTEDQ and it is ORDERED that Respondent ' ay a penalty of
$1 9 908 within 30 days of this ~rdero
'

I /1

l

Jl~.J~

·Gary elick
Admirt strat·ve Law Judge

1654

Distribution:
Javier I. Romanach, Esq., Office of the Solicitor,
U.S. Department of Labor, 4015 Wilson Boulevard,
Room 516, Arlington, VA 22203 (Certified Mail)

H. Gerard Kelley, Esq., Shuman, Annand and Poe, Suite 1007,
405 Capitol Street, P.O. Box 3953, Charleston, WV 25339
(Certified Mail)
/lh

1655

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

~.1.) ~p
7f,J ·',) 100?
[,
.J ~;..,

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
BILLY B. TAYLOR
complainant

DISCRIMINATION PROCEEDING
Docket No. LAKE 92-131-D
Mine No. 24

v.
OLD BEN COAL COMPANY,
Respondent
DECISION
Appearances:

Miquel J. Carmona, Esq., Office of the Solicitor,
u. s. Department of Labor, Chicago, Illinois, for
Petitioner;
Gregory s. Keltner, Esq., Old Ben Coal Company,
Fairview Heights, Illinois, for Respondent.

Before:

Judge Barbour
STATEMENT OF THE CASE

This case involves a discrimination complaint filed by the
Secretary of Labor ( 0'Secretaryw') on behalf of Billy B. Taylor
under Section 105(c) (2 of the Federal Mine Safety and Health Act
of 1977, 30 U.s.c. § 815(c) (2) ("Act" or "Mine Act"). The
complaint alleges that Old Ben Coal Co. ("Old Ben") violated
Section 105{c) (1) of the Act when it suspended Taylor from
employment for four days
retaliation for Taylor~s protected
safety complaints. 1 The Secretary seeks by way of restitution a

1

Section lOS(c)(l) of the Act provides as follows:

~No person shall discharge or in any manner discriminate against or
cause to be discharged or cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any miner, representative of
miners or applicant for employment in any coal or other mine subject to this
[Act] because such miner, representative of miners or applicant for
employment, has filed or made a complaint under or related to the [Act],
including a c'omplaint notifying the operator or the operator's agent, or the
representative of the miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine or because such miner,
representative of miners or applicant for employment is the subject of medical
evaluations and potential transfer under a standard published pursuant to
(continued ••• )

1656

finding that Old Ben's suspension of Taylor was th~ result of
unlawful discrimination, back pay plus interest, benefits lost
due to the suspension, and the expunging of all disciplinary
letters located in Taylor's employment records that relate to the
suspension. Finally, the Secretary proposes a civil penalty of
$1,250 for the alleged violation of Section l05(c) (1). Old Ben
~dmits that it suspended Taylor but denies the disciplinary
action was motivated by Taylor's protected activity.
A hearing on the merits of the Secretary's complaint was
held in Evansville, Indiana. Post-hearing briefs were filed by
counsel for both parties.
STIPULATIONS

At the commencement of the hearing counsel for Old Ben read
the following stipulations into the record.
1. The Administrative Law Judge has jurisdiction
over the proceeding.
2.

Mine 24 is an underground bituminous coal

mine.
3. During the calendar year preceding the alleged
violation of Section 105(c) of the Mine Safety and
Health Act, Mine Number 24 had a production of
1,250,636 tons of coal and the controlling entity had a
production of 14,918,109 tons of coal.
4. Payment of a penalty as provided by the Mine
Safety and Health Act, if a violation were found in
this case, would not affect the operator's abilities to
remain in businesso
5. During the twenty-four month period preceding
the alleged violation, Respondent had the following
history of violations: (a) number of violations
assessed, one hundred ninety-five; (b) number of
inspection days two hundred and three; (c) violations
per inspection day point nine-six . . o; number of
previous Section 105(c) violations, zero.
1
( • • • continued)
Section [101) of this [Act] or because such miner, representative of miners or
applicant for employment has instituted or caused to be instituted any
proceedings under or related to this [Act] or has testified or is about to
testify in any such proceeding, or because of the exercise of such miner,
representative of miners or applicant for employment on behalf of himself or
others of any statutory right afforded by this [Act).tt

30 u.s.c. S 815(c)(l).

1657

6. On June 20, 1991, Respondent issued a Notice
of suspension suspending Billy B. Taylor from his
employment without pay on June 18 through June 21,
1991.
7.
On June 21, 1991, Billy B. Taylor fil~d a
discrimination complaint with the Mine Safety and
Health Administration subdistrict in Benton, Illinois.
Tr. 10-11.
COMPLAINANT'S CASE

Billy B. Taylor and Terry Koonce were called to testify. 2
BILLY B. TAYLOR

Taylor testified that he began working for Old Ben in 1975
and since has continued in Old Ben's employ. 3 At all times
pertinent to this case, Taylor stated that he worked at Mine
No. 24 as a longwall prop man. Tr. 56-57. On June 18, 1991,
Taylor was working on the 4:00 p.m~ to 12:00 a.m. shift (the
"afternoon shift"). At the start of the shift, Taylor was sent
to an area of the mine where the work of setting up a longwall
was in progress. Taylor's immediate responsibility was to assist
in assembling a longwall stage loader. However, when it was
discovered that all of the tools necessary for the job were not
on the unit, Taylor was instructed by his immediate supervisor to
drive in the manbus to another unit and there to get the needed
tools.
Sheer operator Dennis Parkhill was told to accompany
Taylor. The unit where the men were instructed to go was one
where a longwall was being disassembled and moved (a "recovery
unit"). Tr. 58.
Upon reaching the mouth of the recovery unit, Taylor and
.i encountered what Taylor described as a 01 massive
blockage 10 of the entry. Tr. 59. According to Taylor, 11 [ T] here
was . . . trucks, scoops and diesel scoops and everything. We
couldn't go any further. We were stuck there." Id. At this
point, Parkhill got out of the manbus and walked the main
travelway. When he returned to the manbus he told Taylor that
the entry was blockedv that up ahead men were trying to transfer

Koonce, the superintendent of Mine No. 24 at the time of the alleged
discrimination, was subpoenaed to testify by the Complainant.
3
Old Ben became a subsidiary of Zeigler Holding co. on July 20, 1990,
when Zeigler purchased all of Old Ben's properties. Tr. 142. The acquisition
resulted in some changes in management personnel at Old Ben's mines, including
the transfer to Mine No. 24 of section foreman Ronald Smart, the foreman
involved in this case. smart previously had worked for Ziegler.

1658

a longwall shield from a dolly onto a scoop and that he and
Taylor could not proceed further. Tr. 60.
Taylor stated that he and Parkhill sat in the manbus
approximately 20 minutes, at the end of which time tpey were
approached by Ronald Smart, the section boss of the recovery
~nit. Taylor asked Parkhill if he had observed any vehicles that
could be used for transportation outby in case of an emergency,
and Parkhill indicated he had not. Taylor then asked Smart, "Hey
Ron, did [sic] you have any kind of transportation outby this
mess[?]" Tr. 61. Taylor testified that Smart did not answer and
that he again asked Smart the same question. Taylor stated that
once again Smart did not respond but rather walked around the
corner of a rib where Taylor could not see him. According to
Taylor, he got out of the manbus and walked to where he could see
Smart, and he asked Smart, this time in a louder voice, "Have you
got any transportation outby?" Id. Smart turned and came toward
Taylor, and Taylor said again, "[H]ave you any transportation
outby?" Id. According to Taylor, Smart pulled out a notebook
and said, "I'm telling you to work, are you refusing to work, if
you are I'm going to stop your timeand send you out of the
mine." Tr. 62. Taylor replied that he was not refusing to work,
that everything was blocked and he could not do anything. Taylor
also stated that he may have again asked about transportation
outby, and that Smart replied in a louder tone for Taylor to get
in the manbus and to leave the area. Tr. 62. 4
Shortly thereafter the travelway was opened and Taylor
testified that he stepped into the manbus and told Smart, "This
is not over . . . We'll settle it on top if I have to get the
Union, Federal, and State involved." Tr. 63, See also Tr. 76. 5
Smart then came toward Taylor and told him to get off the manbus,
that Smart was stopping Taylor 1 s time and was sending Taylor out
of the mineo Ido
Taylor testified that he then asked Parkhill to take him
back to the unit from whence they had come so that Taylor could
retrieve his dinner bucket. Smart told Taylor to stay put, and
Smart sent for the acting mine manager, Joe Ronchetto.
When Ronchetto arrived, Taylor stated that Smart explained
that he had stopped Taylor 1 s time and that Taylor had threatened
4

Taylor believed that he could have asked Smart about outby
transportation up to five times. Tr. 97.
In any event, however many times he
asked, he maintained that Smart never answered his questions.
5

On cross examination Taylor admitted that subsequent to his
conversation with Smart, he never spoke with the union safety committeeman
about the situation, nor to a state mine inspector and that he contacted MSHA
only after he had been handed a notice of suspension. Tr. 86-87.

1659

him. Taylor claimed he responded, "I said, what [?]," and Smart
repeated that Taylor had threatened him. Tr. 65. Ronchetto then
took Taylor out the mine. 6
Taylor maintained that during the June 18 inciqent he never
refused a direct work order from Smart, that his work at that
time involved being in the manbus and that he was right where he
should have been. Tr. 66. Further, Taylor maintained that
during the incident he did not direct abusive language at Smart,
although, at some point during the exchange, he may have placed
his hands in a prayer-like position and said, "Please, please
send me out of the mine." He explained that if he had said it,
to Smart it was "in a situation in the mine where .
. Smart was
very belligerent toward me and trying to make me feel that I
didn't have the right to ask any of the questions, and it was
just my way of saying . . • you don't have to badger me."
Tr. 67.
Taylor claimed that when he inquired of Smart whether there
was transportation outby he did so out of concern for the safety
of himself and his fellow miners. As a former union safety
committeeman he was aware that past practice at the mine was to
have such transportation available when heavy equipment -- such
as longwall shields -- was being moved. The transportation was
on the scene because of the possibility that the transporting
equipment could break down. Tr. 68-69. He explained that outby
transportation was needed because if someone was injured and the
travelway was obstructed by broken down equipment, the injured
person could be placed on the outby transportation and be quickly
removed from the mine. Tr. 84-86.

u On cross-examination, Taylor stated categorically tha~ during the
incident of June 18, he never threatened Smart. Tr. 99"
However, during his
direct testimony, Taylor indicated that he and Smart had a prior run-in.
According to Taylor, on June 17, in his regular working section and while in
the process of setting up a longwall, he had observed Smart "screaming and
hollering" at the section foreman about the way the work was proceeding.
Taylor claimed that he said to his helper, "These people [meaning the former
Zeigler bosses] never saw a longwall .•. until ... a few weeks ago, and now
all of a sudden they are experts on how to set a longwall up." Tr.73. Smart,
who overheard Taylor, responded that he did not have to take Taylor's "abusive
language" and that he would "write up" Taylor for the incident.
Tr. 73-74.
Taylor claimed that Smart continued to holler at the section boss.
Taylor, who was sitting in a scoop, with his back to the where Smart was
standing, energized the scoop. Taylor claimed he did not know that Smart had
moved between the rib and the scoop. The scoop lurched toward the rib and
pinned Smart.
Smart, who was not hurt, told Taylor's section foreman that
Taylor had tried to run over him. Tr.74. Taylor denied he had tried to hit
Smart or that he knew Smart was in a position where he could have been
endangered by the scoop. Taylor stated that he was not reprimanded for the
incident but that he found out later Smart had been reprimanded for the manner
in which he had addressed the foreman.
Id. This was confirmed by Smart.
Tr. 168.

1660

In addition, Taylor stated that prior to and at the
beginning of the afternoon shift on June 18, the underground
telephone system had been working only intermittently. When he
and Parkhill left their section, the phones were not working.
When they arrived in the vicinity of the blockage, they saw a man
repairing a telephone, and he told them he thought the phones now
had been fixed.
Tr. 66. Taylor stated that the unreliability of
the telephone system on June 18 added to his safety concerns and
made it even more important to have transportation outby, since
if someone were hurt, a telephone call to the top for assistance
could not be assured. Tr. 84, 101-102.
Once Taylor was on the surface, he stated that he was told
by the union safety committeeman at the mine to go home and that
the committeeman would see if he could find out "what's going
on." Tr. 78. When Taylor did not hear from the safety
committeeman, Taylor returned to the mine on June 19 and the
committeeman told Taylor that Taylor had to talk to Mine
Superintendent Koonce before Taylor could return to work.
Taylor
stated that this lead to a brief discussion between himself and
Koonce in which Koonce stated'·that there were serious charges
against Taylor (Taylor thought Koonce said "You threatened your
boss." Tr. 79.) and that Koonce would have to further
investigate the charges. Tr. 79.
The following day, according to Taylor, he met with Koonce
and others at the mine. Taylor stated that he did not remember
everything that was said because the meeting went "on and on" but
as best he could recall, Koonce said that Taylor had been charged
with abusive language, threats to Smart and his family and
refusing a direct work order: Tr. 81-82. Koonce also told
Taylor that the charges were "founded." Tr. 81. At the close of
the meeting, Koonce handed Taylor a letter advising Taylor he was
suspended from June 18 to June 2lc 7

7

The letter states in part:

An investigation reveals that on June 18, 1991, while working the
4:00 P.M. to 12 midnight shift you were insubordinate and refused a direct
order to return to your assigned work after having been instructed to do so by
your supervisor on at least 2 occasions.
The investigation also reveals that in violation of Company Rules and
Regulations you used abusive and threatening language toward a supervisor and
his family.
Old Ben can not and will not condone such action, therefore, you are
hereby suspended for a period of four (4) working days without pay (June 18,
19, 20, 21, 1991).
Exh. C-1

1661

DENNIS PARKHILL

Parkhill essentially corroborated Taylor's testimony. He
stated that subsequent to being assigned to assemble a
stageloader for a longwall section, he and Taylor were asked to
take the manbus and to go to the longwall recovery unit to get
some missing tools. Tr. 111. Parkhill testified that he and
Taylor proceed to the mouth of the recovery unit where Parkhill
found miners in the process of taking a shield off the shield
dolly and loading it onto a scoop and where the route they had to
travel was blocked. Therefore, he and Taylor were forced to wait
until the roadway cleared. Tr. 113-114.
Parkhill stated that after he found that the roadway was
blocked, Taylor several times asked Smart if transportation was
available on the outby side, and that Smart ignored the
questions. Parkhill also stated that Smart directed Taylor to
get into the manbus and to leave, which Taylor and Parkhill could
not do because the roadway was blocked, and that ultimately Smart
told Taylor that his time was being stopped and that he was being
sent out of the mine. Tr. 114.
After the roadway opened, Smart directed Parkhill to get the
tools, which Parkhill did. Tr. 123.
TERRY N. KOONCE

Mine Superintendent Koonce stated that he was not present at
the June 18 incident but that he investigated it by discussing
the matter with Taylor and Smart. Koonce said that he did not
interview Parkhill because Parkhill stayed on the manbus and did
not come into the area where the conversation between Taylor and
Smart took place. Tr. 24, 28. According to Koonce, the
conversation between Taylor and Smart concerned whether or not
the telephones were operational and Taylor 0 s concern that the
travelway may have been blocked. Koonce believed that Smart told
Taylor that the travelway was not blocked and to go back to the
manbus and to his work assignment. Koonce stated that this
conversation was repeated several times. Tr. 18.
Koonce maintained that by continuing questioning about the
roadway after having been told it was not blocked, Taylor was
insubordinate. Tr. 19. Koonce also maintained that Taylor told
Smart he would go back to the manbus "whenever he got good and
G~D ready. 01
Tr. 21. Koonce further stated that during the
conversation Taylor held his hands in a praying fashion in front
of Smart 1 s face and said, "[P]lease take me our of the mine,
please take me our of mine." Tr. 19. Koonce termed this
"threatening .or abusive" language and stated that the use of such
language was a violation of Old Ben's work rules.
Id.

1662

Finally, according to Koonce, after Taylor was told by Smart
that his time had been stopped, Taylor made statements to Smart
in which he threatened Smart's family and said he would damage
Smart's personal vehicle. Koonce agreed however that Taylor
denied making these statements. Tr. 26.
_
In Koonce's view, the fact that Taylor got "in the section
foreman's face with his hands in a praying motion during [the]
heated conversation [and said], [']Please take me out of the
mine, please take me out of the mine['], 11 was an action
sufficiently abusive to warrant Taylor's suspension. Tr. 31.
Koonce further explained that Taylor was disciplined for the way
in which he spoke to Smart and for his motions, "I just don't
think that it's right that an employee or an employer has to get
up in someone's face, nose to nose, and act in that kind of
manner.
It's just not professional." Tr. 50. He further stated
that he believed that Taylor had no reason to start the
conversation because Taylor was not even in his own work area at
the time.
Id. Taylor was not discharged because "he hadn't had
that much [prior] discipline." Tr. 36.
Koonce stated that, in general, if there is one way in and
out of an area and the way is blocked, then transportation must
be provided on the outby side, regardless of whether or not
telephones are working. Koonce further acknowledged that at Mine
No. 24, once or twice a month, a rockfall would block a travelway
and that two or three times a week a piece of equipment would
break down and block the travelway. Tr. 51. However, Koonce
maintained that in this particular instance, outby transportation
was not required because the equipment in the travelway was
operational and energized, and it would have taken but 11 a matter
of minutes" to move it out of the way. Tr. 36, 39-40.
With regard to TaylorDs safety concernsu Koonce agreed that
Taylor was questioning whether the type of transportation
required by Section (0) (4) of the Bituminous Wage Agreement
1988 was available, Tr. 43. 8
Finally, regarding the incident of June 17, Koonce stated
that Taylor 1 s scoop could have inadvertently pinned Smart and
that no separate internal investigation was taken by Old Ben in
response to the incident. Tr. 49.

8

Section (0)(4) states in part:

"The Employer shall provide quick and efficient means of transporting
injured or sick Employees from the mine to the surface."

Joint Exh. 1 at 34-35.

1663

RESPONDENT'S CASE
Joe Ronchetto, David Stritzel, Mark Cavinder, and Ronald
Smart were called to testify.
JOE RONCHETTO
Ronchetto stated that on June 18, 1991, he was the Acting
Mine Manager in charge of production at Mine No. 24. He also
stated that at approximately 9:00 p.m., while underground, he
received a call from Smart requesting that he, Ronchetto, come to
the mouth of the recovery area. When he reached the area, Smart
told him that Taylor and Smart had gotten into a dispute and that
Smart had stopped Taylor's time because Taylor had refused two or
three direct orders to return to work. Ronchetto added that
Taylor denied he had refused to return to work. Tr. 138.
Ronchetto also stated that he asked Taylor if any equipment had
broken down, that Taylor said he did not know, and that Ronchetto
responded, "If we don't have anything broken down we're not
required to have a ride outby." Tr. 138-139, see also Tr. 140.
Ronchetto added that if shields were being moved, outby
transportation was not required. Tr. 140.
Ronchetto described Taylor as a good worker who usually
followed orders "very well." Tr. 141.
DAVID STRITZEL
Stritzel, the Director of Health and Safety for Ziegler Coal
Company, stated that he is involved in the majority of direct
contacts between MSHA, the state inspection agency and the
company. He testified that he was not contacted by anyone from
MSHA or the state regarding the issue of whether transportation
is required outby while shields are being loaded.
Tr. 143.
MARK CAVINDER
Cavinder, the manager of three Old Ben mines, including Mine
No. 24, stated that he has the "final say" on whether discipline
will be implemented at the mines.
In that capacity he reviewed
Tayloris case and agreed that a four day suspension was
appropriate.
cavinder stated that Taylor was disciplined because
of the manner in which he approached Smart, specifically for
failing to comply with a direct work order to return to work and
for intimidating-type remarks. Tr. 149-150. He further stated
that although a supervisor typically is required to respond to a
question concerning safety, in this instance he would not secondguess Smart, who, he believed, was trying to defuse a hostile
situation. Tr. 157. He added that to comply with the work order
all Taylor would have had to do was to return to the manbus.
Tr. 160.

1664

Further, he stated that in the usual situation,
transportation is not required outby when longwall shields are
being moved, and that the momentary 5 to 10 minute interruptions
in the use of a travelway when moving shields are not considered
blockages requiring outby transportation. Tr. 151, ~60.
RONALD SMART

Smart first testified about the incident on June 17. Smart
stated that on June 17 he had concerns about how shields were
being unloaded, and he discussed his concerns with Taylor's
foreman.
Smart believed that the process was taking too long.
According to Smart, Taylor, who was there and who was running a
scoop, became belligerent and cursed the company and Smart.
Smart remembers that Taylor insulted him three times before Smart
approached Taylor's scoop and asked Taylor what he had said.
Smart said to Taylor, "What did you say?" and Taylor responded,
"You heard me Goddamnit. 11 Tr. 168. At that point, Taylor
started the scoop and pinned Smart's legs. Smart stated that as
a result he became irate and had words with Smart's foreman over
the foreman's lack of control of his workers. Smart also stated
that he was reprimanded later.for his conduct toward the foreman.
Tr. 168.
Smart also described the loading of the shields on June 18.
Smart stated that two large diesel scoops were transporting the
shields from the old panel, down the travelway, to the point
where the shields were transferred to dollies.
(The dollies were
being pulled by two smaller scoops.) The distance from the old
panel to the transfer point was approximately 1,000 to 1,500
feet. Also, there was a battery powered scoop in the vicinity
that would load the shields onto the dollies.
If the dollies
were not at the transfer point when the diesel scoops arrived,
the scoops would drop the shields off in the roadway and leave.
Tro 1690 The shields are steel and are approximately 5 to 6 feet
wide and 20 feet longo Tro 17lo
At the time of the incident with Taylor, the crew was
loading shields in the travelway. One of the smaller scoops was
loaded and ready to go, but the scoop operator was eating dinner.
One of the diesel power powered scoops arrived, and the crew
commenced to load the second dolly rather than put the shield on
the groundo
Smart told the small scoop operator to pull the
dolly out of the travelwayo Smart stated that at this time the
travelway had been blocked nmaybe fifteen minutes," Tr. 172, but
that if the travelway had to have been cleared this could have
been done in five minutes. Tr. 182. 9 Smart then observed Taylor

9

Smart also stated that at the mouth of the longwall section there was a
crosscut that, in conjunction with an adjacent entry, served as a "runaround"
(continued ... )

1665

coming toward him down the travelway. Tr. 172, 180. According to
smart, when he first saw Taylor, Taylor was out of the manbus.
smart claimed he did not know why Taylor and Parkhill had stopped
the bus. Tr. 206.
Taylor was no closer to 25 feet from Smart when he asked
$mart in a very loud voice, "Do we have a bus or truck outby
where we're loading these shields?" Tr. 180. Smart explained,
"(W]ith what happened the night before and the travelway no
longer blocked I said, ["]Now Bill, go on, I don't want to argue
with you, go on back to your bus, got to work.["] Tr. 181-182.
According to Smart, Taylor responded, "I want to know if there's
a goddamn truck or a bus outby when you're loading shields? 11 ,
and Smart replied, "Bill, I'm telling you, go back to work.
The
travelway is no longer blocked, I want you to go back to the bus
and go on about your job. 11 Tr. 182, See also Tr. 184. 10 Taylor
responded that he would go when he got "a goddamned answer," and
Smart stated that he again told Taylor to go back to the bus and
to work. Id.
It was at this point, according to Smart, that
Taylor clasped his hands about a foot from Smart's face and
stated 11 Please stop my time, l.'11 have your goddamn job." Tr.
183. After this statement, Smart stopped Taylor's time.
Smart testified that Taylor returned to the manbus and asked
Parkhill to take him back to the setup section to get his dinner
bucket.
Smart told Taylor to remain in the area, and he told
Parkhill to leave and get the needed parts. Taylor responded
that since he was no longer on Old Ben's time, Smart could not
tell him what to do. Smart then called Ronchetto. Tr. 185.
After Parkhill left, and before Ronchetto arrived, a scoop
passed through the travelway, Smart stated he said to Taylor, "Is
that scoop broken down, isn't it going in the travelway, would
you consider [the travelway] blocked[?]" . . . "Couldn't [the
scoop]
out of the way if something come up on it(?]"
88-189. Taylor replied, "Yeah, I guess," and Smart asked,
do you think I have to have a scoop or transportation outby
when I'm loading shields[?] 19 Smart testified that Taylor
responded that "It could mean his goddamn life or something. 11
Tr. 289.

9
{. • • • continued)
in t.he area where the shields were being loaded, and that the runaround
allowed the loading area to be by-passed if the main travelway was blocked.
See Tr. 177-178.

10
Smart stated that he did not respond to Taylor's inquire about outby
transportation because Taylor would not accept his answer that there was no
transportation outby. Taylor, in Smart's opinion, was putting on a show for
Parkhill and was looking for trouble. Tr. 200.

1666

Smart stated that at this point he decided he could not
reason with Taylor, and he walked away from Taylor. Taylor
followed him and Smart began taking notes about what was said, as
Taylor orally confronted Smart saying, "Go ahead and write, you
dumb son-of-a-bitch, I can say what I want, I'm no longer on your
time and I ought to just knock your ass off right now." Tr. 189.
Smart testified that because he wished to "defuse the situation,"
he tried to walk away, but Taylor followed and said, "Smart,
you're in this mine like the rest of us, and things can happen
down here to you . . • or • . . at home to your family."
Tr. 190.
smart testified that at this point Parkhill returned, and
Taylor told Smart he was going to ride with Parkhill and retrieve
his dinner bucket. Taylor got into the manbus.
Smart replied
that Taylor was to stay. Taylor again said, "You can't tell me
what to do, goddamnit, I'm no longer on your time." Tr. 191.
Smart told Taylor that he would "ask about that when Joe
[Ronchetto] gets here." Id. When Ronchetto arrived, Smart
explained to him that Taylor had threatened Smart and his family,
had cursed Smart and that Smart had, stopped Taylor's time and
wanted Taylor removed from the mine. Tr. 192.
APPLICABLE CASE LAW

In order to establish a prima facie case of discrimination
under Section 105(c) of the Act, a complaining miner bears the
burden of production and proof to establish, (1) that he engaged
in protected activity, and (2) that the adverse action complained
of was motivated in any part by that activity.
Secretary on
behalf of Pasula v. Consolidation Coal Company, 2 FMSHRC 2768
(1980), rev'd on other grounds sub nom., Consolidation Coal
Company Vo Marshall, 663 F.2d 1211 (3d Cir. 1981); Secretary on
behalf of Robinette Vo United Castle Coal Company, 3 FMSHRC 803
(1981); Secretary on behalf of Jenkins v. Hecla-Day Mines
Corporation, 6 FMSHRC 1842 (1984); Secretary on behalf of Chacon
v. Phelps Dodge Corp., 709 F.2d 86 (D.C. Cir. 1982). The
operator may rebut the prima facie case by showing either that no
protected activity occurred or that the adverse action was in no
way motivated by the protected activity.
If an operator cannot
rebut the prima facie case in this manner, it may nevertheless
affirmatively defend by proving that it was also motivated by the
miners~ unprotected activity alone.
The operator bears the
burden of proof with regard to the affirmative defense. Haro v.
Magma Copper Company, 4 FMSHRC 1935 (1982). The ultimate burden
of persuasion does not shift from the Complainant. Robinette,
supra, See also Boich v. FMSHRC, 719 F.2d 194 (6th Cir. 1982);
Donovan v. Stafford Construction Company, 732 F.2d 954 (D.C.

1667

cir. 1984) (specifically approving the Commission's PasulaRobinette test).
See also NLRB v. Transportation Management
corporation, 462 U.S. 393, 397-413 (1983}, (where the Court
approved the NLRB's virtually identical analysis for
discrimination cases arising under the National LaboT Relations
Act).
Under this legal framework Taylor's asserted protected
activity must be analyzed in the context of the ongoing
circumstances in the mine as they appeared to Taylor at the time,
provided always that his perception of those circumstances was
reasonable.
PROTECTED ACTIVITY

Taylor's safety complaint allegedly arose out of his belief
that the travelway was blocked and thus that outby transportation
was required to facilitate the removal from the mine of any miner
who might have been injured.
I fully credit Taylor's testimony
that he and Parkhill stopped the manbus at the mouth of the
recovery unit because of a reasonable belief that the entry was
blocked. Taylor's testimony is corroborated by Parkhill's
uncontested statement that Parkhill got out of the manbus,
surveyed the situation, and returned to report to Taylor that the
entry was blocked. Although Smart testified that he first saw
Taylor approaching him, his statement is not necessarily
inconsistent with Taylor and Parkhill's testimony that Parkhill
left the manbus first to reconnoiter the entry.
Smart himself
testified that prior to seeing Taylor, the travelway had been
blocked, possibly for 15 minutes, and although Smart also
testified that he did not know why Parkhill and Taylor had
stopped the manbus, Taylor's testimony that he believed he and
Parkhill could not proceed further is credible in light of the
work that was taking place in the entry.
Furtherr not knowing the length of time the blockage had
existed and would continue to exist, I conclude that Taylor's
concern about the presence of outby transportation was
reasonable. As a general rule, a miner's safety inquiry, like a
miner 1 s work refusal, must adequately apprise the operator of the
nature of the feared hazard and must be reasonable under the
circumstances of the case.
It must also be made in good faith.
See e.g., Secretary on behalf of Pratt v. River Hurricane coal
Company, Inc., 5 FMSHRC 1529, 1533-34 (September, 1983).
Taylor's inquiry regarding outby transportation was direct
and understandable, as witnessed by the fact that at no time did
Smart maintain that he was confused about what Taylor was asking
or uncertain as to what Taylor meant.
Further, and as noted
above, the fact that Taylor reasonably believed the entry was
blocked leads me to credit Taylor's testimony that he was
concerned that if a miner was injured, transportation would not

1668

be available to quickly remove an injured miner from the mine.
Taylor's history as a former mine safety committeeman and his
unrefuted testimony regarding the unreliability of the mine's
underground telephones on June 18, in my view, makes it logical
that Taylor would have been concerned about assuring as swift an
exit from the mine as possible for an injured miner.' Thus, I
conclude that Taylor, in good faith, inquired of Smart regarding
the presence of outby transportation, and that when he did so, he
engaged in protected activity. 11
ADVERSE ACTION AND MOTIVATION

Taylor was suspended for four days and was so advised
formally by letter on June 20, 1991. Koonce and Smart maintained
that Taylor was suspended both for refusing a direct order to
return to work and for abusing and threatening Smart. Tr. 23,
25, 28, 30, 32, 35, 49-50, 182-183, 192. These reasons were also
given in the formal Notice of suspension.
Exh. c-1. The
testimony of Taylor and Smart is in agreement that this adverse
action, although confirmed on June 20, was instituted on June 18,
when Smart stopped Taylor's time.
At issue is whether the suspension was motivated in any part
by Taylor's protected behavior? To answer the question it is
necessary to view in total the events surrounding the incident of
June 18. On that date neither Taylor nor Smart met as strangers.
They had come to know one another on June 17. I credit Koonce's
opinion that Taylor was concerned about the Zeigler buy-out of
Old Ben and about Smart's knowledge of mining operations at Mine
No. 24. Tr. 19-20. I also believe it true that Taylor's low
regard for the Ziegler management personnel lead directly to his
comments on June 17 regarding Smart's direction of the longwall
set up and to the subsequent oral exchange between the two of
them. Whether Taylor purposefully pinned Smart between the rib
and the scoop 1 or whether it was inadvertent -- Smart admitted he
had put himself
a bad position -- it seems certain that Taylor
and Smart regarded one another with some degree of hostility when
they next met on June 18.
Thus 1 it may well be that on June 18v when Taylor inquired
about outby transportation, in addition to being concerned about
his safety and that of his fellow miners, he was also trying to
aggravate Smart. However, and this is the essential point, even

11

Counsel for the secretary argues that Taylor engaged in additional
protected activity when he told Smart that the discussion regarding outby
transportation was not over and that it would be settled "on top" even if he
had to involve the union, the state inspectors and MSHA.
Because the record
lacks even a hint that Taylor's suspension was motivated in any part by his
statement, its protected nature need not be assayed.

1669

if Taylor had an ulterior motive, he also had a good faith,
reasonable belief that the situation in which he found himself
presented a possible danger to his and to others' safety. Thus,
his questions regarding outby transportation were, under the
circumstances in which he found himself, perfectly proper, and it
was Smart•s duty to meaningfully respond to the specific concerns
~xpressed by Taylor.
Communication of safety hazards and responses thereto are a
means by which the Mine Act's purposes are attained, and once a
reasonable, good faith concern is expressed by a miner, an
operator, usually acting through its on-the-scene management
personnel, has an obligation to address the perceived danger.
Boswell v. National Cement Co., 14 FMSHRC 253, 258 (February
1992); Secretary on behalf of Pratt v. River Hurricane Coal
Company, Inc., 5 FMSHRC 1529, 1534 (September 1983); Secretary of
Labor v. Metric Constructors, Inc., 6 FMSHRC 226, 230 (February
1984), aff'd sub nom. Brock v. Metric Constructors, Inc.,
766 F.2d 469 (11th Cir. 1985). Moreover, the operator must
address the miner's concern in such a way that the miner's fears
reasonably should be quelled._ Gilbert v. FMSHRC, 866 F.2d 1433,
1441 (D.C. Cir. 1989). If the operator does not address the
perceived danger and disciplines the miner, "it does so at its
own legal risk." Metric constructors, 6 FMSHRC at 230.
Smart did not meet his obligation to meaningfully respond to
Taylor's inquiry. Both Taylor and Parkhill creditably testified
that Smart did not respond to Taylor's questions regarding outby
transportation. Even under Smart•s version of the exchange -that he ordered Taylor back to work and told Taylor that the
travelway was no longer blocked -- Smart's response was patently
inadequate. A statement that, "The travelway is no longer
blocked." (Tr. 182) or that, "The road's clear now."
(Tr. 183),
cannot be equated to the kind of communicative response
envisioned under the Act. Moreover, Smart 0 s statements appear to
have been made after the travelway was opened and after the
factual basis for Taylor 0 s concern had ceased to exist.
While it is conceivable that there are circumstances that
could mitigate an operator 1 s duty to meaningfully respond;
for exampler instances in which adverse mine conditions preclude
an immediate safety-related discussion or in which an operator
may reasonably fear his response will trigger a overtly adverse
reaction on the part of his questioner, the obligation to respond
to reasonableu good faith safety concerns is -- at least in my
view -- so important to the goals and purposes of the Mine Act
that I can envision recognizing its mitigation only in the most
extraordinary of circumstances -- circumstances that do not exist
here.
I conclude that Taylor has established that he was
suspended because he engaged in protected activity.

1670

AFFIRMATIVE DEFENSE

Old Ben argues that even if Taylor's inquiry about the
availability of outby transportation constituted protected
activity he was not disciplined for asking questions but for
refusing an order to return to work, insubordination and using
threatening language and that Old Ben established an affirmative
defense by proving that it was motivated entirely by this
unprotected conduct.
I do not agree.
As I have found, Smart's response to Taylor's inquiries was
insufficient under the Act. Moreover, it colored all that
followed, for subsequent to Smart's failure to meaningfully
respond, the situation deteriorated. Koonce maintained that
Taylor told Smart he would go to the manbus "whenever he felt
good and G-D ready". Tr. 21, See also Tr. 28.
Smart's version
is that Taylor said he would go back to the manbus when he got "a
goddamn answer." Tr. 183. Taylor asserted that he did not
refuse a direct order to return to work because his work
assignment required him to proceed inby on the manbus, and the
entry being blocked, he coulctnot do so.
Smart's testimony in this regard is more detailed than
Taylor's and is, in my opinion, more believable. 12 Thus, I find
that Taylor did, in fact, refuse to return to the manbus until he
got na Goddamn answer" and even after being told that the entry
had been cleared.
I also credit Smart's testimony that Taylor
held his hands up in Smart's face in a prayer-like fashion and
asked, in effect, that he be suspended from work.
I further find
that after Parkhill left, the conversation became more heated,
with Taylor telling smart the lack of transportation outby could
"mean his [meaning Taylor's] goddamn life" and that Smart "had
f
ked with the wrong person," and Taylor ought to "knock
(Smart' s] ass off. 61 Tr. 189. 13 I do not 1 however 1 credit
Smart 9 s testimony that Taylor told him, "You're in this mine like
the rest of us, and things can happen down here to you .
or
can happen at home to your family. 01 Tr,, 190. Taylor denied
making such threats and Smart's version was not corroborated by
Ronchetto, the first person from management with whom Smart spoke
after the 11 threats. 11 In recounting his conversation with Smart,
Ronchetto could recall being told only that Smart had stopped

12
For example, Taylor, who had no trouble recalling the events
immediately surrounding his safety complaint, could not recall clasping his
hands in a prayer-like manner and as much as daring Smart to send him out of
the mine. At most, Taylor would acknowledge the "possibility" that he might
have done it. Tr. 67, See also Tr. 96.

13 Although the language is rough, I do not find it unusual. To
understate the matter considerably, mining is not an ice cream social, and
blunt speech, laced with Anglo Saxon epithets, frequently is the norm.

1671

Taylor's time because the two had gotten into a dispute and
Taylor had refused smart's orders to return to work. Tr. 138.
It is reasonable to assume that had the acting mine manager been
told that Taylor had in this manner threatened his foreman and
the foreman's family, Ronchetto would have remember~d it and have
recounted it. Further, while it is true that Koonce stated Smart
:told him Taylor threatened Smart and his family, the "abusive and
threatening language" (Exh. C-1) for which Taylor was disciplined
was, according to Koonce, in the nature of Taylor holding his
hands up to Smart in a praying fashion and pleaded with Smart to
stop his time and send him out of the mine. Koonce also stated
that the objectionable nature of the language lay not so much in
what Smart said but in "the way in which it was said and the
motions." Tr. 50.w
The following colloquy between counsel for the Secretary and
Koonce reveals Koonce's thoughts:
Q.

So what was the reason for the suspension?

A.
The reason for the suspension: Refusing a direct
work order and using threatening and abusive language.
Q.

How do you know there was abusive language?

A.
Mr. Taylor admitted to doing exactly what he was
accused of.
Q.
What is it exactly Mr. Taylor told you that he
said to Mr. Smart?

A.
During the conversation he admitted the
conversation was a heated conversation. He admitted to
getting into Mr. Smart's face, with his hands in a
praying motion, saying, ["]Please send me out, blease
send me out. [ uv]
Q.

Is this the only thing he said to Mr. Smart?

A.
There were some other things that, that was said
that Billy didn't admit to. Mr. Smart advised me that
Mr. Taylor had threatened his kids, to do damage to his
personal vehicle, and -- but Mr. Taylor didn't admit to
that.
Tr. 25-26 0 See also Tr. 19.

14

Had Old .Ben• s management personnel really believed Taylor credibly
threatened harm to Smart and to his family, it is hard for me to believe
Taylor's discipline would have been restricted to a limited suspension.

1672

Thus, while I credit Smart's testimony that Taylor refused
an order to return to the manbus and spoke to Smart in a heated
and at times profane manner, I view Taylor's refusal and his
comments as a direct result of Smart's failure to address in a
meaningful way the danger Taylor perceived. As sue~, they could
not form a valid basis for Taylor's suspension, and I conclude
that in disciplining Taylor, Old Ben acted "at its own legal
risk." Metric Constructors, 6 FMSHRC at 230.
Nor does Taylor's oral response to Smart's failure to
meaningfully respond strip protection from Taylors' safety
inquiry. Taylor's "praying" to be suspended and his telling
Smart that he (Taylor) should "knock (Smart's] ass off," were
entwined with and the result of his protected activity. Just as
in the collective bargaining context, where the courts have been
reluctant to find language to be so opprobrious as to carry the
speaker "beyond the pale" of statutory protection, I do not
believe that the interest of the Act in promoting safety-related
dialogue between miner and management is served by the external
imposition of a rigid standard of proper and civilized behavior.
See Lee Crown Central Petroleum Corp.· v. NLRB, 430 F.2d 724, 729730 (5th cir. 1970). Threatening harm to smart and his family
might well be another matter, but, as noted, I do not credit
smart's testimony in this regard.
CONCLUSION

ACCORDINGLY, I conclude and find that Taylor engaged in
activity protected under the Act when he inquired of smart
whether there was transportation outby and that Old Ben suspended
Taylor for this activity. I further conclude and find that
Taylor's subsequent refusal to return to the manbus and his
"abusive and threatening language" toward Smart does not provide
Old Ben with a valid basis for adverse action nor remove from
Taylor the protection of the Act. Therefore, I hold that in
suspending Taylor, Old Ben violated Section 105(c) (1) of the Act.
ORDER

1. Old Ben is ORDERED to pay Taylor within thirty (30) days
of the date of this Decision all back wages and benefits from
June 18 1 1991 through June 21 1 1991, with interest thereon in
accordance with the Commission's Decision in Local Union 2274,
UMWA v. Clinchfield Coal Co., 10 FMSHRC 1493 (October 1988)
calculated proximate to the time payment is actually made.
2.
Old Ben is ORDERED to expunge from Taylor's personnel
records all reference to the incident of June 18, 1991, and
Taylor's subsequent suspension.

1673

3.
Old Ben is ORDERED to pay to the Secretary within
thirt'5 (30) days of the date of this Decision a civil penalty of
$500. 5

c.i)(A/; a f ~6~
David F. Barbour
Administrative Law Judge
Distribution:
Miquel J. Carmona, Esq., Office of the Solicitor, U.S. Department
of Labor, 230 South Dearborn Street, Chicago, IL 60604
(Certified Mail)
Gregory J. Keltner, Esq., Old Ben Coal Company,
Fairview Heights, IL 62208 (Certified Mail}

50

Jerome Lane,

/epy

15
The Secretary proposed a civil penalty of $1250 for the violation of
Section lOS(c) of the Act. I find the proposal excessive. I note
particularly that Old Ben had no prior violations of Section lOS(c) in the 24
months prior to this violation. I further conclude that Smart, although
negligent in failing to respond to Taylor's inquiry, did not deliberately act
in derogation of Taylor's Section lOS(c) rights.

1674

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 8 1992
IN RE:

Master Docket No. 91-1

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS
ORDER

On August 24, 1992, the Secretary of Labor filed a motion
for reconsideration and clarification of my order issued August
13, 1992. She also seeks an extension of time for completion of
expert discovery. On August 22, 1992, Contestant KTK Mining and
Construction, Inc., filed a response to_ the Secretary's motion.
On September 3, 1992, Contestants represented by Jackson & Kelly,
Crowell & Moring, Buchanan Ingersoll, and Smith, Heenan & Althen,
filed a response to the motion.
I.

MOTION FOR RECONSIDERATION

The motion for reconsideration asks that I reconsider and
reverse the conclusion in my order that an accidental,
unintentional altering the weight of a filter cassette while the
cassette is in the custody of the mine operator is not a
violation of 30 C.F.R. 70.209(b), 71.209(b), or 90.209(b}. The
Secretary asserts that the plain wording of the standard supports
her position that she need not prove intent in order to establish
a violation, and that in any event her interpretation of the
standard is entitled to deference. She further argues that
requiring the Secretary to prove intent is contrary to the strict
liability provisions of the Mine Act. She suggests that "while
the terms 'open' and 'tamper' [in the standard] arguably may seem
to suggest an intentional act, the term alter, within its
context u does not. eu
A.

Plain Wording

The mandatory standard in Section 209(b) prohibits ("shall
not") the mine operator from doing something, namely opening or
tampering with the seal of a cassette, or altering its weight:
an action rather than a condition is proscribed. The contested
citations allege that the mine operator did something to the
filter cassette, rather than that something happened to it.
Unlike other uses of the negative terminology "shall not" in
other mine safety and health standards which typically proscribe
conditions, Section 209(b) proscribes action by the operator.
The fact that the standard prohibits opening or tampering with
the seal of a filter cassette as well as altering its weight does
1675

not in any way show that by the use of the word "alter", "the
Secretary meant something other than an intentional act." The
Secretary's position stated in her motion "that a violation of
Sections 70.209(b), 71.209(b) and 90.209(b) occurs whenever there
is a change, or alteration, of the weight of the dust filter" is
plainly not supported or supportable by the words of the
standard. On reconsideration, I repeat my holding that as a
matter of law the accidental, unintentional altering (changing,
reducing) the weight of a filter cassette while the cassette is
in the custody of the mine operator is not a violation of 30
C.F.R. 70.209(b), 71.209(b), or 90.209(b).
B.

Deference

A reviewing court is obliged to defer to the reasonable
interpretations of the Secretary of Labor when they conflict with
the reasonable interpretations of the Occupational Safety and
Health Review Commission (and therefore the Commission must defer
to the Secretary). Martin v. OSHRC,
U.S.
I
113 L.Ed.
2d 117 (1991). Whether the same rule applies to the Mine Safety
Review Commission is not cleal:'. Compare Secretary of Labor v.
Cannelton Industries, Inc., 867 F.2d 1432, 1433 (D.C. Cir. 1989)
(the Secretary's interpretation of ambiguous provision of the
Mine Act is entitled to deference) with Drummond Company, Inc.,
14 FMSHRC 661, 675 (1992) (the Commission may review questions of
law and policy in cases brought by the Secretary) .
In any event, the language of Section 209(b) is not
ambiguous, but explicit and precise. It tells the mine operator:
thou shalt not alter the weight of a filter cassette. In my
judgement it is not reasonable to interpret this prohibition to
include an accidental change of the filter cassette weight.
Therefore, insofar as this is the Secretary's interpretation of
the standard, it is not reasonable and therefore not entitled to
deference.
C.

strict Liability

There is no dispute that the Mine Act provides strict
liability for violations of mandatory standards.
If an operator
is shown to have violated a standard, the operator is liable.
Most of the Mine Act mandatory standards prescribe certain
conduct. Part 70, for example, enjoins the operator to maintain
respirable dust levels, to take certain dust samples with
approved sampling devices maintained and calibrated by a
certified person, to transmit the samples to MSHA, to make
approved respiratory equipment available, to control dust from
drilling rock, etc.
If the operator fails to do any of these
things, he is in violation of the standard, and his intent is
irrelevant. Section 209(b) is different:
it prohibits what only
can be interpreted as deliberate acts, and no violation can be
established if a deliberate act is not shown. Unless a violation

1676

is established, any discussion of strict liability for a
violation begs the question. One cannot prove that a violation
occurred by arguing that violations result in strict liability.
II.

MOTION FOR CLARIFICATION

It has been the Secretary's position that a cited AWC can
only have resulted from a deliberate act by which the weight of
the filter cassette was altered.
The purpose of the common
issues trial is to receive evidence concerning this allegation
that I may determine whether or not the AWCs on the cited filters
can only have resulted from such deliberate acts.
There is
nothing in my order of August 13, 1992, which would require or
even permit the Secretary to prove the state of mind of a
particular mine operator. The intent of a particular mine
operator or group of operators is not an issue in the common
issues trial and the Secretary "need not identify the specific
individuals who altered the weight, when such alteration
occurred ... or the manner in which the weight alteration was
accomplished."
(Secretary's motion, p. 13). These are matters
for case-specific trials.
The issue is whether an AWC on a cited filter cassette
establishes that the operator intentionally altered the weight of
the filter.
The ultimate paragraph of my August 13 order
indicated some of the kinds of evidence that might be relevant to
the resolution of that issue. Other evidence may include the
criteria the Secretary followed to determine which AWC filters
should be cited.
III.

MOTION .FOR EXTENSION OF TIME

The Secretary seeks an extension of time for the completion
of expert witness discovery from October 2 to October 30, 1992.
The Secretary states that she will be unable to provide
supplemental or additional expert reports before September 25,
1992 1 and that the extension should not delay the trial date.
Contestants oppose the request for extension of time on the
ground that the Secretary's need for additional time resulted
from her failure to direct her expert witness in a timely fashion
to conduct additional testing.
They state that to extend expert
witness depositions to October 30 will interfere with other
prehearing requirements, e.g., exchanges of witness and exhibit
lists by October 30 and offering stipulations and trial procedure
agreements by November 13. Contestants further state that the
Secretary designated a new expert witness on September 2, which
00
raises additional issues which the Contestants ... intend to
address in a separate motion to be filed on or about September
9.~
Contestants request that I withhold ruling on the
Secretary's request for an extension until that time.

1677

I have considered the motion and the response. I accept the
secretary's representation that an October 2 date will create
problems for her to complete her expert witness preparation. I
agree with contestants that an extension to October 30 will
compress the prehearing requirements and may result in attempts
to postpone the trial date. I intend to hold to the December 1
date for the commencement of the trial.
Delaying a ruling on the Secretary's motion until
Contestants file a motion concerning the addition of a new expert
witness will further complicate and delay the completion of
discovery. Therefore, without indicating how I may rule on that
matter when and if a motion is filed, I hereby extend the time
for completion of expert witness discovery to October 16, 1992.

JbMUs A/J.v~eL

J"-~~~~s A. Broderick

Administrative Law Judge

Distribution:
Douglas N. White, Esq., Office of the Solicitor, u. s. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
Laura E. Beverage, Esq., Jackson and Kelly, P. O. Box 553,
Charleston, WV 25322 (Certified Mail)
Timothy M. Biddle, Esq., Crowell and Moring, 1001 Pennsylvania
Avenue, N.W., Washington, D.C. 20004 (Certified Mail)
William Io Althen, Esq.ff Smith 1 Heenan and Althen, 1110 Vermont
Avenue N. W., Washingtonv D.C. 20005 (Certified Mail)
1

R. Henry Moore, Esq., Buchanan Ingersoll, 600 Grant Street, 58th
Floor 1 Pittsburgh, PA 15219 (Certified Mail)
All Others by Regular Mail
/fas

1678

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP 16 1992
IN RE:

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

Master Docket No. 91-1

ORDER GRANTING IN PART AND DENYING IN PART
MOTION TO COMPEL DISCOVERY

On August 19, 1992, in compliance with the Commission remand
of June 29, 1992, I ordered the Secretary to submit for my in
camera inspection documents 17, 119, 142, 160, the December notes
of document 407, 476, and 481. The documents were submitted by
the Secretary on September 11, 1992. For the reasons which
follow, I grant in part and deny in part the Contestants• motion
for disclosure.
Document 17 is a memorandum to the file from an Assistant

u. s. Attorney dated February 21, 1990, regarding a telephone

conversation he had with an attorney for a coal mine operator.
The Secretary claims the protection of the work produce doctrine.
Clearly the document was prepared by an attorney in anticipation
of possible future litigation. It comes within the work product
rule. Since it records a conversation with an attorney for a
Contestant 1 it can hardly be argued that Contestants have a
substantial need for it and are unable to obtain its substantial
equivalent by other means. I will deny its disclosure.
Document 119 is an MSHA internal memorandum dated February
4, 199lp concerning the coal dust sampling investigation. I have
previously upheld the Secretary 1 s assertion of the deliberative
process privilege. Nothing in the document indicates that it is
necessary for Contestants' defense. I will deny disclosure.
Document 142 is a memorandum to the Associate Solicitor and
the MSHA Coal Mine Safety and Health Administrator from the
Counsel for Trial Litigation and the Chief, Office of Technical
Compliance and Investigation dated August 28, 1989. I previously
upheld the Secretary's assertion that the document is protected
by the work product doctrine. The memorandum concerns in large
part the criminal investigation. It proposes alternative
strategies for future investigations and legal action. It
includes mental impressions, conclusions, and opinions of the
Secretary's attorneys. I will deny disclosure.

1679

Document 160 is an undated memorandum from Assistant
Secretary Tattersall to the Secretary concerning the AWC
investigation. I upheld the Secretary's assertion of the
deliberative process privilege. The document refers to the
criminal investigation, and contains proposals for civil
enforcement. There is nothing in the document which indicates
that it is necessary for the Contestants' defense.
I will deny
disclosure.
Document 407 (notes for the last week in November 1990 only.
My order of August 19 refers to them as December notes) contains
calendar entries of Robert Thaxton, a portion of which were
excised. The excised notes include the record of a discussion
with other MSHA officials concerning potential citations and what
further information may be needed.
I conclude that the excised
portion of the notes is protected by the deliberative process
privilege. There is no indication that the notes are necessary
for Contestants' defense.
I will deny disclosure.
Document 476 includes the excised notes of Robert E. Nesbit
dated October 30, 1989, November 7, 1989, November 30, 1989,
January 11, 1990, and February 1, 1990. The notes of October 30 1
1989 (called pages 5 and 6 by the Solicitor), are contained in
two pages and record a meeting between Edward Clair of the
Solicitor's Office and eight MSHA officials including Nesbit.
Page 5 (called Section 1 by the Solicitor) records Edward Clair's
report of a meeting with Department of Justice officials and
contains directions for future proceedings. I conclude this page
is protected by the attorney-client privilege. Page 6 (Section
2) records what MSHA officials proposed to do regarding future
investigations.
I conclude that it is protected by the
investigative privilege. The notes of November 7, 1989 (page 4),
contain suggested investigative steps and procedures. It is
protected by the investigative privilege. The notes of November
30p 1989 (page 3}, contain names of potential targets of the
investigation. It is protected by the investigative privilege.
The notes of January 11, 1990 (page 2), contain directions for
further investigation. It is protected by the investigative
privilege. Nothing in the documents indicates that the excisions
are necessary for Contestantsn defense"
I will deny disclosure.
Document 481 comprises the excised notes of Glenn Tinney
introduced at Tinney~s deposition" They are contained in ten
pages including the cover sheet entitled "AWC - Glenn Tinney
Notes.~
Seventeen excisions were made by reason of claims of
privilege and are described and numbered in the letter of
November 26, 1991, from Carl Charneski to Henry Chajet. Excision
1 is part of a note dated January 30, 1990. It refers to a plan
for investigation of inspector samples following a meeting with
MSHA and OIG officials. The Secretary asserts the attorneyclient and investigative privileges. I conclude that the
excision is protected by the investigative privilege but not by

1680

the attorney-client privilege. Excision 2 records., a telephone
call from Thaxton concerning a communication from the U.S.
Attorney. The Secretary asserts the attorney-client privilege.
I conclude that the excision is protected by the attorney-client
privilege. It is a sharing by client representatives (MSHA is
the client) of the advice of their attorney. Excision 3 records
what a Secretary's attorney did. It does not include any
proposals, conclusions, mental 'impressions, or legal theories.
The Secretary asserts the deliberative process and work produce
privileges. Neither privilege properly fits the excised
sentence. I deny the claim of privilege and will order the
excised portion of the document disclosed. Excision 4 concerns a
request from the Inspector General about inspector samples, and
direction from Tinney's superior. It is protected by the
investigative and deliberative process privileges. Excision 5
records a discussion among MSHA officials about the processing of
AWC samples. It is protected by the deliberative process
privilege. Excision 6 contains the names and social security
numbers of MSHA inspectors being investigated. It is protected
by the investigative privilege. Excision 7 records the advice of
the Secretary's attorneys to,Tinney.concerning the investigation.
It is protected by the attorney-client and work product
privileges. Excision 8 concerns directions from the Solicitor's
Off ice and Ed Hugler concerning the AWC investigation. It is
protected by the attorney-client and work product privileges.
Excision 9 records advice from the Solicitor's Office to Tinney.
It is protected by the attorney-client privilege. Excision 10
contains further advice from the Solicitor's Office to Tinney.
It is protected by the attorney-client privilege. Excision 11
records a communication from Tinney to an OIG official concerning
inspector samples. It is pr_otected by the investigative
privilege. Excision 12 records a discussion between Tinney and
an attorney from the Solicitor's Office concerning the
investigationo It
protected by the attorney-client privilege.
Excision 13 records a discussion between Tinney and Dr. Myers of
West Virginia University concerning Dr. Myers 1 report. It is
protected by the deliberative process and work product
privileges. However, for the same reasons that I directed the
production of documents 376, 365, 3, and 366 in my order of
August 19 1992u I will direct the disclosure of the material in
excision 13. It contains comments on the draft report of Dr.
Myers. Excision 14 records advice from the Secretary 1 s attorney
and an Assistant U.S. Attorney. It is protected by the attorneyclient privilege. Excision 15 records a discussion among MSHA
officials concerning the processing of AWC samples. The excision
is protected by the deliberative process privilege. Excision 16
records advice from the Secretary's attorneys and discussion of
future action. It is protected by the attorney-client privilege.
Excision 17 contains a description of options for further AWC
activity. It is protected by the deliberative process privilege.
I have rejected the claim of privilege for excision 3, and
conclude that the information in excision 13 is necessary for

1681

Contestants• defense. With respect to all the other excisions in
document 481, disclosure will be denied.
ORDER

Accordingly, IT IS ORDERED that Contestants• motion for
production of documents is GRANTED with respect to excision 3 and
excision 13 in document 481. ~he motion is DENIED with respect
to the remainder of document 481 and with respect to documents
17, 119, 142, 160, 407 and 476.

1~ ~~det~'el-

/"~~~;~~A. Broderick

Administrative Law Judge

Distribution:
Douglas N. White, Esq., Office of the Solicitor, u. s. Department
of Labor, 4015 Wilson Bouleva,rd; Arlington, VA 22203 (Certified
Mail)
Laura E. Beverage, Esq., Jackson and Kelly, P.
Charleston, WV 25322 (Certified Mail)
/fcca

1682

o. Box 553,

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

SEP 181992
IN RE:

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

)
)
}

Master Docket No. 91-1

ORDER DENYING MOTION TO COMPEL
In response to a subpoena duces tecum issued at the request
of Contestants represented by Jackson & Kelly (Contestants), the
United States Department of Labor, Office of Inspector General
(OIG) produced certain documents and withheld others based on
claims of privilege. Contestants filed a motion to compel. on
August 25, 1992, I issued an order granting in part and denying
in part the motion to compel, and directing OIG to submit six
documents for my in camera inspection. The documents were all
found to come within the deliberative process privilege, and I
directed that they be submitted so that I could determine whether
Contestants' need for the documents in their defense outweighs
OIG's interest in confidentiality. The documents were submitted
on September 15, 1992, for my in camera review. For the reasons
which follow, I deny the motion to compel with respect to the six
documents.
The deliberative process privilege is intended to protect
the decision making process of Government agencies against
disclosure in order not to discourage open discussion of
prospective Governmental policies. Jordan v. U.S. Dept. of
Justice, 591 F.2d 753 (D.C. Cir. 1978); Contests of Respirable
Dust Sample Alteration Citations, 14 FMSHRC 987 (1992). It
applies to materials which are truly deliberative and does not
protect purely factual material. Id. at 993. Material protected
by the deliberative process privilege may be ordered disclosed if
the Contestants' need for the documents to fairly defend their
position outweighs the Government's interest in confidentiality.
I have been assigned to these cases for more than a year and am
in a position to understand the issues and the evidentiary needs
of the parties. I believe this provides a basis to make a
determination after in camera review whether Contestants' need

1683

for disclosure of the documents outweighs OIG's interest in
confidentiality, regardless of any showing of need in
Contestants' motion. See Contests, 14 FMSHRC at 995.
Document 1 is an undated draft memorandum from I. A.
Bassett, Jr., Assistant Inspector General for Investigations to
the Administrator for Coal Mine Safety and Health. It was
apparently prepared by Raymond J. Carroll, Regional Inspector
General for Investigations. It contains handwritten remarks
apparently inserted by Bassett. The memorandum was not sent to
MSHA. Document 2 is a fax memorandum from Carroll to Bassett
attached to draft document l and commenting on the draft.
Document 3 is a memorandum from Carroll to Bassett dated
March 17, 1992, commenting on and criticizing the memorandum sent
by OIG to MSHA. These documents were identified in my August 25
Order as being included in paragraph 10 of the IG's Declaration.
There is no indication in the documents that Contestants' need
for disclosure outweighs OIG's interest in confidentiality. The
motion to compel will be denied.
Document 4 (referred to,inparagraph 14 of the IG's
Declaration) is a portion of a letter from c. E. Elliott for
Raymond J. Carroll, OIG, to an Assistant U.S. Attorney. I upheld
the claim of the deliberative process privilege for the deleted
portion of the letter. Nothing in the excision indicates that
Contestants' need for the deleted portion of the document
outweighs the OIG's interest in confidentiality. The motion to
compel will be denied.
Document 5 (referred to in paragraph 16 of the IG's
Declaration) is the deleted portion of a memorandum of
January 10, 1990, from Carroll to the Acting Assistant IG for
Investigations and two other Regional IGs. Nothing in the
excision indicates that the Contestants 1 need for the excised
words outweighs the OIG 1 s interest in confidentiality. The
motion to compel will be denied.
Document 6 (referred to in paragraph 18 of the IG's
Declaration) is a draft memorandum entitled "Interim Report" from
I. A. Bassettu Jr.u of OIG to Jerry L. Spiceru Administrator~
Coal Mine Safety and Health. The memorandum was prepared by
Carroll and forwarded to OIG headquarters, but was never sent to
Spicer. The document refers to investigative action which has
taken place and proposes further action. It contains the names
of inspectors who have been interviewed. There is no indication
in the document that it is necessary for Contestants' defense so
as to outweigh OIG's interest in confidentiality. The motion to
compel will be denied.

1684

ORDER
Therefore, IT IS ORDERED that the Contestants' motion to
compel disclosure of documents 1 through 6 (referred to in
paragraphs 10, 14, 16, and 18 of the Inspector General's
Declaration) is DENIED.

j

~s Atd~~;el_.

·

James A. Broderick
Administrative Law Judge

Distribution:
Sylvia Horowitz, Esq., Counsel to the Inspector General,
Howard L. Shapiro, Esq., Assistant Counsel to the Inspector
General, 200 Constitution Avenue, N.W., Room S-1305, Washington,
DC 20210 (Certified Mail)
Henry Chajet, Esq., Jackson &·Kelly, 1701 Pennsylvania Avenue,
N.W., Suite 650, Washington, DC 20006 {Certified Mail)
Douglas N. White, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
{Certified Mail)
All other counsel by regular mail
/fb

1685

1686

